Exhibit 10.1

 

 

 

U.S. $75,000,000

NOTE PURCHASE AGREEMENT

Dated as of November 16, 2012

By and Among

NEWSTAR COMMERCIAL LEASE FUNDING I, LLC

as the Borrower

NEWSTAR EQUIPMENT FINANCE I, LLC

as the Servicer and Originator

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Lender

WELLS FARGO SECURITIES, LLC

as the Deal Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Backup Servicer

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.1. Certain Defined Terms

     1   

Section 1.2. Other Terms

     28   

Section 1.3. Interpretation

     28   

ARTICLE II THE FACILITY

     29   

Section 2.1. Notes; Advances

     29   

Section 2.2. Procedures for Advances

     30   

Section 2.3. Optional Termination of the Revolving Period

     30   

Section 2.4. Determination of Interest

     30   

Section 2.5. Voluntary Prepayment of Facility; Optional Repayment of Advances

     30   

Section 2.6. Extension of Advance Termination Date

     31   

Section 2.7. Settlement Procedures During the Revolving Period

     31   

Section 2.8. Settlement Procedures During the Amortization Period

     33   

Section 2.9. Collections and Allocations

     34   

Section 2.10. Payments, Computations, Etc.

     35   

Section 2.11. [Reserved].

     35   

Section 2.12. Fees

     35   

Section 2.13. Increased Costs; Capital Adequacy; Illegality

     36   

Section 2.14. Taxes

     37   

Section 2.15. Assignment of the Purchase Agreement

     38   

Section 2.16. Inspection and Audit Inspections

     38   

Section 2.17. Substitution or Release of Contracts

     39   

Section 2.18. Optional Sales

     42   

Section 2.19. Discretionary Sales

     43   

ARTICLE III CONDITIONS OF ADVANCES

     45   

Section 3.1. Conditions to Closing

     45   

Section 3.2. Conditions Precedent to Initial Advance

     47   

Section 3.3. Conditions Precedent to All Advances

     47   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     49   

Section 4.1. Representations and Warranties of the Borrower

     49   

Section 4.2. Representations and Warranties of the Borrower Relating to the
Agreement and the Contracts

     55   

Section 4.3. Representations and Warranties of the Servicer

     55   

Section 4.4. Representations and Warranties of the Backup Servicer

     57   

Section 4.5. Representations and Warranties of the Trustee

     57   

Section 4.6. Breach of Representations and Warranties

     58   

ARTICLE V GENERAL COVENANTS

     59   

Section 5.1. Affirmative Covenants of the Borrower

     59   

Section 5.2. Negative Covenants of the Borrower

     62   

Section 5.3. Covenants of the Borrower Relating to the Hedging of Contracts

     64   

Section 5.4. Affirmative Covenants of the Servicer

     64   

Section 5.5. Negative Covenants of the Servicer

     67   

Section 5.6. Affirmative Covenants of the Backup Servicer

     68   

Section 5.7. Negative Covenants of the Backup Servicer

     68   

Section 5.8. Affirmative Covenants of the Trustee

     69   

Section 5.9. Negative Covenants of the Trustee

     69   

ARTICLE VI ADMINISTRATION AND SERVICING OF CONTRACTS

     69   

Section 6.1. Designation of the Servicer

     69   

Section 6.2. Duties of the Servicer

     70   

 

i



--------------------------------------------------------------------------------

Section 6.3. Authorization of the Servicer

     72   

Section 6.4. Collection of Payments

     72   

Section 6.5. Servicer Advances

     74   

Section 6.6. Realization Upon Defaulted Contract

     75   

Section 6.7. Maintenance of Insurance Policies

     75   

Section 6.8. Servicing Compensation

     75   

Section 6.9. Payment of Certain Expenses by Servicer

     76   

Section 6.10. Reports

     76   

Section 6.11. Annual Statement as to Compliance

     77   

Section 6.12. Annual Independent Public Accountant’s Servicing Reports

     77   

Section 6.13. Limitation on Liability of the Servicer and Others

     78   

Section 6.14. The Servicer Not to Resign

     78   

Section 6.15. Servicer Defaults

     78   

Section 6.16. Appointment of Successor Servicer

     80   

Section 6.17. Appointment of NEF as Titling Agent

     81   

ARTICLE VII THE BACKUP SERVICER

     81   

Section 7.1. Designation of the Backup Servicer

     81   

Section 7.2. Duties of the Backup Servicer

     82   

Section 7.3. Merger or Consolidation

     83   

Section 7.4. Backup Servicing Compensation

     83   

Section 7.5. Backup Servicer Removal

     83   

Section 7.6. Limitation on Liability

     83   

Section 7.7. The Backup Servicer Not to Resign

     84   

Section 7.8. Appointment of Backup Servicer as Successor Servicer

     84   

Section 7.9. Removal of Successor Servicer

     86   

ARTICLE VIII THE TRUSTEE

     86   

Section 8.1. Authorization and Appointment of Trustee

     86   

Section 8.2. Duties of the Trustee With Respect to the Contract Files

     87   

Section 8.3. Merger or Consolidation

     88   

Section 8.4. Trustee Compensation

     88   

Section 8.5. Trustee Removal or Resignation

     88   

Section 8.6. Limitation on Liability

     89   

Section 8.7. Release of Documents

     90   

Section 8.8. Return of Contract Files

     90   

Section 8.9. Access to Certain Documentation and Information Regarding the
Contracts

     91   

ARTICLE IX SECURITY INTEREST

     91   

Section 9.1. Grant of Security Interest

     91   

Section 9.2. Release of Lien

     91   

Section 9.3. Further Assurances

     92   

Section 9.4. Remedies

     92   

Section 9.5. Waiver of Certain Laws

     92   

Section 9.6. Power of Attorney

     92   

ARTICLE X EVENTS OF DEFAULT

     93   

Section 10.1. Event of Defaults

     93   

Section 10.2. Remedies

     95   

ARTICLE XI INDEMNIFICATION

     96   

Section 11.1. Indemnities by the Borrower

     96   

Section 11.2. Indemnities by the Servicer

     98   

Section 11.3. Indemnities by the Trustee

     99   

Section 11.4. After-Tax Basis

     99   

 

ii



--------------------------------------------------------------------------------

ARTICLE XII THE DEAL AGENT

     99   

Section 12.1. Authorization and Action

     99   

Section 12.2. Delegation of Duties

     100   

Section 12.3. Exculpatory Provisions

     100   

Section 12.4. Reliance

     100   

Section 12.5. Non-Reliance on Deal Agent and Other Lenders

     101   

Section 12.6. The Deal Agent in its Individual Capacity

     101   

Section 12.7. Successor Deal Agent

     101   

ARTICLE XIII MISCELLANEOUS

     101   

Section 13.1. Amendments and Waivers

     101   

Section 13.2. Notices, Etc.

     101   

Section 13.3. Ratable Payments

     104   

Section 13.4. No Waiver; Remedies

     104   

Section 13.5. Binding Effect; Benefit of Agreement

     104   

Section 13.6. Term of this Agreement

     104   

Section 13.7. Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue

     104   

Section 13.8. Waiver of Jury Trial

     105   

Section 13.9. Costs, Expenses and Taxes

     105   

Section 13.10. No Proceedings

     105   

Section 13.11. Recourse Against Certain Parties

     106   

Section 13.12. Protection of Right, Title and Interest in Assets; Further Action
Evidencing Advances

     106   

Section 13.13. Confidentiality

     107   

Section 13.14. Execution in Counterparts; Severability; Integration

     108   

Section 13.15. Assignments

     109   

Section 13.16. Right of Set-Off

     109   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A        

  Form of Advance Notice

EXHIBIT B

  Form of Note

EXHIBIT C

  Form of Lessee Notification Form

EXHIBIT D

  Form of Monthly Report

EXHIBIT E

  Form of Servicer’s Certificate

EXHIBIT F

  Form of Notice of Prepayment

EXHIBIT G

  Form of Officer’s Certificate

EXHIBIT H

  Form of Power of Attorney

EXHIBIT I

  Form of Custodial Receipt and Initial Certification

EXHIBIT J

  Form of Custodial Receipt and Final Certification

EXHIBIT K

  Form of Release of Contract File

EXHIBIT L

  Form of Transferee Letter SCHEDULES

SCHEDULE I

  Lockbox Bank and Lockbox Account

SCHEDULE II

  Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

  Location of Contract Files

SCHEDULE IV

  Forms of Contracts

SCHEDULE V

  Eligible Contract Criteria

SCHEDULE VI

  Portfolio Concentration Criteria

SCHEDULE VII

  Equipment Finance Credit and Collection Policy

SCHEDULE VIII

  Equipment Management Policy

SCHEDULE IX

  Backup Servicer and Trustee Fee Letter

SCHEDULE X

  Applicable Advance Rate Percentage

 

iv



--------------------------------------------------------------------------------

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of November 16, 2012,
by and among:

(1) NEWSTAR COMMERCIAL LEASE FUNDING I, LLC, a Delaware limited liability
company, as the borrower (in such capacity, together with its successors and
permitted assigns, the “Borrower”);

(2) NEWSTAR EQUIPMENT FINANCE I, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “NEF”), as the Servicer and
as the originator (in such capacity, together with its successors and permitted
assigns, the “Originator”);

(3) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
the lender (in such capacity, together with its successors and assigns, the
“Lender”);

(4) WELLS FARGO SECURITIES, LLC, a Delaware limited liability company (together
with its successors and assigns, “WFS”), as deal agent (in such capacity,
together with its successors and assigns, the “Deal Agent”); and

(5) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
the backup servicer (in such capacity, together with its successors and assigns,
the “Backup Servicer”) and the trustee (in such capacity, together with its
successors and assigns, the “Trustee”).

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1.

(b) As used in this Agreement and its schedules, exhibits and other attachments,
unless the context requires a different meaning, the following terms shall have
the following meanings:

Accrual Period: With respect to each Advance (or portion thereof), (a) with
respect to the first Payment Date related to an Advance, the period from and
including the related Advance Date through and including the last day of the
month in which such Advance occurred, and, (b) with respect to any other Payment
Date, the calendar month immediately preceding such Payment Date.

Account Bank: Defined in Section 6.4(f)(i).

ADCB: On any date of determination, the sum of the Discounted Contract Balance
of each Eligible Contract (excluding all Defaulted Contracts, Casualty Loss
Contracts, Early Termination Contracts and Contracts subject to a Warranty
Event) included in the Asset Pool as of such date of determination.

Addition Date: With respect to any Additional Contracts, the date on which such
Additional Contracts become part of the Asset Pool.

Additional Advance: Any Advance made after the Initial Advance Date that
increases the Outstanding Amount hereunder.



--------------------------------------------------------------------------------

Additional Amount: Defined in Section 2.14(a).

Additional Contracts: All Contracts that become part of the Asset Pool after the
Initial Advance Date.

Adjusted Eurodollar Rate: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (a) the numerator of which is equal to
the LIBOR Rate for such Accrual Period and (b) the denominator of which is equal
to 100% minus the Eurodollar Reserve Percentage for such Accrual Period.

Administrative Expenses: All amounts payable or reimbursable to the accountants,
agents, subcontractors and counsel of the Borrower, the Servicer or NewStar
Financial, as guarantor of the Servicer, on behalf of the Borrower for fees and
expenses in connection with any activities undertaken under or in connection
with the Transaction Documents.

Advance: Defined in Section 2.1(c).

Advance Date: The Initial Advance Date, and as to any Additional Advance, the
date of such Additional Advance made pursuant to Section 2.2(b).

Advance Limit: At any time, $75,000,000, as such amount may vary from time to
time upon written agreement of the Deal Agent, the Lender and the Borrower;
provided that on or after the Revolving Period Termination Date, the Advance
Limit shall mean the aggregate Outstanding Amount.

Advance Notice: Each notice, in the form of Exhibit A attached hereto, delivered
in accordance with Section 2.2 hereof in respect of the initial Advance and each
Additional Advance.

Advance Rate: For any date of determination, the lesser of (a) the Applicable
Advance Rate Percentage and (b) 100% minus the product of (a) 3, (b) the Default
Ratio and (c) the Weighted Average Life.

Advance Termination Date: The date that is two (2) years following the Closing
Date, as such date may be extended in accordance with Section 2.6.

Affected Party: Each Lender, all assignees and participants of each Lender, WFS
and any successor to WFS as Deal Agent.

Affiliate: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person; provided that for purposes of
determining whether any Contract is an Eligible Contract or any Lessee is an
Eligible Lessee, the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common owner which is a financial institution, fund or other
investment vehicle which is in the business of making diversified investments,
including investments independent from the Contracts. For purposes of this
definition, “control” (including the terms “controlling,” “controlled by” and
“under common control with”) when used with respect to any specified Person
means the possession, direct or indirect, of the power to vote 20% or more of
the voting securities of such Person or to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

Agent’s Account: A special account maintained at Wells Fargo Bank, National
Association (ABA Number 121000248, Account Number 01005620028802, Account Name
REFS – Ops, Reference NewStar Commercial Lease Funding I) or such other account
designated as such by the Deal Agent and notice of such other account has been
provided to the Borrower from time to time.

 

2



--------------------------------------------------------------------------------

Aggregate Unpaids: At any time, an amount, equal to the sum of all accrued and
unpaid Outstanding Amount, Interest, Breakage Costs, Increased Costs, Taxes,
Hedge Breakage Costs and all other amounts owed by the Borrower hereunder or
under any Hedge Agreement (including, without limitation, payments in respect of
the termination of any such Hedge Agreement) or by the Borrower or any other
Person under any fee letter (including, without limitation, the Fee Letter and
the Backup Servicer and Trustee Fee Letter) delivered in connection with the
transactions contemplated by this Agreement (whether due or accrued).

Agreement: Defined in the preamble of this Agreement.

Alternative Rate: For any day during any Accrual Period, an interest rate per
annum equal to the Adjusted Eurodollar Rate; provided, however, that the
Alternative Rate shall be the Base Rate if a Eurodollar Disruption Event occurs.

Amortization Period: The period beginning on the Revolving Period Termination
Date and ending on the Paid-in-Full Date.

Anti-Terrorism Laws: Any Applicable Law relating to money laundering or
terrorism, including, but not limited to, Executive Order 13224, the OFAC
Regulations and the USA Patriot Act.

Applicable Advance Rate Percentage: With respect to any date of determination
during the Revolving Period, the Applicable Advance Rate Percentage shall be the
percentage listed on Schedule X attached hereto opposite the ADCB as of the
applicable date of determination. During the Amortization Period, the Applicable
Advance Rate Percentage shall be the Applicable Advance Rate Percentage in
effect immediately prior to the Revolving Period Termination Date.

Applicable Law: For any Person, all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes ordinances, permits, certificates, orders and licenses
of and interpretations by any Governmental Authority (including, without
limitation, usury laws, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, orders, or line action of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

Applicable Margin: Defined in the Fee Letter.

Appraised Value: With respect to an item of Equipment, a full appraisal
performed within 30 days of origination of the related Contract by an Approved
Appraiser.

Approved Appraiser: Defined in the Credit and Collection Policy.

Asset: All right, title and interest (whether now owned or hereafter acquired or
arising, and wherever located) of the Borrower in, to and under any of the
following: (a) the Contracts, together with all Collections, Excluded Amounts
and all monies due or to become due in payment of such Contracts on and after
the related Cut-Off Date, including but not limited to any prepayment amounts,
any payments in respect of a Casualty Loss or early termination, any Recoveries
received with respect thereto, but excluding any Scheduled Payments due prior to
the related Cut-Off Date; (b) all Related Security with respect to such
Contracts; and (c) all income and Proceeds of the foregoing, excluding, for the
avoidance of doubt, any Origination Fees.

Asset Pool: At any time, all Assets then owned by the Borrower.

 

3



--------------------------------------------------------------------------------

Assignment Agreement: Defined in the Purchase Agreement.

Available Amount: On any Advance Date, the lesser of (a) the positive
difference, if any, between (i) the Borrowing Base and (ii) the Outstanding
Amount and (b) the positive difference, if any, between (i) the Advance Limit
and (ii) the Outstanding Amount.

Available Funds: With respect to any Payment Date, Collections received in the
Collection Account during the Collection Period that ended on the last day of
calendar month immediately preceding the calendar month in which such Payment
Date occurs and all other amounts (including, for the avoidance of doubt,
capital contributions and excluding Excluded Amounts and Collections received
during the Collection Period in which the Payment Date occurs) on deposit in the
Collection Account.

Backup Servicer: Defined in the preamble of this Agreement.

Backup Servicer and Trustee Fee Letter: The fee letter agreement, dated as of
November 5, 2012 and attached hereto as Schedule IX, by Wells Fargo, to the
Borrower and the Servicer, with a copy to the Deal Agent, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.

Backup Servicer Termination Notice: Defined in Section 7.5.

Backup Servicing Fee: Defined in Section 7.4.

Bankruptcy Code: The United States Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.), as amended from time to time.

Base Rate: On any date, a fluctuating interest rate per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

Benefit Plan: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate of the Borrower is, or at
any time during the immediately preceding six years was, an “employer” as
defined in Section 3(5) of ERISA.

Blended Discount Rate: For any date of determination, a rate per annum equal to
the weighted average (calculated based on the applicable Outstanding Balances)
of the applicable Discount Rates as of such date of determination.

Borrower: Defined in the preamble of this Agreement.

Borrowing Base: For any date of determination, the product of (a) the sum of
(i) the ADCB minus the ADCB that is in excess of the Portfolio Concentration
Criteria (calculated without duplication of any Contract that is in violation of
more than one of the Portfolio Concentration Criteria) and (ii) (A) $0, for
purposes of the calculation of the Required Advance Reduction Amount or on any
date in a given Collection Period on or after the Payment Date, or (B) for any
date prior to a Payment Date (other than in connection with the calculation of
the Required Advance Reduction Amount), the cash, if any, on deposit in the
Collection Account, but only to the extent due and collected during the
immediately preceding Collection Period, and (b) the Advance Rate; provided,
however, in no event will the amount included in the Borrowing Base (i) with
respect to any individual Contract (other than any Contract with Used
Equipment), be in excess of 90% of the Net Investment with respect to such
Contract, and, (ii) with respect to any Contract with Used Equipment, be in
excess of the lesser of (x) 90% of the Net Investment with respect to such
Contract and (y) 90% of the Appraised Value (as set forth in the appraisal
obtained in connection with origination) of the related Equipment.

 

4



--------------------------------------------------------------------------------

Breakage Costs: Any amount or amounts as shall compensate the Lender for any
loss, cost or expense incurred by the Lender (as determined by the Deal Agent on
behalf of the Lender, in the Deal Agent’s sole discretion) as a result of a
modification or withdrawal of an Advance Notice or a prepayment by the Borrower
of all or any portion of the Outstanding Amount or Interest.

Business Day: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in New York, New York, Boston,
Massachusetts, Minneapolis, Minnesota or Charlotte, North Carolina, and (b) if
the term “Business Day” is used in connection with the determination of the
LIBOR Rate, dealings in United States dollar deposits are carried on in the
London interbank market.

Casualty Loss: With respect to any item of Equipment, the loss, theft, damage
beyond repair or governmental condemnation or seizure of such item of Equipment.

Casualty Loss Contract: Any Contract where the related Equipment is or becomes
subject to a Casualty Loss.

Change-in-Control: Any of the following:

(a) The acquisition by any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
(i) Permitted Holders, and (ii) any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of stock or other equity interests or any
interest convertible into any such interest in the Originator or the initial
Servicer having more than fifty percent (50%) of the voting power for the
election of directors of the Originator or the initial Servicer, if any, under
ordinary circumstances;

(b) the creation or imposition of any Lien on any limited liability company
membership interest in the Borrower other than a pledge of the membership
interest in the Borrower to Fortress Credit Corp., as administrative agent,
which is hereby approved by the Deal Agent;

(c) the failure by the Originator to own all of the limited liability company
membership interests of the Borrower; or

(d) the failure by NewStar Financial to own all of the limited liability company
membership interests of the Originator.

Closing Date: November 16, 2012.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Collection Account: Defined in Section 6.4(f).

Collection Period: Each calendar month, except in the case of the first
Collection Period, in which case, the period beginning on the Cut-Off Date to
and including the last day of the calendar month in which the Initial Advance
Date occurs.

 

5



--------------------------------------------------------------------------------

Collections: (a) All cash collections and other cash proceeds received by the
Borrower, the Servicer or any Affiliate thereof with respect to any Asset,
including, without limitation, Scheduled Payments, Late Charges, Prepayments,
Insurance Proceeds, Residual Proceeds, Contractual Transition Rents, Prepayment
Amount and Recoveries but excluding any Excluded Amounts, (b) any other funds
received by the Borrower, the Servicer or any Affiliate thereof with respect to
any Contract or Related Security (including any Servicer Advances),
(c) investment earnings on the Collection Account, and (d) all payments received
by the Borrower pursuant to any Hedge Agreement or Hedge Transaction, excluding,
for the avoidance of doubt, any Origination Fees.

Conditional Sale Lease: A financing or conditional sale agreement that is
documented using a lease agreement, the payment structure for which may require
substantial advance rent or a down payment that might cause a court to treat the
transaction as a secured loan versus a Finance Lease and thereby eliminate the
protections afforded under Article 2A of the UCC. The Lessee is considered the
owner for tax depreciation purposes and legal ownership may be transferred to
the Lessee at the end of the Contract once all conditions specified in the
related Contract are satisfied.

Continued Errors: Defined in Section 7.8(c).

Contract: Any Equipment Lease Contract (including any Conditional Sale Lease,
Fair Market Value Lease, Finance Lease or First Amendment Lease), Lease
Discounting Note or Equipment Loan in which the Borrower acquires any right,
title or interest from the Originator pursuant to the Purchase Agreement,
including any Underlying Lease which is pledged as security for a Lease
Discounting Obligation that is part of the Asset Pool; provided, that a Contract
that is repurchased or substituted by the Originator in accordance with the
terms of the Purchase Agreement and this Agreement or is otherwise sold by the
Borrower in accordance with the terms of this Agreement shall no longer be a
Contract hereunder.

Contract Checklist: With respect to each Contract, a list of the items included
in the Trustee Contract File for such Contract.

Contract File: With respect to each Contract, the following documentation, if
applicable to such type of Contract: (a) the one and only manually executed
original of the loan or lease agreement, along with executed original promissory
notes or security agreements, if any (together, the “Original Contract”);
(b) evidence of the filing of all UCC-1 financing statements showing the related
Lessee as debtor/lessee and the Originator as secured party/lessor, and the
Equipment the subject of the Contract as collateral; (c) an original, executed
assignment of the Originator conveying the Assets from the Originator to the
Borrower and evidence of the filing of a UCC-1 financing statement with respect
thereto showing the Originator as debtor/seller, the Borrower as secured
party/buyer and the Trustee as assignee/secured party; (d) the original (with
respect to the first Advance made hereunder with respect thereto) and thereafter
an electronic copy of any related master lease agreement; (e) a certificate of
acceptance and delivery of the Equipment the subject of the Contract, duly
executed by the related Lessee; (f) evidence of insurance maintained by the
Lessee with respect to the related Equipment (if any); (g) if the Equipment
related to the Contract is Titled Equipment, an application for certificate of
title and any of (i) the original certificate of title, (ii) certificate of
lien, or (iii) other notification issued by the registrar of titles of the
applicable jurisdiction; (h) copies of each invoice with respect to original
equipment purchase; (i) all documents relating to internal credit approval for
such Contract; (j) any appraisal with respect to the related Equipment; (k) with
respect to any Lease Discounting Obligation, the Lease Discounting Documentation
(together with all applicable items addressed in clauses (a) – (j) and (l) of
this definition); and, (l) to the extent required to be obtained under the
Credit and Collection Policy, all other instruments, documents, legal opinions
and warranties directly relating to such Contract (or the Equipment the subject
thereof), including all security and books, records and computer tapes related
to the foregoing. Except as otherwise provided in clauses (c) and (d), the
information described in clauses (c), (d), (e), (f), (h), (i) and

 

6



--------------------------------------------------------------------------------

(l) may be held, maintained and delivered electronically. Notwithstanding the
foregoing, with respect to each Lease Discounting Obligation, the original Lease
Discounting Obligation Master Agreement shall be delivered to the Trustee in a
file separate from the related Underlying Leases and a copy of the Lease
Discounting Obligation Master Agreement shall be held in the same file as the
related Underlying Lease and the original Lease Discounting Note.

Contract List: The Contract List provided by the Borrower to the Deal Agent and
the Trustee as shall be set forth in each Advance Notice and each Monthly
Report.

Contractual Obligation: With respect to any Person, means any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, agreement, instrument or other material document (other than any of
the foregoing terminated by the parties thereto on or prior to the Closing Date)
to which such Person is a party or by which it or any of its property is bound
or is subject.

Contractual Transition Rents: With respect to any Contract, a Scheduled Payment
that (a) the Lessee is obligated to pay at the Contract commencement, (b) will
occur after the expiration or termination of the initial non-cancellable term of
the Contract and (c) is used by the Originator in computing the total Scheduled
Payments due under such Contract.

Credit and Collection Policy: The written Equipment Finance Credit and
Collections Policy of the Originator and the initial Servicer in effect on the
Closing Date and set forth on Schedule VII, as amended or supplemented from time
to time in accordance with Section 5.2(m) and Section 5.5(e). In the event that
a Successor Servicer becomes the Servicer hereunder, the Credit and Collection
Policy shall be the policies and procedures that such Successor Servicer uses to
service similar assets for its own account or the account of others.

Custodial Receipt: A custodial receipt in the form of Exhibit I or Exhibit J
hereto delivered to the Deal Agent, for the benefit of the Secured Parties, by
the Trustee covering all of the Contracts subject to this Agreement from time to
time.

Cut-Off Date: Each date, as set forth in the related Advance Notice, on and
after which Collections on the related Contract are to be transferred to the
Asset Pool.

Deal Agent: Defined in the preamble of this Agreement.

Deemed Defaulted Underlying Lease: In the event an Underlying Lease for a Lease
Discounting Obligation becomes a Defaulted Contract, all Underlying Leases with
respect to the related Lease Discounting Obligation Master Agreement.

Default Ratio: As of any Determination Date, the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Discounted Contract
Balances of Contracts that became Defaulted Contracts (net of Recoveries related
thereto) during the twelve immediately preceding Collection Periods related to
such Determination Date and the denominator of which is equal to the greater of
(a) $50,000,000 and (b) the average ADCB during the twelve immediately preceding
Collection Periods; provided, however, if less than twelve Collection Periods
have occurred since the Initial Advance Date, the Default Ratio shall be
calculated by reference to the actual number of Collection Periods that have
occurred since the Initial Advance Date. For the avoidance of doubt, the
calculation of the Default Ratio, for all purposes other than for purposes of
calculating the Advance Rate, shall be inclusive of any Replaced Contracts that
were Defaulted Contracts as of their date of repurchase or substitution.

 

7



--------------------------------------------------------------------------------

Defaulted Contract: (a) A Contract as to which all or any portion of any one or
more Scheduled Payments remains unpaid for at least ninety (90) days from the
original due date for such payment, (b) a Contract as to which the Lessee
thereof or any Person obligated thereon is subject to an Insolvency Event, (c) a
Contract as to which the Servicer has determined or should have determined in
accordance with its Credit and Collection Policy that (i) it will not make a
Servicer Advance because it believes such Servicer Advance would not be
recoverable, (ii) a prior Servicer Advance is unrecoverable or (iii) such
Contract is not collectible or is subject to repossession, (d) a Contract with
respect to which the Servicer has entered into a waiver, modification or
amendment in violation of Section 6.4(a), or (e) a Non-Compliant Lease
Discounting Obligation. In addition, Deemed Defaulted Underlying Leases shall be
deemed to be Defaulted Contracts.

Delinquency Ratio: As of any Determination Date, the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Discounted Contract
Balances of Contracts that are Delinquent as of such Determination Date and the
denominator of which is equal to of the greater of (a) $50,000,000 and (b) ADCB
as of such Determination Date. For the avoidance of doubt, the calculation of
the Delinquency Ratio shall be inclusive of any Replaced Contracts that were
Delinquent Contracts as of their date of substitution.

Delinquent or Delinquent Contract: A Contract in the Asset Pool (that is not a
Defaulted Contract) (a) as to which all or any portion of any one or more
Scheduled Payments remains unpaid for at least sixty (60) days from the original
due date for such payment or (b) that is subject to a Permitted Modification for
the twelve month period following such modification (or such shorter period, if
such Contract is Delinquent in accordance with clause (a)).

Derivatives: Any exchange-traded or over-the-counter (a) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (b) any similar
transaction, contract, instrument, undertaking or security, or (c) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

Determination Date: The last day of each Collection Period.

Discount Rate: For any Contract, the sum, computed as of the Cut-Off Date or the
relevant date of determination, as the case may be, for such Contract, of:
(a) the Applicable Margin; (b) the applicable Hedge Rate; (c) the Servicing Fee
Rate; and (d) seven (7) basis points.

Discounted Contract Balance: With respect to any Contract added (or to be added)
to the Asset Pool during the current Collection Period, as of the related
Cut-Off Date or, with respect to any Contract added to the Asset Pool in a prior
Collection Period, as of the last day of the immediately preceding Collection
Period, the present value of all remaining unpaid Scheduled Payments (including,
for the avoidance of doubt, all Contractual Transition Rents) becoming due under
such Contract after such Cut-Off Date or last day of the immediately preceding
Collection Period, as applicable, discounted monthly at the applicable Discount
Rate. Other than in connection with the calculation of Servicing Fee, in which
case the Discounted Contract Balance of a Defaulted Contract shall be calculated
as set forth in the preceding sentence, the Discounted Contract Balance for a
Defaulted Contract shall be $0. For the avoidance of doubt, the Discounted
Contract Balance for Lease Discounting Obligations shall be calculated in
reference to the related Underlying Leases.

 

8



--------------------------------------------------------------------------------

The “Discounted Contract Balance” for each Contract shall be calculated using
Microsoft Excel’s “NPV” function assuming:

(a) all payments due in any Collection Period are due on the last day of the
Collection Period;

(b) payments are discounted on a monthly basis using a 30 day month and a 360
day year; and

(c) all security deposits and drawings under letters of credit, if any, issued
in support of a Contract are applied to reduce Scheduled Payments in inverse
order of the due date thereof.

Discretionary Sale: Defined in Section 2.19(a).

Discretionary Sale Date: The Business Day identified by the Borrower to the Deal
Agent in a Discretionary Sale Notice as the proposed date of a Discretionary
Sale.

Discretionary Sale Notice: Defined in Section 2.19(a)(i).

Early Termination Contract: Any Contract that the Servicer has allowed the
related Lessee to terminate prior to the date on which the final Scheduled
Payment is due thereunder.

EBITDA: With respect to any Person and for any applicable period, an amount
equal to the Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or loss)):
(a) depreciation and amortization expense, (b) Interest Expense, (c) income tax
expense, and (d) extraordinary or non recurring gains and losses, all with
respect to such period.

Eligible Contract: On any date of determination, each Contract (a) for which the
Trustee Contract Files with respect thereto are in possession of the Trustee and
if such date of determination is on or before an Advance Date, the Deal Agent
has received a Custodial Receipt in the form of Exhibit I hereto in respect of
such Contracts and Trustee Contract Files or, if such date of determination is
five or more Business Days after the related Advance Date, the Deal Agent has
received a Custodial Receipt in the form of Exhibit J hereto in respect of such
Contracts and Trustee Contract Files, (b) that is a Contract as to which the
Lender has received an Advance Notice and which is identified on the Contract
List delivered by the Borrower to the Trustee as part of such Advance Notice,
and (c) that satisfies each of the Eligible Contract Criteria.

Eligible Contract Criteria: The eligibility requirements set forth on Schedule V
attached hereto.

Eligible Lease Discounting Obligation: A Lease Discounting Obligation that meets
all of the following criteria:

(a) the Borrower (as assignee of the Originator) has a first priority security
interest in the Originating Lessor’s right, title and interest in (i) the
specific property secured under the related Underlying Leases pledged as
security for such obligation, (ii) the Underlying Leases themselves, and
(iii) all rentals and other amounts due and to become due under the Underlying
Leases;

(b) each Underlying Lease pledged as security for the obligations under the
Lease Discounting Note satisfies the criteria identified on Schedule V;

 

9



--------------------------------------------------------------------------------

(c) the related Lessee is an Eligible Lessee;

(d) the Borrower has the right (i) to service the Underlying Lease and is
performing all billing and collecting related to the Underlying Leases and,
(ii) upon a default under any such Underlying Lease, to foreclose on the related
Equipment directly against the related Lessee without the approval or
involvement of the Originating Lessor; and

(e) the related Lessee has been notified of the assignment of the Underlying
Lease to the Borrower, has acknowledged such assignment and has been directed to
make all payments related to the Underlying Lease directly to the Lockbox
Account.

Eligible Lessee: On any date of determination, any Lessee that (a) is a United
States resident with a billing address within the United States, (b) is not the
subject of an Insolvency Proceeding, (c) is not an individual who enters into
the Contract primarily for personal, family or household purposes, (d) is not a
Governmental Authority, (e) is not an Affiliate of the Servicer, the Originator
or the Borrower, (f) is not a vendor or merchant with respect to the related
Equipment, and (g) is the end user of the related Equipment.

End of Term Fair Market Value: The value, as of a particular date, based on an
arm’s-length informed and voluntary transaction, which may be determined in good
faith by a lessor, by agreement of the parties to a Contract or by an appraisal
process as set forth in the related Contract.

Environmental Laws: Any and all Applicable Laws and all other foreign, federal,
state and local laws, statutes, ordinances, rules, regulations, permits,
licenses, approvals, interpretations and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
hazardous materials. Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

Equipment: The tangible assets together with any Soft Costs financed or leased
by a Lessee pursuant to a Contract and any security interest in such assets,
such assets to be consistent with the Credit and Collection Policy.

Equipment Lease Contract: Each lease of Equipment to a Lessee made or acquired
by the Originator. For the avoidance of doubt, each separate lease schedule,
together with its applicable master lease shall constitute a separate Equipment
Lease Contract hereunder.

Equipment Loan: A fixed rate loan to a Lessee secured by a first priority
perfected security in (a) Equipment that had been purchased new by the Lessee
and is, at the time of origination of such equipment loan, one year old or less
or (b) Used Equipment, in each case, owned by such Lessee.

ERISA: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

10



--------------------------------------------------------------------------------

ERISA Affiliate: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

Errors: Defined in Section 7.8(c).

Eurocurrency Liabilities: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

Eurodollar Disruption Event: The occurrence of any of the following: (a) the
Lender shall have notified the Deal Agent of a determination by the Lender or
any of its assignees or participants that it would be contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain Dollars in the London interbank market to
fund any Advance, (b) the Lender shall have notified the Deal Agent of a
determination by the Lender or any of its assignees or participants that the
rate at which deposits of Dollars are being offered to Lender or any of its
assignees or participants in the London interbank market does not accurately
reflect the cost to Lender, such assignee or such participant of making, funding
or maintaining any Advance or (c) the Lender shall have notified the Deal Agent
of the inability of the Lender or any of its assignees or participants to obtain
Dollars in the London interbank market to make, fund or maintain any Advance.

Eurodollar Reserve Percentage: For any Accrual Period, means the percentage
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term of one month.

Event of Default: Defined in Section 10.1.

Excepted Person: Defined in Section 13.13(a).

Exceptions Report: Defined in Section 8.2(a).

Excluded Amounts: Without duplication, (a) any amount received by the Servicer,
the Borrower or any Affiliate thereof or on deposit in the Collection Account on
or with respect to any Asset in the Asset Pool and the related Equipment which
amount is attributable to the payment of any tax, fee or other charge imposed by
any Governmental Authority on such Asset, the related Equipment or any amount
payable in respect thereof, (b) any amount representing a reimbursement or
payment of insurance premiums or of any security deposit (other than any such
security deposit applied by the Borrower to the payment of the related
Contract), (c) any amount required to be deposited in the T&I Reserve Account,
and (d) any amount with respect to any Contract retransferred or substituted for
upon the occurrence of a Warranty Event or that is otherwise replaced by a
Substitute Contract or that is otherwise sold by the Borrower pursuant to this
Agreement, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

11



--------------------------------------------------------------------------------

Facility Termination Date: The earlier of (a) the date that is two (2) years
from the Revolving Period Termination Date, (b) the occurrence of a Servicer
Default or Event of Default and (c) the Optional Prepayment Date.

Fair Market Value: If any Contract and Related Security is to be sold to the
Originator or any other Affiliate of the Borrower, the price that would be paid
by a willing buyer to a willing seller of such Contract and Related Security in
an expedited sale on an arm’s-length basis determined by the Servicer (x) by
obtaining bids for such Contract and Related Security from three unaffiliated
market participants (or, if the Servicer is unable to obtain bids from three
such participants, then such lesser number of unaffiliated loan market
participants from which the Servicer can obtain bids using efforts consistent
with the Servicing Standard), or (y) if the Servicer is unable to obtain any
bids for such Contract and Related Security from an unaffiliated loan market
participant, the price determined by an analysis performed by a recognized
valuation firm with experience valuing assets of the applicable type to
establish a fair market value of such Contract and Related Security which
reflects the price that would be paid by a willing buyer to a willing seller of
such Contract and Related Security in an expedited sale on an arm’s-length
basis.

Fair Market Value Lease: A non-cancelable, triple net, hell or high water direct
finance lease with an End of Term Fair Market Value purchase option at the end
of the base term.

Federal Funds Rate: For any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the overnight federal
funds rates as in Federal Reserve Board Statistical Release H.15(519) or any
successor or substitute publication selected by the Deal Agent (or, if such day
is not a Business Day, for the next preceding Business Day), or, if not
available, by reference to the Bloomberg Screen FDTR, or, if, for any reason,
such rate is not available from either of the two prior sources on any day, the
rate determined, in the sole opinion of the Deal Agent, to be the rate at which
overnight federal funds are being offered in the national federal funds market
at 9:00 a.m.

Fee Letter: The Fee Letter, dated as of the Closing Date, among the Borrower,
the initial Servicer, the Originator and the Deal Agent, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.

Finance Lease: A full-payout, non-cancellable, triple net, hell or high water
lease, with at least one fixed or bargain purchase option during the lease term
and without an End of Term Fair Market Value purchase option.

First Amendment Lease: A Finance Lease that provides the Lessee with a purchase
option at one or more defined points during the lease term. At the end of the
basic term, the Lessee must either renew or purchase equipment under the lease.
The basic term option purchase price is either (a) a fixed price intended to
approximate fair market value or (b) fair market value, determined by an
appraisal and subject to a price floor that insures lessor’s residual position
will be covered if the purchase option is exercised. If the basic term purchase
option is not exercised, then the lease is automatically renewed for a fixed
term (typically 12 or 24 months) at a fixed rental (determined at lease
inception) intended to approximate fair rental value, which will further reduce
the lessor’s end-of-term residual position (typically at or near $0). The Lessee
is not permitted to return the equipment at end of the basic term. If the lease
is automatically renewed, then at the expiration of the renewal term, the Lessee
has the right either to return the equipment without penalty or to renew the
lease (subject to credit approval) or purchase the equipment at fair market
value. The basic term plus the Renewal Term shall not exceed 60 months (or such
longer term as permitted by the Credit and Collection Policy and this
Agreement).

 

12



--------------------------------------------------------------------------------

First Tier Purchase and Sale Agreement: The Amended and Restated Purchase and
Sale Agreement, dated as of November 16, 2012, between the Originator and
NewStar Financial, as amended, modified, supplemented or restated from time to
time.

GAAP: Generally accepted accounting principles as in effect from time to time in
the United States.

Governmental Authority: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person, any of its
subsidiaries or any of its properties, and, for purposes of Section 2.13(a) and
(b), any accounting board or authority (whether or not a part of government)
that is responsible for the establishment or interpretation of national or
international accounting principles, in each case whether foreign or domestic.

Guaranty: The Guaranty Agreement, dated as of November 16, 2012, by NewStar
Financial for the benefit of the Trustee, as amended, modified, supplemented or
restated from time to time.

Hedge Agreement: Each agreement between the Borrower and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to
Section 5.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto and any “Confirmations” entered into thereunder.

Hedge Breakage Costs: For any Hedge Transaction, any amount payable by the
Borrower for the early termination of that Hedge Transaction or any portion
thereof.

Hedge Collateral: Defined in Section 5.3(b).

Hedge Counterparty: Any entity that on the date of entering into any Hedge
Transaction (a) is Wells Fargo or (b) (i) an interest rate swap dealer that has
been approved in writing by the Deal Agent (which approval shall not be
unreasonably withheld), (ii) (A) has a long-term senior unsecured debt rating of
at least “A1” by Moody’s, if such party has a long term rating only, or (2) has
a long-term senior unsecured debt rating of at least “A2” by Moody’s and a
short-term debt rating of at least “P-1” by Moody’s and (B) has a short-term
debt rating of at least “A-1” by Standard & Poor’s or, if no such short-term
rating is available, has a long-term senior unsecured debt rating of at least
“A+” by Standard & Poor’s, and (iii) in a Hedge Agreement (x) consents to the
assignment of the Borrower’s rights under the Hedge Agreement to the Deal Agent
pursuant to Section 5.3(b) and (y) agrees that in the event that either Moody’s
or S&P reduces its rating such that such entity no longer satisfies the ratings
criteria set forth in clause (b)(ii) above, it shall (A) assign, at its own
cost, its rights and obligations under each Hedging Transaction to another
entity that meets the requirements set forth above, (B) provide sufficient
collateral as required under the Hedge Agreements, or (C) obtain a guarantor for
such Hedge Counterparty’s obligations under the Hedge Agreement who satisfies
the ratings requirements set forth in clause (b)(ii) above.

Hedge Counterparty Default: An Event of Default (as defined in the related Hedge
Agreement) where the Hedge Counterparty is the defaulting party (other than with
respect to an “illegality” or “tax event”).

Hedge Notional Amount: For any Advance, the aggregate notional amount in effect
on any day under all Hedge Transactions entered into pursuant to Section 5.3(a)
for that Advance.

Hedge Rate: The interest rate payable to the Hedge Counterparty under the Hedge
Transaction related to such Contract if such Hedge Transaction is an interest
rate swap or the strike if such Hedge Transaction is an interest rate cap.

 

13



--------------------------------------------------------------------------------

Hedge Transaction: Each interest rate swap transaction between the Borrower and
a Hedge Counterparty that is entered into pursuant to Section 5.3(a) and is
governed by a Hedge Agreement.

Implicit Yield: With respect to a Contract, the internal rate of return of the
Scheduled Payments, without consideration of residual payments.

Increased Costs: Any amounts required to be paid by the Borrower to an Affected
Party pursuant to Section 2.13.

Indebtedness: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument, (b) all obligations
of such Person under leases that have been, or should be, in accordance with
GAAP, recorded as capital leases, (c) all obligations of such Person in respect
of acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(e) all indebtedness, obligations or liabilities of that Person in respect of
Derivatives (other than any Derivatives associated with the Hedge Agreement),
and (f) obligations under direct or indirect guaranties in respect of
obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a)-(e) above.

Indemnified Amounts: Defined in Section 11.1(a).

Indemnified Parties: Defined in Section 11.1(a).

Independent Manager: A natural Person who, (a) for the five (5) year period
prior to his or her appointment as Independent Manager has not been, and during
the continuation of his or her service as Independent Manager is not (i) an
employee, director, stockholder, partner or officer of NEF or any of its
Affiliates (other than his or her service as an Independent Manager of a special
purpose subsidiary of NEF); (ii) a customer or supplier of NEF or any of its
Affiliates; or (iii) any member of the immediate family of a Person described in
(i) or (ii), provided, however, such Independent Manager may be an independent
director of another special purpose entity affiliated with NEF or any of its
Affiliates and (b) is an employee of a company that (i) is in the business of
providing independent director service for special purpose entities and (ii) is
recognized in the securitization market as a provider of such services.

Ineligible Contract: Any Contract (i) subject to a Warranty Event, (ii) subject
to a Material Defect which is not cured in accordance with Section 2.4(b) of the
Purchase Agreement and, if applicable, the First Tier Purchase Agreement or
(iii) which is subject to any Lien (other than Permitted Liens) upon its
transfer to the Originator by NewStar Financial under the First Tier Purchase
Agreement (to the extent applicable) and to the Borrower by the Originator under
the Purchase Agreement of Persons claiming by or through NewStar Financial, the
Originator or any of their respective Affiliates, which Lien has not been
terminated and made no longer effective no later than five (5) Business Days
after NewStar Financial, the Originator or the Borrower has knowledge or has
received notice thereof.

Initial Advance Date: The date on which the first Advance is made, which date
shall be on or after the date on which the conditions precedent set forth in
Sections 3.2 and 3.3 have been satisfied.

Insolvency Event: With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable Insolvency Law now or hereafter in effect, or appointing a

 

14



--------------------------------------------------------------------------------

receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

Insolvency Laws: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

Insolvency Proceeding: Any case, action or proceeding before any court or other
Governmental Authority relating to any Insolvency Event.

Instrument: Any “instrument” (as defined in Article 9 of the UCC), other than an
instrument that constitutes part of chattel paper.

Insurance Policy: With respect to any Contract, an insurance policy covering
physical damage to or loss of the related Equipment.

Insurance Proceeds: Any amounts payable or any payments made, to the Servicer or
the Borrower under any Insurance Policy, net of any proceeds which are required
by Applicable Law or the related Contract to be paid to the related Lessee.

Interest: For each Accrual Period and each Advance outstanding, the sum of the
products (for each day during such Accrual Period) of:

 

IR×P×   1   D

where:

 

  IR =          the Interest Rate applicable on such day;

  P =          the outstanding principal amount of such Advance on such day; and

  D =          360 or, to the extent the Interest Rate is based on the Base
Rate, 365 or 366 days, as applicable;

provided, however, that (a) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (b) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

Interest Expense: With respect to any Person and for any applicable period, the
amount of total interest expense incurred by such Person, including capitalized
or accruing interest (but excluding interest funded under a construction loan),
with respect to such period.

 

15



--------------------------------------------------------------------------------

Interest Rate: For any Accrual Period and for each Advance outstanding for each
day during such Accrual Period, a rate equal to the Alternative Rate plus the
Applicable Margin.

Investment: With respect to any Person, any direct or indirect loan, advance or
investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Assets pursuant to the Purchase Agreement and excluding commission, travel and
similar advances to officers, employees and directors made in the ordinary
course of business.

Investment Company Act: Investment Company Act of 1940, as amended from time to
time.

ISDA Definitions: The 2006 ISDA Definitions prepared by the International Swaps
and Derivatives Association, Inc.

Late Charges: The sum of all late payment charges, late fees, collections fees
or similar fees, however described, paid by Lessees on Delinquent Contracts or
Defaulted Contracts after payment in full of any Scheduled Payments due in a
prior Collection Period and Scheduled Payments for the related Collection
Period.

Lease Discounting Documentation: With respect to any Lease Discounting
Obligation, (a) the original Lease Discounting Note; (b) an original allonge to
the Lease Discounting Note evidencing the assignment of such Lease Discounting
Note to the Borrower; (c) each original Underlying Lease; (d) the original Lease
Discounting Obligation Master Agreement; and (e) an acknowledgement from each
Lessee that they have received notice of the pledge of the related Underlying
Lease, together with any other instruments, documents, certificates and/or legal
opinions delivered in connection with such Lease Discounting Obligation.
Notwithstanding the foregoing, the original Lease Discounting Obligation Master
Agreement shall be delivered to the Trustee in a file separate from the related
Underlying Leases and a copy of the Lease Discounting Obligation Master
Agreement shall be held in the same file as the related Underlying Lease and the
original Lease Discounting Note.

Lease Discounting Note: With respect to any Lease Discounting Obligation, the
note executed by the Originating Lessor for the benefit of the Originator.

Lease Discounting Obligation: An obligation for repayment owed by an Originating
Lessor documented via a Lease Discounting Note and, if applicable, a Lease
Discounting Obligation Master Agreement.

Lease Discounting Obligation Master Agreement: The master agreement (however
titled) between the Originator and the Originating Lessor pursuant to which the
Originator acquires Lease Discounting Obligations from such Originating Lessor.

Lender: Defined in the preamble of this Agreement.

Lessee: With respect to any Contract, the Person or Persons obligated to make
payments pursuant to a Contract, including any guarantor thereof and, for the
avoidance of doubt, any Originating Lessor. For purposes of calculating any of
the Portfolio Concentration Criteria, all Contracts in the Asset Pool or to be
transferred to the Asset Pool the Lessee of which is an Affiliate of another
Lessee shall be aggregated with all Contracts of such other Lessee; for example,
if Corporation A is an Affiliate of Corporation B, and the aggregate Discounted
Contract Balance of all of Corporation A’s Contracts in the Asset Pool
constitutes 10% of the ADCB and the aggregate Discounted Contract Balance of all
of Corporation B’s Contracts in the Asset Pool constitutes 10% of the ADCB, the
Lessee concentration for Corporation A would be 20% and the Lessee concentration
for Corporation B would be 20%.

 

16



--------------------------------------------------------------------------------

Lessee Notification Form: A form, substantially in the form of Exhibit C, which
form shall provide a Lessee notice of the sale and the assignment of the Assets.
For the avoidance of doubt, the Trustee shall only be authorized to distribute
following an Event of Default.

LIBOR Rate: For any day during any Accrual Period and any Advance, an interest
rate per annum equal to:

(a) the posted rate for thirty (30) day deposits in United States dollars
appearing on Reuters Screen LIBOR01 Page (or any successor page) as of
11:00 a.m. (London time) on the Business Day which is the second (2nd) Business
Day immediately preceding the applicable Advance Date (with respect to the
initial Accrual Period) and as of the second (2nd) Business Day immediately
preceding the first (1st) day of the applicable Accrual Period (with respect to
all subsequent Accrual Periods for such Transaction); or

(b) if no such rate appears on Reuters Screen LIBOR01 Page (or any successor
page) at such time and day, then the LIBOR Rate appearing on the Bloomberg
Screen BBAM as of 11:00 a.m. (London time) on the Business Day which is the
second (2nd) Business Day immediately preceding the applicable Advance Date
(with respect to the initial Accrual Period) and as of the second (2nd) Business
Day immediately preceding the first (1st) day of the applicable Accrual Period
(with respect to all subsequent Accrual Periods for such Transaction); or

(c) if no such rate appears on either screen referenced in clause (a) or (b),
then the LIBOR Rate shall be determined by Wells Fargo at its principal office
in Charlotte, North Carolina as its rate (each such determination, absent
manifest error, to be conclusive and binding on all parties hereto and their
assignees) at which thirty (30) day deposits in United States dollars are being,
have been, or would be offered or quoted by Wells Fargo to major banks in the
applicable interbank market for Eurodollar deposits at or about 11:00 a.m. on
such day.

Lien: Any mortgage, lien, pledge, charge, security interest or encumbrance of
any kind.

Liquidation Expenses: With respect to any Contract, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer), in each case in accordance with the Servicer’s
customary procedures in connection with the repossession, refurbishing,
remarketing and disposition of any related Equipment upon or after the
expiration or earlier termination of such Contract and other out-of-pocket costs
related to the liquidation of any such Equipment, including the attempted
collection of any amount owing pursuant to such Contract if it is a Defaulted
Contract.

Liquidity: As of any date of determination, the sum of (a) the Originator’s
Unrestricted Cash balance, (b) amounts available for advance to the Originator
in accordance with Indebtedness available to the Originator, (c) cash available
for distribution to the Originator from any consolidated subsidiary thereof and
(d) amounts available for advance to any consolidated subsidiary of the
Originator in accordance with Indebtedness available to any such consolidated
subsidiary.

Lockbox: The post office box to which Collections are remitted for retrieval by
the Lockbox Bank and deposited by such Lockbox Bank into the Lockbox Account,
the details of which are contained in Schedule I or, after the occurrence of an
Event of Default, such other post office box designated by the Deal Agent in its
discretion.

Lockbox Account: The account maintained for the purpose of receiving Collections
at a bank or other financial institution that has executed the Lockbox Control
Agreement for the purpose of receiving Collections the details of which are
contained in Schedule I, or, after the occurrence of an Event of Default, such
other lockbox account designated by the Deal Agent in its discretion.

 

17



--------------------------------------------------------------------------------

Lockbox Bank: Wells Fargo (or any successor thereto appointed in accordance with
the terms of this Agreement).

Lockbox Control Agreement: The Deposit Account Control Agreement, dated on or
prior to the Initial Advance Date, among the Borrower, the Lockbox Bank and the
Trustee, with respect to the Lockbox Account.

Material Adverse Effect: With respect to any event or circumstance with respect
to the Originator, the initial Servicer, the Borrower or NewStar Financial means
a material adverse effect on (a) the business, condition (financial or
otherwise), operations, performance or properties of any such Person, (b) the
validity, enforceability or collectability of this Agreement or any other
Transaction Document or the validity, enforceability or collectability of a
material portion of the Contracts, (c) the rights and remedies of the Deal Agent
and Secured Parties, (d) the ability of the Originator, the initial Servicer,
the Borrower or NewStar Financial to perform its obligations under this
Agreement or any Transaction Document, or (e) the status, existence, perfection,
priority or enforceability of the Trustee’s security interest (held for the
benefit of the Secured Parties) in the Assets.

Material Defect: Defined in the Purchase Agreement.

Measurement Date: Each of the following: (a) the Initial Advance Date; (b) each
Determination Date; (c) the date of any Advance Notice; (d) any date on which a
substitution or repurchase of a Contract occurs; (e) the day as of which any
Contract becomes a Delinquent Contract or a Defaulted Contract; and (f) the day
as of which any Monthly Report, as provided for herein, is calculated.

Monthly Computer Tape: Defined in Section 6.10(c).

Monthly Report: Defined in Section 6.10(a).

Moody’s: Moody’s Investors Service, Inc., and any successor thereto.

Multiemployer Plan: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

NEF: Defined in the preamble of this Agreement.

Net Income: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

Net Investment: With respect to any Contract, the excess of the minimum lease
payment receivables over unearned lease interest.

NewStar Financial: NewStar Financial, Inc., a Delaware corporation.

NewStar Obligor Rating: The Lessee risk rating assigned by the Originator in
accordance with its Credit and Collection Policy.

 

18



--------------------------------------------------------------------------------

Non-Compliant Lease Discounting Obligation: An Underlying Lease for a Lease
Discounting Obligation for which the related Lessee is not making payments to
the Lockbox Account, but only for so long as such Lessee is not making payments
to the Lockbox Account.

Note: Defined in Section 2.1(a).

Notice of Intended Sale: Defined in Section 10.2(e).

OFAC: The U.S. Department of the Treasury’s Office of Foreign Assets Control.

OFAC Regulations: The regulations promulgated by OFAC, as amended from time to
time.

Officer’s Certificate: A certificate signed by a Responsible Officer of the
Borrower or the Servicer, as applicable.

Opinion of Counsel: A written opinion of counsel, which opinion and counsel are
reasonably acceptable to the Deal Agent.

Option Price: Defined in Section 2.17(c).

Optional Prepayment Date: Defined in Section 2.5(a).

Optional Revolving Period Termination Date: Defined in Section 2.3.

Optional Sale: Defined in Section 2.18(a).

Optional Sale Date: Any Business Day, provided fifteen (15) days written notice
is given in accordance with Section 2.18(a).

Originating Lessor: The lessor that originated or otherwise acquired the
Underlying Leases related to a Lease Discounting Obligation and that is
obligated to make payments to the Borrower pursuant to the related Lease
Discounting Obligation documentation.

Origination Fee: Any fee or other amount (including fees and expenses of
counsel) paid to the Originator in connection with the origination of a Contract
which fee is payable at the time of the origination of such Contract.

Originator: Defined in the preamble of this Agreement.

Other Costs: Defined in Section 13.9(c).

Outstanding Amount: As of any date of determination, the aggregate amount
advanced to the Borrower with respect to each Advance at the time of its funding
by the Lender pursuant to this Agreement, reduced from time to time by Available
Funds distributed on account of such Outstanding Amount pursuant to Section 2.7
or 2.8 and after giving effect to all repayments of Advances and the making of
new Advances as of such day of determination; provided, however, if such
Outstanding Amount shall have been reduced by any distribution and thereafter
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason, such Outstanding Amount shall be increased by the amount of such
rescinded or returned distribution, as though it had not been made.

Outstanding Balance: Of any Contract at any time, the sum of all remaining
unpaid Scheduled Payments related thereto.

 

19



--------------------------------------------------------------------------------

Paid-in-Full Date: The date following the Revolving Period Termination Date on
which the Aggregate Unpaids have been reduced to zero and indefeasibly paid in
full.

Payment Date: The fifteenth (15th) day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day, commencing December 17,
2012.

Permitted Holders: (a) Any of Corsair Capital, LLC and Capital Z Partners, Ltd.,
or (b) any Person or group of Persons that controls, is controlled by, or is
under common control with, any of the foregoing, including without limitation,
any fund that is an Affiliate of Corsair Capital, LLC or Capital Z Partners,
Ltd. and/or managed by Corsair Capital, LLC or Capital Z Partners, Ltd. or any
of their Affiliates.

Permitted Investments: Any one or more of the following types of investments:

(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 days from the date of acquisition;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;

(c) bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated of least A-1 by S&P and P-1 by Moody’s;

(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

(e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s;

(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States of America or any
state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s; and

(g) investments in money market funds (including funds for which the Trustee or
its Affiliates is the investment manager or advisor) rated AAAm/AAAm-G or higher
by S&P or Aaa by Moody’s. Each of the Permitted Investments may be purchased by
the Trustee or through an Affiliate of the Trustee.

Permitted Liens: Liens (a) for state, municipal or other local taxes if such
taxes shall not at the time be due and payable or contested by an appropriate
Person in good faith by appropriate proceedings, (b) granted pursuant to the
Transaction Documents, (c) interests of Lessees under a Contract, (d) Liens
which Lessees are permitted to create or suffer to exist under the related
Contract and (e) materialmen’s, warehousemen’s, mechanic’s and other Liens
arising by operation of law in the ordinary course of business for sums not due
or sums that are being contested by an appropriate Person in good faith by
appropriate proceedings.

 

20



--------------------------------------------------------------------------------

Permitted Modification: (a) A modification that (i) reduces the Implicit Yield
by less than 1.00%, (ii) extends or delays the maturity of such Contract by less
than six (6) months, (iii) does not waive a payment or reduce the outstanding
Discounted Contract Balance, and (iv) is permitted in accordance with the Credit
and Collection Policy, or (b) any other modification entered into with the prior
written consent of the Deal Agent.

Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

Portfolio Concentration Criteria: On any day, each of the concentration
limitations (calculated without duplication of any Contract that is in violation
of more than one of the Portfolio Concentration Criteria) as set forth in
Schedule VI, which concentration limitations shall, unless otherwise specified
in the Portfolio Concentration Criteria, be measured on the basis of a
percentage of ADCB.

Predecessor Servicer Work Product: Defined in Section 7.8(c).

Prepaid Contract: Any Contract (other than a Defaulted Contract) that has
terminated or been prepaid in full by the related Lessee prior to its scheduled
expiration date, including a termination or prepayment because of a Casualty
Loss.

Prepayment Amount: With respect to any Contract, the sum of (a) the Discounted
Contract Balance of such Contract on the date of such prepayment calculated
using the applicable Blended Discount Rate in effect on the date of such
payment, (b) any outstanding Servicer Advances thereon (and any accrued and
unpaid interest thereon), (c) any accrued Interest since the last Accrual
Period, (d) in connection with a Prepaid Contract, all Hedge Breakage Costs
owing to the relevant Hedge Counterparty for any termination of one or more
Hedge Transactions, in whole or in part, as required by the terms of any Hedge
Agreement as the result of any such Contract becoming a Prepaid Contract or
otherwise being repurchased, and (e) with respect to a Warranty Asset, any costs
and damages incurred by the Deal Agent, the Lender or the Trustee in connection
with any violation by such Contract of any predatory or abusive lending law that
is Applicable Law.

Prepayment Premium: Defined in the Fee Letter.

Prepayments: Any and all (a) partial or full prepayments on a Contract
(including, with respect to any Contract and any Collection Period, any
Scheduled Payment or portion thereof that is due in a subsequent Collection
Period that the Servicer has received, and expressly permitted the related
Lessee to make in advance of its scheduled due date and that will be applied to
such Scheduled Payment on such due date), (b) cash proceeds realized from the
sale of Equipment under a Prepaid Contract, net of Liquidation Expenses,
(c) Recoveries and (d) Insurance Proceeds.

Previously Owned Equipment: Equipment (a) that had been previously owned by
another Person prior to its purchase by the Lessee and (b) was underwritten
based upon a full appraisal performed within 30 days of the date of origination
of the related Contract by an Approved Appraiser.

Previously Purchased Equipment: Equipment (a) that had been purchased new by a
Lessee but that is greater than one year old at the time of origination of the
related Contract and (b) was underwritten based upon a full appraisal performed
within 30 days of the date of origination of the related Contract by an Approved
Appraiser.

 

21



--------------------------------------------------------------------------------

Prime Rate: The rate announced by Wells Fargo from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo in connection with extensions of credit to debtors.

Proceeds: With respect to any Asset, whatever is receivable or received when
such Asset is sold, liquidated, foreclosed, exchanged, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to any insurance relating to such Asset.

Prohibited Person: Means (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with whom the Borrower, and/or the Originator is
prohibited from dealing or otherwise engaging in any transaction by any
Anti–Terrorism Law, (d) a Person who commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224, (e) an agency
of the government of, an organization directly or indirectly controlled by, or a
Person resident in, a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person, (f) a Person that is named as a “specially designated
national or blocked person” on the most current list maintained or published by
OFAC and available at http://www.treas.gov/offices/eotffc/ofac/sdn.index.html or
at any replacement website or in any other official publication of such list,
and (g) a Person who is affiliated with a Person described in
clauses (a)-(f) above.

Proposed Advance Date: Defined in Section 2.2(a).

Purchase Agreement: The Sale and Contribution Agreement, dated as of the Closing
Date, between the Originator and the Borrower, as amended, modified,
supplemented or restated from time to time.

Qualified Institution: Defined in Section 6.4(d).

Records: All Contracts and other documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, punch cards,
data processing software and related property and rights) maintained with
respect to Assets and the related Lessees that the Borrower has itself
generated, in which the Borrower has acquired an interest pursuant to the
Purchase Agreement or in which the Borrower has otherwise obtained an interest.

Recoveries: With respect to a Defaulted Contract, proceeds from the sale, lease,
re-lease or refinancing of the related Equipment, proceeds of any related
Insurance Policy and any other recoveries with respect to such Defaulted
Contract, the related Equipment and other related property, and amounts
representing late fees and penalties, net of Liquidation Expenses, and amounts,
if any, received that are required under such Contract to be refunded to the
related Lessee.

Reimbursable Servicer Advance: A Servicer Advance that is reimbursable in
accordance with Section 6.5(b).

Related Security: As used in the Purchase Agreement, all of the Originator’s
right, title and interest in and to the items set forth in clauses (a) through
(d), (h) and (i) below, as used in the First Tier Purchase and Sale Agreement,
all of NewStar Financial’s right, title and interest in and to the items set
forth in clauses (a) thru (d), (h) and (i) below, and, as used herein, all of
the Borrower’s right, title and interest in and to:

 

22



--------------------------------------------------------------------------------

(a) with respect to any Contract in the Asset Pool, all of the Borrower’s
interest in any Equipment related to such Contract including all proceeds from
any sale or other disposition of such Equipment;

(b) with respect to any Contract in the Asset Pool, all Contract Files related
to such Contracts, and all right, title and interest of the Borrower in and to
the documents, agreements, and instruments included in the Contract File;

(c) with respect to any Contract in the Asset Pool, all Insurance Policies and
all rights of the Originator or the Borrower, as applicable, in all Insurance
Policies;

(d) with respect to any Contract in the Asset Pool, all security interests,
liens, guaranties, mortgages or other encumbrances and property subject thereto
from time to time purporting to secure payment of any Contract, together with
all UCC financing statements or similar filings signed by a Lessee relating
thereto;

(e) the Collection Account, the Lockbox Account, the T&I Reserve Account and all
other accounts into which Collections may from time to time be deposited,
together with all cash and investments in each of the foregoing other than
amounts earned on investments therein;

(f) any Hedge Agreement and any payment from time to time due thereunder;

(g) the Purchase Agreement and the assignment to the Deal Agent of all UCC
financing statements filed by the Borrower against the Originator under or in
connection with the Purchase Agreement;

(h) all payments made or to be made in the future specifically with respect to
such Contracts by the Lessee thereunder with respect to each Contract or the
Originating Lessor (or any agent of the Originating Lessor) thereunder with
respect to each Lease Discounting Obligation and under any guarantee or similar
credit enhancement with respect to such Contracts; and

(i) the proceeds of each of the foregoing.

Release-Eligible Contract: A Contract that is a Defaulted Contract, a delinquent
Contract, a Casualty Loss Contract or an Early Termination Contract or any other
Contract that the Borrower has a valid business reason to dispose of or replace.

Released Contract: A Contract that is released from the Lien of this Agreement
in accordance with Section 2.17, 2.18 or 2.19, as applicable.

Replaced Contract: Defined in Section 2.17(a)(i).

Reporting Date: The date that is three (3) Business Days prior to each Payment
Date.

Required Advance Reduction Amount: On any Payment Date, an amount equal to the
positive excess, if any, of (a) the aggregate Outstanding Amount on such day
over (b) the lesser of (i) the Advance Limit on such day and (ii) the Borrowing
Base on such day, and, on any other day, an amount such that any Unmatured Event
of Default pursuant to Section 10.1(f) shall be cured.

 

23



--------------------------------------------------------------------------------

Required Reports: Collectively, the Monthly Report, the Servicer’s Certificate,
the Monthly Computer Tape and the financial statements of the initial Servicer
required to be delivered to the Deal Agent pursuant to Section 6.10(d) hereof.

Residual Proceeds: With respect to any Contract or any item of Equipment, the
proceeds for the sale, re-lease or other disposition of the Equipment upon the
expiration, or early termination, of the term of such Contract, net of any
Liquidation Expenses with respect thereto.

Responsible Officer: As to any Person, any duly authorized officer of such
Person or of the manager of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

Restricted Junior Payment: (a) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend paid solely in interests of that class
of membership interests or in any junior class of membership interests of the
Borrower; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of the
Borrower now or hereafter outstanding, (c) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire membership interests of the Borrower now or
hereafter outstanding, and (d) any payment of management fees by the Borrower.
For the avoidance of doubt, (x) payments and reimbursements due to the Servicer
in accordance with this Agreement or any other Transaction Document do not
constitute Restricted Junior Payments, (y) distributions by the Borrower to its
members of amounts received by the Borrower pursuant to clause TWELFTH of
Section 2.7(a) or clause THIRTEENTH of Section 2.8(a) do not constitute
Restricted Junior Payments, and (z) distributions by the Borrower to its members
of Assets or of cash or other proceeds relating thereto which have been
repurchased or substituted by the Borrower in accordance with this Agreement do
not constitute Restricted Junior Payments.

Revolving Period: The period commencing on the Closing Date and ending on the
day immediately preceding the Revolving Period Termination Date.

Revolving Period Termination Date: The earliest of (a) the Advance Termination
Date, (b) the occurrence of a Turbo Event, an Event of Default or a Servicer
Default, or (c) an Optional Revolving Period Termination Date.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.

SEC: The Securities and Exchange Commission.

Scheduled Payments: With respect to any Contract, each monthly, quarterly,
annual or seasonal rent or financing (whether principal or principal and
interest) payment scheduled to be made by the Lessee thereof under the terms of
such Contract, or any contractual or scheduled balloon payment (which, in either
case, will be treated for calculations of all tests hereunder as if such payment
was made on the earliest permissible date under the related Contract); in all
cases, excluding any sales, use or similar tax payments due under such Contract
and any payment in the nature of, or constituting, residual value of the related
Equipment.

Secured Party: (a) Each Lender, (b) Wells Fargo, in its capacity as Hedge
Counterparty, and (c) each Hedge Counterparty that agrees in the related Hedge
Agreement to be bound by the terms of this Agreement applicable to a Secured
Party.

 

24



--------------------------------------------------------------------------------

Securitization Transaction: A transaction involving the issuance of securities
or Indebtedness of a Person, in each case (a) secured by receivables from
Contracts purchased by or contributed to such Person either by the Originator or
the Borrower after the date of this Agreement, (b) issued on market terms at
fair market value obtainable in an independent, arms’ length transaction,
(c) the net proceeds of such transaction of which are received by the Originator
or an Affiliate thereof, (d) the repayment of which is non-recourse to the
Originator or any Affiliate thereof with respect to principal and interest
thereunder and which imposes no obligations on the Originator other than
pursuant to a servicing agreement and any other ordinary course transaction
documents executed in connection therewith, and (e) for which an Affiliate of
the Lender is a lead or joint lead book runner.

Servicer: Initially, NEF, in its capacity as “Servicer” under this Agreement,
and each successor (in such capacity) appointed as Successor Servicer pursuant
to Section 6.16 (including, for the avoidance of doubt, the Backup Servicer upon
its appointment as Servicer).

Servicer Advance: Defined in Section 6.5(a).

Servicer Default: Defined in Section 6.15.

Servicer Guarantor: Defined in Section 6.15.

Servicer Termination Notice: Defined in Section 6.15.

Servicer’s Certificate: Defined in Section 6.10(b).

Servicing Fee: Defined in Section 2.12(b).

Servicing Fee Rate: On any day, with respect to the initial Servicer, the rate
set forth in the Fee Letter as the “Servicing Fee Rate,” or, with respect to any
Successor Servicer, the rate agreed to between the Deal Agent and such Successor
Servicer.

Servicing File: With respect to each Asset, the file maintained by the Servicer
consisting of all documents and agreements that relate to the Contracts,
including all servicing records created by the Servicer in connection with its
servicing of the Assets pursuant to this Agreement.

Servicing Standard: Defined in Section 6.2(b).

Soft Costs: Installation charges, prepaid maintenance and repair, insurance,
taxes and other costs not constituting system and operating software expenses.

Solvent: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

25



--------------------------------------------------------------------------------

Structuring Fee: The structuring fee set forth in the Fee Letter.

Subsidiary: With respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more subsidiaries of such Person.

Substitute Contract: Defined in Section 2.17(a).

Successor Servicer: Defined in Section 6.16(a).

Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

Titled Equipment: Any Equipment covered by a certificate of title, certificate
of ownership or other registration certificate with respect to which the
creation or perfection of a security interest therein is governed by certificate
of title law in the applicable jurisdiction and not by the UCC in such
jurisdiction.

T&I Reserve Account: Defined in Section 6.4(d).

Total Indebtedness: With respect to any Person and any date, determined on a
consolidated basis, all amounts of Indebtedness of such Person, on or as of such
date.

Total Leverage: The ratio of Total Indebtedness to EBITDA.

Transaction: Defined in Section 3.3.

Transaction Documents: This Agreement, the Note, the Guaranty, the First Tier
Purchase and Sale Agreement, the Purchase Agreement, each Assignment Agreement,
the Hedge Agreement, the Lockbox Control Agreement, the Fee Letter, the Backup
Servicer and Trustee Fee Letter and any additional document the execution of
which is necessary or incidental to carrying out the terms of the foregoing
documents.

Transition Costs: Any documented expenses reasonably incurred by a Successor
Servicer (including the Backup Servicer) in connection with a transfer of
servicing hereunder to such Successor Servicer (which expenses shall in no event
exceed $1,000,000 and, for the avoidance of doubt, which expenses may be
incurred in connection with the initial transfer of servicing or at any time
thereafter) plus any “engagement fee” of such Successor Servicer (which, in the
case of the appointment of the Backup Servicer as Successor Servicer, shall be
in the amount set forth in the Backup Servicer and Trustee Fee Letter).

Trustee: Defined in the preamble of this Agreement.

Trustee Contract File: With respect to each Contract, the Contract File
excluding the information described in clause (l) of the definition of Contract
File.

Trustee Fee: Defined in Section 8.4.

 

26



--------------------------------------------------------------------------------

Trustee Termination Notice: Defined in Section 8.5(a).

Turbo Event: The occurrence of any of the following shall be a Turbo Event:

(a) the occurrence of an Event of Default;

(b) as of any Reporting Date, for the preceding Determination Date, the Default
Ratio exceeds 3.00%;

(c) as of any Reporting Date, for the preceding Determination Date, the
Delinquency Ratio exceeds 4.00%;

(d) if, on the first Determination Date occurring one (1) year after the Closing
Date, the ratio of the aggregate Outstanding Amount to the Advance Limit is less
than fifty percent (50%) (unless the Originator has sponsored a Securitization
Transaction);

(e) during the Amortization Period, when the ADCB is equal to or less than
$25,000,000; or

(f) if the Deal Agent fails to extend the Advance Termination Date in accordance
with Section 2.6 on the initial Advance Termination Date, the date that is
ninety (90) days following the Advance Termination Date.

UCC: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

Underlying Lease: With respect to any Lease Discounting Obligation, each lease
pledged as security for the obligations under the related Lease Discounting
Obligation.

United States: The United States of America.

Unmatured Event of Default: Any event that, with the giving of notice or the
lapse of time, or both, would become an Event of Default.

Unmatured Servicer Default: Any event that, with the giving of notice or the
lapse of time, or both, would become a Servicer Default.

Unrestricted Cash: With respect to any Person, such Person’s unencumbered cash
balance and any encumbered cash balance that is available to be withdrawn and
used for general corporate purposes or for the purpose of making a capital
contribution to assist in paying any Required Advance Reduction Amount or
otherwise.

Unused Fee: As defined in the Fee Letter.

USA PATRIOT Act: The “United and Strengthening America by providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107–56),
as amended from time to time.

Used Equipment: Previously Purchased Equipment and Previously Owned Equipment.

Warranty Asset: Any Asset that fails to satisfy any criteria of the definition
of Eligible Asset as of the applicable Cut-Off Date of such Asset or any Asset
with respect to which a Warranty Event has occurred.

 

27



--------------------------------------------------------------------------------

Warranty Event: As to any Asset in the Asset Pool, the discovery that as of the
related Cut-Off Date or Addition Date, such Contract failed to satisfy the
Eligible Contract Criteria and such failure is not curable or continues for more
than five (5) Business Days following the date on which NewStar Financial, the
Borrower or the Servicer has knowledge thereof.

Weighted Average Life: As of any Measurement Date, the quotient of (a) the
number obtained by (i) for each Contract in the Asset Pool (included in the
Borrowing Base) multiplying the amount of each Scheduled Payment to be paid
after such date of determination by the number of months from such date of
determination until such Scheduled Payment is due; (ii) summing all of the
products calculated pursuant to clause (i); and (iii) dividing the sum
calculated pursuant to clause (ii) by the sum of all Scheduled Payments due on
all Contracts in the Asset Pool (included in the Borrowing Base) as of such
date, (b) divided by twelve (12).

Wells Fargo: Wells Fargo Bank, National Association, a national banking
association in its individual capacity, and its successors and assigns.

WFS: Defined in the preamble of this Agreement.

Section 1.2. Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and not used but specifically defined herein, are used herein as
defined in such Article 9.

Section 1.3. Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means Charlotte, North Carolina time;

(f) the term “including” means “including, without limitation;”

(g) the term “through” means “to and including;”

(h) the term “from” means “from and including;”

(i) the terms “to” and “until” each mean “to but excluding;”

(j) unless the context clearly requires or the language provides otherwise,
reference to a section, subsection, paragraph, subparagraph, clause, exhibit,
schedule, annex, appendix, attachment, rider or other attachment means a
section, subsection, paragraph, subparagraph, clause, exhibit, schedule, annex,
appendix, attachment, rider or other attachment of or to this Agreement;

 

28



--------------------------------------------------------------------------------

(k) unless the context clearly requires or the language provides otherwise, the
words “herein,” “hereof,” “hereunder” or similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement;

(l) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of hereof with respect to the Lender, the Deal Agent or
any other Secured Party means, in order for such notice, request, approval,
consent or determination to be effective hereunder, such notice, request,
approval or consent must be in writing;

(m) reference herein to the Lender’s or the Deal Agent’s discretion shall mean,
unless otherwise stated herein or therein, the Lender’s or the Deal Agent’s (as
the case may be) sole and absolute discretion, and the exercise of such
discretion shall be final and conclusive. In addition, whenever the Lender or
the Deal Agent has a decision or right of determination or request, exercises
any right given to it to agree, disagree, accept, consent, grant waivers, take
action or no action or to approve or disapprove, or any arrangement or term is
to be satisfactory or acceptable to or approved by (or any similar language or
terms) the Lender or the Deal Agent (as the case may be), the decision of the
Lender or the Deal Agent with respect thereto shall be in the sole and absolute
discretion of the Lender or the Deal Agent (as the case may be), and such
decision shall be final and conclusive, except as may be otherwise specifically
provided herein;

(n) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor; and

(o) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

ARTICLE II

THE FACILITY

Section 2.1. Notes; Advances.

(a) The Advances made by the Lender shall be evidenced by a single promissory
note of the Borrower substantially in the form of Exhibit B hereto (the “Note”),
dated the Closing Date, payable to the Lender in an aggregate face amount equal
to $75,000,000. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise; provided,
however, in no event shall any Note be in a denomination of less than
$5,000,000.

(b) The date, amount and interest rate of the Advance made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or notation shall not affect the obligations of the Borrower to make a payment
when due of any Aggregate Unpaids owing thereunder.

 

29



--------------------------------------------------------------------------------

(c) On the terms and conditions hereinafter set forth, from time to time during
the Revolving Period, the Borrower may, at its option, request the Lender to
make one or more loans (individually, an “Advance” and collectively, the
“Advances”) and the Lender shall make such Advance, provided, that no Lender
shall have any obligation to make any Advance if, (i) after giving effect to
such requested Advance, the Outstanding Amount hereunder would exceed the lesser
of (A) the Advance Limit or (B) the Borrowing Base, or (ii) the conditions
precedent of Sections 3.2 and 3.3 have not been satisfied.

Section 2.2. Procedures for Advances.

(a) Each Advance hereunder shall be effected by the Borrower delivering to the
Deal Agent (with a copy to the Trustee) a duly completed Advance Notice no later
than 2:00 p.m. at least one (1) Business Day prior to the Proposed Advance Date.
Each Advance Notice shall (i) specify the desired amount of such Advance which
amount must, (A) in the case of the initial Advance, be in a minimum amount of
$1,000,000, and, (B) in the case of any Additional Advance, be in a minimum
amount of $250,000, (ii) specify the date of such Advance (the “Proposed Advance
Date”), and (iii) include the representations described in the Advance Notice
attached hereto as Exhibit A.

(b) On the date of such Advance, the Lender shall, upon satisfaction of the
applicable conditions set forth in Article III, initiate a wire transfer through
the Federal Wire System before 2:00 p.m. on such day to the Borrower, at such
bank or other location reasonably designated by Borrower in its Advance Notice
given pursuant to this Section 2.2, in an amount equal to the lesser of (i) the
amount requested by the Borrower for such Advance and (ii) the Available Amount.

Section 2.3. Optional Termination of the Revolving Period.

The Lender or the Borrower may, upon at least forty-five (45) days’ prior
written notice to the Deal Agent, the Servicer and the Borrower or the Lender,
as applicable, terminate the Revolving Period on the one (1) year anniversary of
the Closing Date. The effective date of such termination shall be the “Optional
Revolving Period Termination Date.”

Section 2.4. Determination of Interest.

The Deal Agent shall determine the Unused Fee, the Alternative Rate and the
Interest (including unpaid Interest, if any, due and payable on a prior Payment
Date) to be paid by the Borrower with respect to each Advance on each Payment
Date for the related Accrual Period and shall advise the Servicer thereof on the
third (3rd) Business Day prior to such Payment Date.

Section 2.5. Voluntary Prepayment of Facility; Optional Repayment of Advances.

(a) Upon not less than fifteen (15) days’ prior written notice to the Deal Agent
and each Hedge Counterparty, the Borrower may, on any Payment Date, terminate in
whole the Advance Limit. In connection with any termination made in accordance
with the provisions of this Section 2.5(a), the Borrower shall be required to
pay, contemporaneously with the effective date of such termination, the
Aggregate Unpaids and the Prepayment Premium (if any). Upon receipt of such
amounts and in accordance with the written direction of the Borrower (or the
Servicer, on the Borrower’s behalf), the Trustee shall apply such amount to the
Outstanding Amount and the other Aggregate Unpaids (including any Hedge Breakage
Costs and any other payments owing to each Hedge Counterparty in respect to the
termination of any Hedge Transaction). Each notice of termination pursuant to
this Section 2.5(a) shall be irrevocable. The date of any termination and
prepayment pursuant to this Section 2.5(a) shall be an “Optional Prepayment
Date.”

 

30



--------------------------------------------------------------------------------

(b) The Borrower may, upon one (1) Business Day’s prior written notice in the
form of Exhibit F to the Deal Agent (such notice to be received by the Deal
Agent no later than 2:00 p.m. on such day with a copy to the Trustee and each
Hedge Counterparty), reduce the Outstanding Amount in whole or in part by
remitting to the Deal Agent (i) cash in an amount equal to the sum of the amount
by which the Outstanding Amount is to be reduced, related Breakage Costs, if
any, and related Hedge Breakage Costs, if any, and (ii) instructions to reduce
such Outstanding Amount and pay any such Breakage Costs and/or Hedge Breakage
Costs; provided that no such reduction shall be given effect (a) unless the
Borrower has complied with the terms of any Hedge Agreement requiring that one
or more Hedge Transactions be terminated in whole or in part as the result of
any such reduction of the Outstanding Amount, and Borrower has paid all Hedge
Breakage Costs and any payments owing to the relevant Hedge Counterparty for any
such termination, or (b) if an Event of Default has occurred, is continuing or
would result from such reduction. Any reduction of the Outstanding Amount shall
be in a minimum amount of $250,000 (or such lesser amount as may be required to
prevent or cure an Event of Default pursuant to Section 10.1(f)). Any such
reduction will occur only if sufficient funds have been remitted to pay all such
amounts in the succeeding sentence in full. Upon receipt of such amounts and in
accordance with the written direction of the Borrower (or the Servicer, on the
Borrower’s behalf), the Trustee shall apply such amount to the reduction of such
Outstanding Amount then being reduced and to the payment of any Breakage Costs
and Hedge Breakage Costs and any other payments owing to each Hedge Counterparty
in respect to the termination of any Hedge Transaction. Any notice relating to
the reduction of any Outstanding Amount pursuant to this Section 2.5(b) shall be
irrevocable.

Section 2.6. Extension of Advance Termination Date.

At the written request of the Borrower delivered to the Deal Agent no earlier
than ninety (90) or later than thirty (30) days before the Advance Termination
Date, the Borrower shall have the option to request that the Lender extend the
Advance Termination Date for a period of time to be agreed by the Borrower, the
Lender and the Deal Agent. Neither the Lender nor the Deal Agent shall have any
obligation to extend the Advance Termination Date, and any such extension shall
be on terms negotiated amongst the parties at the time of any such extension.

Section 2.7. Settlement Procedures During the Revolving Period.

(a) By 11:00 a.m. on each Payment Date during the Revolving Period, the Trustee
shall pay to the following Persons, from the Collection Account, based solely
upon the information contained in the Monthly Report, to the extent of Available
Funds, the following amounts in the following order of priority:

(i) FIRST, pro-rata to the Backup Servicer and the Trustee, in an amount equal
to any accrued and unpaid Backup Servicing Fee and Trustee Fee, for the payment
thereof;

(ii) SECOND, on behalf of the Borrower, any Administrative Expenses then due,
provided that the total cumulative amount of Administrative Expenses payable on
behalf of the Borrower in any calendar year pursuant to this clause SECOND and
Section 2.8(a)(ii) shall not exceed $10,000.00;

(iii) THIRD, to the Hedge Counterparty, any amounts owing under its respective
Hedge Agreement in respect of regularly scheduled payments and interest accrued
thereon under all related Hedge Transactions;

 

31



--------------------------------------------------------------------------------

(iv) FOURTH, to the Backup Servicer (or other Successor Servicer appointed in
accordance with the terms of this Agreement), in an amount equal to any
Transition Costs then due;

(v) FIFTH, to the Servicer, in an amount equal to any accrued and unpaid
Servicing Fees;

(vi) SIXTH, to the Servicer, in an amount equal to any Reimbursable Servicer
Advances, for the payment thereof, and to the Backup Servicer (to the extent
appointed Successor Servicer hereunder), any reasonable out-of-pocket costs and
expenses (including, but not limited to, reasonable attorneys’ fees and
excluding any Transition Costs) of such Successor Servicer, provided that the
total amount of out-of-pocket costs and expenses payable to such Successor
Servicer on any Payment Date pursuant to this clause SIXTH shall not exceed
$7,500;

(vii) SEVENTH, to the Lender, an amount equal to any Interest and Unused Fee
then due, for the payment thereof;

(viii) EIGHTH, to the payment of the amounts set forth in clauses (A) and (B) on
a pari passu basis: (A) the Lender, an amount equal to the Required Advance
Reduction Amount, and (B) each Hedge Counterparty, pro rata, any Hedge Breakage
Cost owing under the related Hedge Agreements due to any reason other than a
Hedge Counterparty Default, and interest accrued thereon, for the payment
thereof;

(ix) NINTH, to the Affected Parties, pro rata in accordance with the amount owed
to such Person in respect of Increased Costs and Taxes, for the payment thereof;

(x) TENTH, to the Deal Agent, the Lender, the Backup Servicer, the Trustee, the
Successor Servicer (if any), each Hedge Counterparty (excluding Hedge Breakage
Costs) and the Indemnified Parties, pro rata in accordance with the amount owed
to such Person under this clause TENTH, all Indemnified Amounts and other
amounts (other than the Outstanding Amount) then due under this Agreement
(including, for the avoidance of doubt, any out-of-pocket costs and expenses,
including, but not limited to, reasonable attorneys’ fees, of the Backup
Servicer or Successor Servicer, to the extent such party is entitled thereto and
has not already been reimbursed therefor), for the payment thereof;

(xi) ELEVENTH, pro rata to each Hedge Counterparty, any amounts owing such Hedge
Counterparty under its respective Hedge Agreement in respect of any Hedge
Transactions to the extent not paid pursuant to clauses THIRD, EIGHTH and TENTH
above, for the payment thereof; and

(xii) TWELFTH, any remaining amount shall be distributed to the Borrower
provided that the Borrower shall first reimburse the initial Servicer for any
unreimbursed amounts paid by the initial Servicer pursuant to Sections 2.16,
6.5, 6.8, 6.9, 7.4, 8.4, 8.9 and 9.2 together with interest thereon at a per
annum rate of interest equal to the LIBOR Rate plus 2.00% from and including the
date such payment was made to but not including the date of such reimbursement.

For the avoidance of doubt, the Trustee shall not be responsible for calculating
any amounts to be paid or for verifying any amounts calculated by the Servicer.

(b) From time to time during the Revolving Period so long as no Event of Default
has occurred and is continuing, the Borrower or the Servicer, as applicable, may
withdraw funds on deposit in the Collection Account to (i) make a prepayment in
full pursuant to and in accordance with Section 2.5(a) and (ii) make reductions
of the Outstanding Amount pursuant to and in accordance with Section 2.5(b).

 

32



--------------------------------------------------------------------------------

Section 2.8. Settlement Procedures During the Amortization Period.

(a) By 11:00 a.m. on each Payment Date during the Amortization Period, the
Trustee shall pay to the following Persons, from the Collection Account, based
solely upon the information contained in the Monthly Report, to the extent of
Available Funds, the following amounts in the following order of priority:

(i) FIRST, pro-rata to the Backup Servicer and the Trustee, in an amount equal
to any accrued and unpaid Backup Servicing Fee and Trustee Fee, for the payment
thereof;

(ii) SECOND, on behalf of the Borrower, any Administrative Expenses then due,
provided that the total cumulative amount of Administrative Expenses payable on
behalf of the Borrower in any calendar year pursuant to this clause SECOND and
Section 2.7(a)(ii) shall not exceed $10,000.00;

(iii) THIRD, to the Hedge Counterparty, any amounts owing under its respective
Hedge Agreement in respect of regularly scheduled payments and interest accrued
thereon under all related Hedge Transactions

(iv) FOURTH, to the Backup Servicer (or other Successor Servicer appointed in
accordance with the terms of this Agreement), in an amount equal to any
Transition Costs then due;

(v) FIFTH, to the Servicer or any Successor Servicer, in an amount equal to any
accrued and unpaid Servicing Fees, and, solely with respect to the Backup
Servicer (to the extent appointed Successor Servicer hereunder), any reasonable
out-of-pocket costs and expenses (including, but not limited to, reasonable
attorneys’ fees) of such Successor Servicer, provided that the total amount of
out-of-pocket costs and expenses payable to such Successor Servicer on any
Payment Date pursuant to this clause FIFTH shall not exceed $7,500;

(vi) SIXTH, to the Servicer, in an amount equal to any Reimbursable Servicer
Advances, for the payment thereof;

(vii) SEVENTH, to the Lender, an amount equal to any Interest and Unused Fee (to
the extent accrued during the Revolving Period and which remains unpaid) then
due, for the payment thereof;

(viii) EIGHTH, to the payment of the amounts set forth in clauses (A) and (B) on
a pari passu basis: (A) the Lender, an amount equal to the Required Advance
Reduction Amount, and (B) each Hedge Counterparty, pro rata, any Hedge Breakage
Costs owing under the related Hedge Agreements due to any reason other than a
Hedge Counterparty Default, and interest accrued thereon, for the payment
thereof;

(ix) NINTH, at any time following a Turbo Event, to the Lender, an amount equal
to the Outstanding Amount, for the payment thereof;

(x) TENTH, to the Affected Parties, pro rata in accordance with the amount owed
to such Person in respect of Increased Costs and Taxes, for the payment thereof;

 

33



--------------------------------------------------------------------------------

(xi) ELEVENTH, to the Deal Agent, the Lender, the Backup Servicer, the Trustee,
the Successor Servicer (if any), each Hedge Counterparty (excluding Hedge
Breakage Costs) and the Indemnified Parties, pro rata in accordance with the
amount owed to such Person under this clause ELEVENTH, all Indemnified Amounts
and other amounts (other than the Outstanding Amount) then due under this
Agreement (including, for the avoidance of doubt, any out-of-pocket costs and
expenses, including, but not limited to, reasonable attorneys’ fees, of the
Backup Servicer or Successor Servicer, to the extent such party is entitled
thereto and has not already been reimbursed therefor), for the payment thereof;

(xii) TWELFTH, pro rata to each Hedge Counterparty, any amounts owing such Hedge
Counterparty under its respective Hedge Agreement in respect of any Hedge
Transactions to the extent not paid pursuant to clauses THIRD, EIGHTH and
ELEVENTH above, for the payment thereof; and

(xiii) THIRTEENTH, any remaining amount shall be distributed to the Borrower
provided that the Borrower shall first reimburse the initial Servicer for any
unreimbursed amounts paid by the initial Servicer pursuant to Sections 2.16,
6.5, 6.8, 6.9, 7.4, 8.4, 8.9 and 9.2, together with interest thereon at a per
annum rate of interest equal to LIBOR Rate plus 2.00% from and including the
date such payment was made to but not including the date of such reimbursement.

For the avoidance of doubt, the Trustee shall not be responsible for calculating
any amounts to be paid or for verifying any amounts calculated by the Servicer.

(b) From time to time during the Amortization Period so long as no Event of
Default has occurred and is continuing, the Borrower or the Servicer, as
applicable, may withdraw funds on deposit in the Collection Account to (i) make
a prepayment in full pursuant to and in accordance with Section 2.5(a) and
(ii) to make reductions of the Outstanding Amount pursuant to and in accordance
with Section 2.5(b).

Section 2.9. Collections and Allocations.

(a) Collections. The Servicer shall transfer, or cause to be transferred, all
Collections on deposit in the form of available funds in a Lockbox Account to
the Collection Account by the close of business on the Business Day following
the date that such Collections are received in such Lockbox Account. The
Servicer shall promptly (but in no event later than two (2) Business Days after
the receipt thereof) deposit all Collections received directly by it (or any
Affiliate thereof) in the Collection Account. The Servicer shall make such
deposits or payments on the date indicated therein by wire transfer in
immediately available funds.

(b) Initial Deposits. On the Closing Date and on each Addition Date thereafter,
the Servicer will deposit (in immediately available funds) into the Collection
Account all Collections received after the applicable Cut-Off Date and through
and including the Closing Date or Addition Date, as the case may be, in respect
of Contracts being transferred to the Asset Pool on such date.

(c) Excluded Amounts. The Servicer may withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts if the Servicer has, prior to
such withdrawal, delivered to the Deal Agent a report setting forth the
calculation of such Excluded Amounts in a format reasonably satisfactory to the
Deal Agent; provided, however, following an Event of Default which has not been
waived, such withdrawal may only be made with the prior written consent of the
Deal Agent.

(d) Investment of Funds. Prior to the occurrence of an Event of Default or
Servicer Default, the initial Servicer shall direct the investment of any cash
deposited in the Collection Account in such

 

34



--------------------------------------------------------------------------------

Permitted Investments that the Servicer shall choose by providing notice to the
Trustee in writing, which may be in the form of standing instructions. After the
occurrence of an Event of Default or Servicer Default, the Deal Agent shall
direct the investment of any cash deposited in the Collection Account in such
Permitted Investments that the Deal Agent shall choose by providing notice to
the Trustee in writing, which may be in the form of standing instructions. Each
such Permitted Investment (including reinvestment of the income and proceeds of
Permitted Investments) shall be held to its maturity and shall mature not later
than the Business Day immediately preceding the next succeeding Payment Date.

Section 2.10. Payments, Computations, Etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 2:00 p.m. on the day when due
in lawful money of the United States in immediately available funds to the
Agent’s Account. The Borrower shall, to the extent permitted by law, pay to the
Secured Parties interest on all amounts not paid or deposited when due hereunder
at 1% per annum above the applicable Interest Rate, payable on demand; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by Applicable Law. Such interest shall be retained by the Deal Agent
except to the extent that such failure to make a timely payment or deposit has
continued beyond the date for distribution by the Deal Agent of such overdue
amount to the Secured Parties, in which case such interest accruing after such
date shall be for the account of, and distributed by the Deal Agent, to the
Secured Parties. All computations of interest and all computations of Interest
and other fees hereunder shall be made on the basis of a year of 360 days (other
than calculations with respect to the Base Rate, which shall be based on a year
of 365 or 366 days, as applicable) for the actual number of days (including the
first but excluding the last day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Interest or any fee payable hereunder, as the case may be.

(c) If any Advance requested by the Borrower and approved by the Lender and the
Deal Agent pursuant to Section 2.2, is not for any reason made or effectuated
(other than due to willful misconduct by the Lender or the Deal Agent) on the
date specified therefor, the Borrower shall indemnify the Lender against any
reasonable loss, cost or expense incurred by the Lender, including, without
limitation, any loss (including loss of anticipated profits, net of anticipated
profits in the reemployment of such funds in the manner determined by the
Lender), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund or maintain such
Advance.

Section 2.11. [Reserved].

Section 2.12. Fees.

(a) The Borrower shall pay to the Deal Agent from the Collection Account on each
Payment Date, monthly in arrears in accordance with Section 2.7(a)(vii) or
2.8(a)(vii), as applicable, the Unused Fee agreed to between the Borrower and
the Deal Agent in the Fee Letter.

(b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.7(a)(v) or 2.8(a)(v), as
applicable, which fee shall be equal (i) to the product of (A) the Servicing Fee
Rate agreed to between the Servicer and the Deal Agent in the Fee Letter and
(B) the sum of the ADCB for the immediately preceding Determination Date plus
the aggregate Discounted Contract Balance of all Defaulted Contracts as of such
Determination Date, and (ii) divided by the actual number of days in such
Accrual Period divided by 360.

 

35



--------------------------------------------------------------------------------

(c) The Backup Servicer shall be entitled to receive the Backup Servicing Fee in
accordance with Section 2.7(a)(i) or 2.8(a)(i), as applicable.

(d) The Trustee shall be entitled to receive the Trustee Fee in accordance with
Section 2.7(a)(i) or 2.8(a)(i), as applicable.

(e) The Borrower shall pay to the Deal Agent, on the earlier of December 17,
2012 and the Initial Advance Date, the Structuring Fee in immediately available
funds.

Section 2.13. Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall
(A) subject an Affected Party to any Tax (except for Taxes on the overall net
income of such Affected Party), duty or other charge with respect to an Advance,
or any right to make Advances hereunder, or on any payment made hereunder,
(B) impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (C) impose any other condition affecting an
Advance or the Lender’s rights hereunder, the result of which is to increase the
cost to any Affected Party or to reduce the amount of any sum received or
receivable by an Affected Party under this Agreement, then within ten (10) days
after demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any Governmental Authority (whether or not having the force of
law), including, without limitation, compliance by an Affected Party with any
request or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy) by an amount deemed by
such Affected Party to be material, then from time to time, within ten (10) days
after demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such reduction. For the avoidance of doubt,
any interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board issued after the Closing Date shall constitute an
adaptation, change, request or directive subject to this Section 2.13(b).

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this section, any Affected Party is required to compensate
a bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with

 

36



--------------------------------------------------------------------------------

this Agreement or the funding or maintenance of Advances hereunder, then within
ten (10) days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this section, the Affected Party
may use any reasonable averaging and attribution methods. Any Affected Party
making a claim under this Section 2.13 shall submit to the Borrower and the
Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.

(e) If the Lender shall notify the Deal Agent that a Eurodollar Disruption Event
as described in clause (a) of the definition of “Eurodollar Disruption Event”
has occurred, the Deal Agent shall in turn so notify the Borrower and the
Servicer, whereupon all Advances in respect of which Interest accrues at the
Adjusted Eurodollar Rate shall immediately be converted into Advances in respect
of which Interest accrues at the Base Rate.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.13 shall survive the termination of this Agreement.

Section 2.14. Taxes.

(a) All payments made by a Lessee in respect of a Contract and all payments made
by the Borrower or the Servicer under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes. If any
Taxes are required to be withheld from any amounts payable to the Deal Agent or
any Secured Party, then the amount payable to such Person will be increased
(such increase, the “Additional Amount”) such that every net payment made under
this Agreement after withholding for or on account of any Taxes (including,
without limitation, any Taxes on such increase) is not less than the amount that
would have been paid had no such deduction or withholding been deducted or
withheld. The foregoing obligation to pay Additional Amounts, however, will not
apply with respect to net income or franchise taxes imposed on any Secured Party
or the Deal Agent, respectively, with respect to payments required to be made by
the Borrower or Servicer under this Agreement, by a taxing jurisdiction in which
such Secured Party or Deal Agent is organized, conducts business or is paying
taxes as of the Closing Date (as the case may be).

(b) The Borrower will indemnify each Affected Party for the full amount of Taxes
payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. All payments in respect of this indemnification shall be made within
ten (10) days from the date a written invoice therefor is delivered to the
Borrower.

(c) Within thirty (30) days after the date of any payment by the Borrower of any
Taxes, the Borrower will furnish to the Deal Agent, at its address set forth
under its name on the signature pages hereof, appropriate evidence of payment
thereof.

(d) If the Lender is not created or organized under the laws of the United
States or a political subdivision thereof, the Lender shall deliver to the
Borrower, with a copy to the Deal Agent, (i) within fifteen (15) days after the
Closing Date, or, if the Lender becomes the Lender after the Closing Date, the
date on which the Lender becomes the Lender hereunder, two (or such other number
as may from time to time be prescribed by Applicable Laws) duly completed copies
of IRS Form W-8BEN or Form W-8ECI (or any successor forms or other certificates
or statements that may be required from time to time by the relevant United
States taxing authorities or Applicable Laws), as appropriate, to permit the
Borrower to

 

37



--------------------------------------------------------------------------------

make payments hereunder for the account of the Lender, as the case may be,
without deduction or withholding of United States federal income or similar
Taxes and (ii) upon the obsolescence of, or after the occurrence of any event
requiring a change in, any form or certificate previously delivered pursuant to
this Section 2.14(d), copies (in such numbers as may from time to time be
prescribed by Applicable Laws or regulations) of such additional, amended or
successor forms, certificates or statements as may be required under Applicable
Laws or regulations to permit the Borrower to make payments hereunder for the
account of the Lender, without deduction or withholding of United States federal
income or similar Taxes, except to the extent that, as a result of a change in
Applicable Law occurring after the date such Lender became a Lender hereunder,
such Lender is not legally entitled to provide such form, certificate or
statement.

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lender in connection
with this Agreement or the funding or maintenance of Advances hereunder, the
Lender is required to compensate a bank or other financial institution in
respect of Taxes under circumstances similar to those described in this section
then within ten (10) days after demand by the Lender, the Borrower shall pay to
the Lender such additional amount or amounts as may be necessary to reimburse
the Lender for any amounts paid by them.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the termination of this Agreement.

Section 2.15. Assignment of the Purchase Agreement.

The Borrower hereby assigns to the Trustee, for the ratable benefit of the
Secured Parties hereunder, all of the Borrower’s right, title and interest in
and to, but none of its obligations under, the Purchase Agreement. The Borrower
confirms that, following an Event of Default, the Deal Agent on behalf of the
Secured Parties shall have the sole right to enforce the Borrower’s rights and
remedies under the Purchase Agreement for the benefit of the Secured Parties.

Section 2.16. Inspection and Audit Inspections.

(a) Upon reasonable notice to the Borrower or the Servicer, as applicable, the
Borrower or the Servicer, as applicable, shall permit the representatives of the
Trustee, the Deal Agent, the Backup Servicer, any Lender, and their duly
authorized representatives, attorneys and accountants, during normal business
hours, to audit and examine all of the information systems, books, records,
reports and other papers of the Borrower or the Servicer, as applicable, with
respect to the Asset Pool and, upon request therefor, the items of collateral
securing any other Asset Pool, to make copies and extracts therefrom, and to
discuss matters relating thereto with Responsible Officers thereof having
knowledge of such matters, for the purpose of reviewing or evaluating the
Borrower’s performance of its duties and obligations hereunder and under the
other Transaction Documents. Subject to the provisions of Section 2.16(b), the
number of audits and examinations conducted pursuant to the provisions of this
Section 2.16(a) shall be no more than twice in any twelve-month period. Subject
to the provisions of Section 2.16(b), all reasonable out-of-pocket expenses with
respect thereto shall be borne by the initial Servicer. Any such audit or
examination shall be reasonable in scope and shall be completed in a reasonable
period of time.

(b) If at any time a Turbo Event of the type described in clause (b) or (c) of
the definition thereof, an Event of Default or Servicer Default shall have
occurred and is continuing, then (i) such Persons and their duly authorized
representatives, attorneys and accountants may exercise the rights granted to
them in Section 2.16(a) at any time during normal business hours upon reasonable
notice to the Borrower and the Servicer, and (ii) all examinations and audits
conducted pursuant to this Section 2.16(b) shall be at the initial Servicer’s
expense.

 

38



--------------------------------------------------------------------------------

(c) In addition to the rights granted pursuant to Section 2.16(a) and 2.16(b),
the Deal Agent shall have the one time right to conduct an audit to review
Contracts originated by the Originator when the ADCB of such Contracts is equal
to at least $10,000,000 and the number of Lessees is more than ten. Any such
audit will be at the cost of the Originator.

(d) The Borrower also agrees (i) to make available on a reasonable basis to the
Trustee, the Backup Servicer, the Deal Agent and the Lender a Responsible
Officer for the purpose of answering reasonable questions respecting recent
developments affecting the Borrower and (ii) to allow the Trustee, the Deal
Agent, the Backup Servicer and the Lender to inspect the Borrower’s and the
Servicer’s facilities during normal business hours.

(e) At all times during the term hereof, the Borrower shall either (i) keep
available in physical form at its principal executive office for inspection by
the Trustee, the Deal Agent, the Backup Servicer, the Lender and/or their duly
authorized representatives, attorneys or accountants the Contract List, together
with a reconciliation of such Contract List, or (ii) maintain electronic
facilities which allow such list and reconciliation to be generated.

(f) In connection with any such inspection in accordance with Section 2.16(a)
and (b), the Deal Agent is authorized, at the expense of the initial Servicer,
to take such action as the Deal Agent deems necessary to confirm that all Liens
created pursuant to this Agreement in favor of the Deal Agent, all Liens created
pursuant to the Purchase Agreement in favor of the Borrower have been maintained
and are effective, including, without limitation, conducting Lien searches,
confirming the legal name and legal existence of the appropriate parties and
filing any continuation statements.

(g) The Borrower will maintain, or cause the Servicer to maintain, accounts and
records as to the Asset Pool that are accurate and sufficiently detailed as to
permit (i) the reader thereof to know as of the most recent Determination Date
the status of such Asset Pool, including, without limitation, Collections
received and any other payments owing (and the nature of each) and
(ii) reconciliation between Collections and payments with respect to the Asset
Pool and the amounts from time to time deposited in the Collection Account in
respect of such Asset Pool.

(h) The Borrower will maintain, or will cause to be maintained, computerized
accounts and records so that, from and after the date hereof the Borrower’
accounts and records indicate clearly that the Asset Pool is owned by the
Borrower and that the Asset Pool is pledged to the Trustee.

Section 2.17. Substitution or Release of Contracts.

(a) On any day prior to the occurrence of an Event of Default, the Borrower
shall, if a Contract becomes an Ineligible Contract or the Borrower is obligated
to do so because the Originator exercises the options available to it under the
Purchase Agreement, and otherwise may, at its option, but without obligation,
subject to the conditions set forth in this Section 2.17(a), replace any
Contract that is an Ineligible Contract or a Release-Eligible Contract with one
or more Eligible Contracts (each, a “Substitute Contract”), provided that no
such replacement shall occur unless each of the following conditions is
satisfied (or waived by the Deal Agent) as of the date of such replacement and
substitution:

(i) the Borrower has notified the Deal Agent (with a copy to the Trustee) in
writing that the Contract to be replaced is an Ineligible Contract or a
Release-Eligible Contract (each, a “Replaced Contract”);

 

39



--------------------------------------------------------------------------------

(ii) each Substitute Contract is an Eligible Contract on the date of
substitution;

(iii) after giving effect to any such substitution, the aggregate Outstanding
Amount does not exceed the lesser of the (A) Advance Limit and (B) the Borrowing
Base;

(iv) the aggregate Discounted Contract Balance (at the applicable Discount Rate)
of such Substitute Contracts shall be equal to or greater than the aggregate
Discounted Contract Balance (at the Blended Discount Rate as of the date of the
substitution) of such Replaced Contracts;

(v) during the Amortization Period, such Substitute Contracts, at the time of
substitution by the Borrower, shall not have a longer Weighted Average Life than
the Replaced Contracts;

(vi) all representations and warranties of the Borrower contained in Sections
4.1 and 4.2 shall be true and correct as of the date of substitution of any such
Substitute Contract;

(vii) the substitution of any Substitute Contract does not cause an Event of
Default to occur;

(viii) the aggregate Discounted Contract Balance of all Defaulted Contracts or
delinquent Contracts repurchased or substituted by the Originator pursuant to
the Purchase Agreement does not exceed 10% of the highest ADCB of any month
during the twelve (12) month period immediately preceding such date of
determination (calculated without regard to the repurchase or substitution of
Ineligible Contracts);

(ix) the aggregate Discounted Contract Balance of all Contracts repurchased or
substituted by the Originator pursuant to its optional right to repurchase or
substitute pursuant to the Purchase Agreement does not exceed 15% of the highest
ADCB of any month during the twelve (12) month period immediately preceding such
date of determination (calculated without regard to the repurchase or
substitution of Ineligible Contracts and inclusive of any Defaulted Contract or
delinquent Contracts repurchased or substituted by the Originator);

(x) during the Revolving Period, after giving effect to any such substitution,
the Portfolio Concentration Criteria are maintained or improved;

(xi) during the Amortization Period, before or after giving effect to any such
substitution, none of the Portfolio Concentration Criteria are exceeded;

(xii) with respect to any substitution or repurchase other than in connection
with an Ineligible Contract, the Borrower shall not have used any selection
procedures that it believes to be materially adverse to the interests of the
Secured Parties when selecting the Assets to be repurchased or substituted; and

(xiii) the Borrower shall deliver to the Deal Agent on the date of such
substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date.

In addition, the Borrower shall deliver to the Trustee the related Trustee
Contract File as required by Section 3.3(c) with respect to such Substitute
Contracts.

 

40



--------------------------------------------------------------------------------

(b) If on any day a Contract is required to be repurchased or substituted by the
Originator pursuant to Section 6.1 of the Purchase Agreement, the Originator is
required thereunder to either (i) make a deposit to the Collection Account in
immediately available funds in an amount equal to the Prepayment Amount for such
Contract or (ii) subject to the satisfaction of the conditions in Section 6.2 of
the Purchase Agreement (and Section 2.17(a) hereof), substitute a Substitute
Contract therefore, in either of the foregoing instances, upon receipt of such
Prepayment Amount or Substitute Contract, the provisions of Section 2.17(d)
shall apply and the Borrowing Base shall be reduced by the ADCB of such
repurchased Contract (to the extent not previously reduced thereby) and, if
applicable, increased by the ADCB of each Substitute Contract.

(c) Pursuant to the Purchase Agreement, in addition to its right of substitution
thereunder, the Originator has the right, but not the obligation, to repurchase
any Release-Eligible Contract and the Related Security with respect thereto,
provided that (i) the aggregate Discounted Contract Balance of all Defaulted
Contracts or delinquent Contracts repurchased or substituted by the Originator
pursuant to its optional right to repurchase or substitute pursuant to the
Purchase Agreement does not exceed 10% of the highest ADCB of any month during
the twelve (12) month period immediately preceding such date of determination
(calculated without regard to the repurchase or substitution of Ineligible
Contracts) and (ii) the aggregate Discounted Contract Balance of all Contracts
repurchased or substituted by the Originator pursuant to its optional right to
repurchase or substitute pursuant to the Purchase Agreement does not exceed 15%
of the highest ADCB of any month during the twelve (12) month period immediately
preceding such date of determination (calculated without regard to the
repurchase or substitution of Ineligible Contracts and inclusive of any
Defaulted Contract or Delinquent Contracts repurchased or substituted by the
Originator). In the event of such a repurchase, the Purchase Agreement requires
the Originator to deposit in the Collection Account an amount (the “Option
Price”) equal to the greater of the Fair Market Value and the Prepayment Amount
with respect to such Release-Eligible Contract and Related Security as of the
date of such repurchase. Promptly upon request of the Originator to do so, the
Servicer shall determine the Fair Market Value and the Prepayment Amount with
respect to any Release-Eligible Contract and Related Security specified by the
Originator and notify the Originator of each thereof and of the Option Price
with respect thereto should the Originator elect to exercise its purchase
option. No later than ten (10) Business Days after receipt of such information,
the Originator may, at its option, by written notice to the Servicer, the Deal
Agent, the Hedge Counterparty and the Trustee, elect to exercise its right to
purchase such Release-Eligible Contract and Related Security and, on such date
or within five (5) Business Days thereafter, repurchase such Release-Eligible
Contract and Related Security. Failure by the Originator to exercise such option
to repurchase any Release-Eligible Contract and Related Security at any time
shall not affect the ability of the Originator to exercise such right at a later
date with respect to such Release-Eligible Contract and Related Security
provided the Option Price is redetermined at such later time.

(d) Upon the Trustee’s receipt of a Substitute Contract (with respect to a
Contract for which a Substitute Contract is provided in accordance with
Section 2.17(a)), the Prepayment Amount (with respect to a Contract repurchased
in accordance with Section 2.17(b)) or the Option Price (with respect to a
Contract sold in accordance with Section 2.17(c)), the Trustee, on behalf of the
Secured Parties, shall, automatically and without further action, be deemed to
release its Lien thereon and to transfer to the Borrower (or its assignee, as
applicable), free and clear of any Lien created pursuant to this Agreement, all
of the right, title and interest of the Trustee, for the benefit of the Secured
Parties, in, to and under any Replaced Contract or repurchased Contract, the
Borrower shall, automatically and without further action, be deemed to transfer
to the Person acquiring such released Contract all of the right, title and
interest of the Borrower in, to and under any Replaced Contract or repurchased
Contract and the Borrower shall be deemed to represent and warrant that it has
the limited liability company authority and has taken all necessary limited
liability company action to accomplish such transfer, but without any other
representation or warranty of any kind, express or implied.

 

 

41



--------------------------------------------------------------------------------

(e) In connection with any Contract, replaced or released pursuant to this
Section 2.17, on the related date thereof, the Trustee, on behalf of the Secured
Parties, shall, at the expense of the Borrower and upon receipt of an Officer’s
Certificate of the Servicer that all applicable provisions of this Section 2.17
have been fully complied with, (i) execute such instruments of release with
respect to the portion of the Asset Pool to be so replaced or released to the
Borrower, in recordable form if necessary, in favor of the Borrower as the
Borrower or Servicer may reasonably request, (ii) deliver any portion of the
Asset Pool to be so replaced or repurchased to the Borrower in its possession to
the Borrower and (iii) otherwise take such actions as requested by the Servicer
and as are reasonably necessary and appropriate to release the Lien of the
Trustee for the benefit of the Secured Parties on the portion of the Asset Pool
to be so replaced or released to the Borrower and release and deliver to or as
directed by the Borrower the Trustee Contract Files of the Assets to be so
replaced or released.

Section 2.18. Optional Sales.

(a) Prior to the occurrence of an Event of Default, the Borrower shall have the
right to prepay all of the Outstanding Amount and any other Aggregate Unpaids in
connection with the transfer, assignment and release to the Borrower by the
Trustee, on behalf of the Secured Parties, of the Asset Pool (an “Optional
Sale”), subject to the following terms and conditions:

(i) The Borrower shall have given the Deal Agent (with a copy to the Trustee,
the Hedge Counterparty and the Backup Servicer) at least fifteen (15) days prior
written notice of its intent to effect the Optional Sale;

(ii) Any Optional Sale shall be in connection with the repayment of all
Aggregate Unpaids and termination in whole of the Facility Amount pursuant to
Section 2.5(a);

(iii) Unless the Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Monthly Report), the Servicer shall deliver to the
Deal Agent a certificate and evidence to the reasonable satisfaction of the Deal
Agent (with a copy to the Trustee and the Hedge Counterparty) (which evidence
may consist solely of a certificate from the Servicer) that the Borrower shall
have sufficient funds on the Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement. In effecting an Optional Sale,
the Borrower may use the proceeds of sales of the Asset Pool and any amount in
the Collection Account to repay all or a portion of the Aggregate Unpaids; and

(iv) On the related Optional Sale Date, the Deal Agent, the Lender, the Hedge
Counterparties, the Trustee and the Backup Servicer, as applicable, shall have
received, as applicable, in immediately available funds, an amount equal to the
Aggregate Unpaids due to each of them, respectively accrued to such date;
provided that the Deal Agent and the Lender shall have the right to determine
whether the amount paid (or proposed to be paid) by the Borrower on the Optional
Sale Date is sufficient to satisfy the requirements of this clause (iv) and is
sufficient to repay such Aggregate Unpaids in full in connection with the
Optional Sale.

(b) In connection with any Optional Sale contemporaneously with the receipt by
the Trustee of the amounts referred to in clause (a)(iv) above for distribution
to the parties entitled thereto, there shall be transferred, assigned and
set-over to the Borrower without recourse, representation or warranty all of the
right, title and interest of the Trustee for the benefit of the Secured Parties,
in, to and under the Asset Pool and the Asset Pool shall be released from the
Lien of this Agreement (subject to the requirements of clause (a)(iv) above).

 

42



--------------------------------------------------------------------------------

(c) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Deal Agent, the Trustee, the Hedge Counterparty, the Lender and the Secured
Parties in connection with any Optional Sale (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Trustee, for
the benefit of the Secured Parties, and any other party having an interest in
the Asset Pool in connection with the Optional Sale).

(d) In connection with the Optional Sale, on the Optional Sale Date, the
Trustee, on behalf of the Secured Parties, shall, at the expense of the
Borrower, (i) execute such instruments of release of the Asset Pool, in
recordable form if necessary, in favor of the Borrower as the Borrower may
reasonably request, (ii) deliver to the Borrower the Contract Files in its
possession and (iii) otherwise take such actions as may be reasonably requested
by the Borrower or Servicer, on the Borrower’s behalf, as are necessary and
appropriate to release the Lien of the Trustee for the benefit of the Secured
Parties on the Assets to be released from the Lien of this Agreement and release
the Asset Pool.

(e) In connection with any Optional Sale, the Borrower shall pay the Prepayment
Premium in accordance with the terms of the Fee Letter.

Section 2.19. Discretionary Sales.

(a) Prior to the occurrence of an Unmatured Event of Default or an Event of
Default, on any Discretionary Sale Date, the Borrower shall have the right to
prepay all or a portion of the Outstanding Amount in connection with the
transfer, assignment and release to the Borrower by the Trustee, on behalf of
the Secured Parties, of all or a portion of the Assets in the Asset Pool (each,
a “Discretionary Sale”), subject to the following terms and conditions:

(i) At least three (3) Business Days prior to each Discretionary Sale Date, the
Borrower shall have given the Deal Agent (with a copy to the Trustee, the Hedge
Counterparty and the Backup Servicer) written notice of its intent to effect a
Discretionary Sale (each such notice, a “Discretionary Sale Notice”), specifying
the Discretionary Sale Date and including a list of all Assets to be sold and
assigned pursuant to such Discretionary Sale and the sales price thereof, and
the Deal Agent shall have consented in writing to such Discretionary Sale in its
sole and absolute discretion;

(ii) Any Discretionary Sale shall be made by the Borrower to an unaffiliated
third party purchaser in a transaction (i) reflecting arms-length market terms
and (ii) in which the Borrower makes no representations, warranties or covenants
and provides no indemnification for the benefit of any other party to the
Discretionary Sale;

(iii) The Borrower shall not use any selection procedures that it believes to be
materially adverse to the interests of the Secured Parties when selecting the
Assets to be sold in a Discretionary Sale;

(iv) The Borrower shall not sell any Assets for an amount less than the fair
market value thereof; provided, however, following a Turbo Event, the Borrower
shall not sell any Assets for an amount less than the greater of the fair market
value thereof and the Prepayment Amount;

(v) Both before and after giving effect to any Discretionary Sale, the
Outstanding Amount does not exceed the Borrowing Base;

 

43



--------------------------------------------------------------------------------

(vi) The Servicer shall deliver to the Deal Agent (with a copy to the Hedge
Counterparty, the Trustee and the Backup Servicer) a certificate and evidence to
the reasonable satisfaction of the Deal Agent (which evidence may consist solely
of a certificate from the Servicer) that (x) the Borrower shall have sufficient
funds on the related Discretionary Sale Date to effect the contemplated
Discretionary Sale in accordance with this Agreement (unless an Discretionary
Sale is to be effected on a Payment Date (in which case the relevant
calculations with respect to such Discretionary Sale shall be reflected on the
applicable Monthly Report)), and (y) the aggregate Discounted Contract Balance
of the Assets which are the subject of the proposed Discretionary Sale, together
with the aggregate Discounted Contract Balance of the Assets sold in all other
Discretionary Sales made in the preceding twelve (12) month period, shall not
exceed 15.0% of the highest ADCB of any month during the twelve (12) month
period immediately preceding such date of determination. In effecting a
Discretionary Sale, the Borrower may use the proceeds of sale of the Assets on
such Discretionary Sale Date to satisfy its remittance obligations hereunder.

(vii) After giving effect to the Discretionary Sale and the assignment to the
Borrower of the portion of the Asset Pool to be released on any Discretionary
Sale Date, (A) the representations and warranties contained in Section 4.1
hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date, and (B) neither an Unmatured Event of
Default nor an Event of Default shall have resulted; and

(viii) On the related Discretionary Sale Date, the Deal Agent, the Lender, the
Hedge Counterparties, the Trustee and the Backup Servicer shall have received,
as applicable, in immediately available funds, an amount equal to the sum of
(a) the portion of the Outstanding Amount to be prepaid that are attributable to
the Assets to be sold by the Borrower pursuant to this Section 2.19 plus (b) an
aggregate amount equal to the sum of all other amounts (other than Interest) due
and owing to the Deal Agent, the Trustee, the Backup Servicer, the Lender and
the Hedge Counterparties, as applicable, under this Agreement and the other
Transaction Documents, to the extent accrued to such date and to accrue to the
next Payment Date (including, without limitation, Breakage Costs, Hedge Breakage
Costs and any other payments owing to the Hedge Counterparties in respect of the
termination of any Hedge Transaction) in each case, to the extent attributable
to the Assets to be sold by the Borrower pursuant to this Section 2.19;
provided, that the Deal Agent and the Lender shall have the right to determine
whether the amount paid (or proposed to be paid) by the Borrower on the
Discretionary Sale Date is sufficient to satisfy the requirements of this clause
(viii) and is sufficient to reduce the Outstanding Amount to the extent
requested by the Borrower in connection with the Discretionary Sale.

(b) In connection with any Discretionary Sale, contemporaneously with receipt by
the Trustee for distributions to the parties entitled thereto of the amounts
referred to in clause (a)(viii) above, the related Assets shall be released from
the Lien of this Agreement, without recourse, representation or warranty
(subject to the requirements of clauses (a)(iv) and (vii) above).

(c) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Deal Agent, the Trustee, the Lender, the Hedge Counterparty and the Secured
Parties in connection with any Discretionary Sale (including, but not limited
to, expenses incurred in connection with the release of the Lien of the Trustee,
for the benefit of the Secured Parties, and any other party having an interest
in the Asset Pool in connection with such Discretionary Sale).

(d) In connection with any Discretionary Sale, on the related Discretionary Sale
Date, the Trustee, on behalf of the Secured Parties, shall, at the expense and
request of the Borrower (i) execute such instruments of release with respect to
the Assets to be released, in recordable form if necessary, in

 

44



--------------------------------------------------------------------------------

favor of the Borrower as the Borrower may reasonably request, (ii) deliver any
Trustee Contract Files related to the Contracts to be released from the Lien of
this Agreement to the Borrower and (iii) otherwise take such actions as are
necessary and appropriate to release the Lien of the Trustee for the benefit of
the Secured Parties on those Assets to released.

ARTICLE III

CONDITIONS OF ADVANCES

Section 3.1. Conditions to Closing.

None of the Lender, the Deal Agent, the Backup Servicer or the Trustee shall be
obligated to take, fulfill or perform any other action hereunder, until the
following conditions have been satisfied, in the sole discretion of, or waived
in writing by, the Deal Agent:

(a) Each Transaction Document (other than the Lockbox Control Agreement) shall
have been duly executed by, and delivered to, the parties hereto and thereto and
the Deal Agent shall have received such other documents, instruments, agreements
and legal opinions as the Deal Agent shall request in connection with the
transactions contemplated by this Agreement, each in form and substance
satisfactory to the Deal Agent.

(b) The Deal Agent shall have received (i) satisfactory evidence that the
Borrower and the Servicer have obtained all required consents and approvals of
all Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which each is a party and the consummation of the transactions contemplated
hereby or thereby or (ii) an Officer’s Certificate from each of the Borrower and
the Servicer in form and substance satisfactory to the Deal Agent affirming that
no such consents or approvals are required; it being understood that the
acceptance of such evidence or officer’s certificate shall in no way limit the
recourse of the Deal Agent or any Secured Party against the Originator or the
Borrower for a breach or the Originators as the Borrower’s representation or
warranty that all such consents and approvals have, in fact, been obtained.

(c) The Deal Agent shall have received copies of resolutions of the board of
directors of the manager of the Originator/Servicer approving the execution,
delivery and performance of the Transaction Documents to which it is a party and
the transactions contemplated thereunder, certified in each case by the
Secretary or an Assistant Secretary of the manager of the Originator/Servicer.

(d) The Deal Agent shall have received copies of resolutions of the board of
directors of NewStar Financial approving the execution, delivery and performance
of the Transaction Documents to which it is a party and the transactions
contemplated thereunder, certified in each case by the Secretary or an Assistant
Secretary of NewStar Financial.

(e) The Deal Agent shall have received copies of resolutions of the manager of
the Borrower approving the execution, delivery and performance of the
Transaction Documents to which it is a party and the transactions contemplated
thereunder, certified in each case by the Secretary or an Assistant Secretary of
the manager of the Borrower.

(f) The Deal Agent shall have received officially certified recent evidence of
due formation and good standing of NewStar Financial, the Originator, the
Servicer and the Borrower under the laws of the state of their respective
formation.

 

45



--------------------------------------------------------------------------------

(g) No fact or condition shall exist as of the Closing Date under Applicable Law
which in the Deal Agent’s reasonable opinion would make it unlawful for any of
the parties to the Transaction Documents to perform their respective obligations
under the Note Purchase Agreement or the other Transaction Documents.

(h) As of the Closing Date, no action or proceeding shall have been instituted
nor shall any governmental action be threatened before any Governmental
Authority nor shall any order, judgment or decree have been issued or proposed
to be issued by any Governmental Authority to set aside, restrain, enjoin or
prevent the performance of the Note Purchase Agreement or the other Transaction
Documents or the transactions contemplated thereby.

(i) The Borrower and the Servicer shall have delivered to the Deal Agent as to
this and other closing matters certification in the form of Exhibit G attached
hereto.

(j) The transactions under this Agreement and any other Transaction Document to
which NewStar Financial, the Borrower or the Originator is a party do not and
will not render NewStar Financial, the Borrower or the Originator not Solvent.

(k) The Deal Agent, the Lender and the Hedge Counterparty shall have received
legal opinions acceptable (in their sole discretion) to the Lender, the Deal
Agent and the Hedge Counterparty from Dechert LLP including, but not limited to:
(i) opinion regarding the true sale of the Contracts from the Originator to the
Borrower and that the Contracts are not subject to rejection under Section 365
of the Bankruptcy Code as executory contracts upon the bankruptcy of the
Originator or Servicer; (ii) non-consolidation of the Originator and the
Borrower; (iii) corporate and non-contravention opinions with respect to
Transaction Documents; (iv) (A) the Borrower having a first priority perfected
security interest in the Assets transferred to it pursuant to the Purchase
Agreement, and (B) the Trustee, for the benefit of the Secured Parties, having a
first priority perfected security interest in the Asset Pool pursuant to the
Note Purchase Agreement; and (vi) such other opinions as the Deal Agent may
require.

(l) The Borrower, the Originator and the Servicer shall have paid all fees
required to be paid by it on the Closing Date, including all fees required
hereunder and under the Fee Letter and the Backup Servicer and Trustee Fee
Letter, and shall have reimbursed the Lender and the Deal Agent for all fees,
costs and expenses of closing the transactions contemplated hereunder and under
the other Transaction Documents, including the attorneys’ fees and any other
legal and document preparation costs incurred by the Lender and/or the Deal
Agent.

(m) The Borrower and the initial Servicer shall have delivered to the Deal Agent
duly executed Powers of Attorney in the form of Exhibit H.

(n) The Deal Agent shall have received copies of all other certificates
delivered pursuant to or in connection with the execution and delivery of the
Transaction Documents, which shall be in form and content satisfactory to the
Deal Agent.

(o) The Deal Agent shall, as of the Closing Date, have been furnished with such
other documents and opinions (including executed copies, addressed to it or
otherwise expressly allowing it to rely thereon of such documents or opinions)
delivered to any other person in connection with the Note Purchase Agreement, or
the other Transaction Documents and the transactions contemplated hereby and
thereby as it may reasonably require, and all documents and opinions as well as
actions and proceedings taken by the Borrower in connection with the Transaction
Documents satisfactory in form and substance to the Deal Agent and its counsel.

 

46



--------------------------------------------------------------------------------

Section 3.2. Conditions Precedent to Initial Advance.

The Lender shall not be obligated to make any Advance hereunder until the
following conditions have been satisfied, in the sole discretion of, or waived
in writing by, the Deal Agent:

(a) The Transaction Documents shall have been duly authorized, executed and
delivered by the parties thereto.

(b) The Lockbox Control Agreement shall have been duly executed by, and
delivered to, the parties hereto and thereto and the Deal Agent shall have
received such other documents, instruments, agreements and legal opinions with
respect to the Lockbox Control Agreement as the Deal Agent shall request, each
in form and substance satisfactory to the Deal Agent.

(c) The Deal Agent shall have completed, to its satisfaction, the audit
contemplated by Section 2.16(c) and shall have notified the Borrower, the
Originator and the Servicer, in writing, that it shall begin to fund.

(d) The Deal Agent and the Trustee shall have received the initial Contract
List, certified by a Responsible Officer of the Originator, together with an
Assignment Agreement substantially in the form of Exhibit A to the Purchase
Agreement.

(e) The Deal Agent shall have received a certificate of a Responsible Officer of
the Borrower and a Responsible Officer of the Servicer substantially in the form
of Exhibit G attached hereto.

(f) The Deal Agent shall have received executed powers of attorney in the form
of Exhibit H hereto from the Servicer, the Originator and the Borrower.

(g) The Deal Agent, the Lender and the Hedge Counterparty shall have received
legal opinions acceptable (in their sole discretion) to the Lender, the Hedge
Counterparty and the Deal Agent from Dechert LLP as the Deal Agent may request.

(h) The Deal Agent shall receive evidence satisfactory to it that, on or before
the Initial Advance Date, UCC-l financing statements and UCC-3 terminations have
been or are being filed in each office in each jurisdiction in which such
financing statements are required (i) to perfect the first priority security
interests created by the Purchase Agreement reflecting the interest of the
Borrower in the Asset Pool and the proceeds thereof, and (ii) to perfect the
first priority security interests created by the Note Purchase Agreement of the
Trustee on behalf of the Secured Parties in the Asset Pool and the proceeds
thereof.

(i) The Deal Agent shall, as of the Initial Advance Date, have been furnished
with such other documents and opinions (including executed copies, addressed to
it or otherwise expressly allowing it to rely thereon of such documents or
opinions) delivered to any other person in connection with the Note Purchase
Agreement, or the other Transaction Documents and the transactions contemplated
hereby and thereby as it may reasonably require, and all documents and opinions
as well as actions and proceedings taken by the Borrower in connection with the
Transaction Documents satisfactory in form and substance to the Deal Agent and
its counsel.

Section 3.3. Conditions Precedent to All Advances.

The initial Advance by the Lender and each Additional Advance (each, a
“Transaction”) shall be subject to the further conditions precedent that:

 

47



--------------------------------------------------------------------------------

(a) With respect to any Advance (including the initial Advance), the Servicer
shall have delivered to the Deal Agent and the Trustee, on or prior to one
(1) Business Day prior to the date of such Advance, in form and substance
satisfactory to the Deal Agent, (i) an Advance Notice, (ii) an Assignment
Agreement, and (iii) such other additional information as may be reasonably
requested by the Deal Agent;

(b) On the date of such Transaction the following statements shall be true and
the Borrower shall be deemed to have certified that:

(i) The representations and warranties contained in Sections 4.1 and 4.2 are
true and correct on and as of such day as though made on and as of such day and
shall be deemed to have been made on such day;

(ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes (A) a Turbo Event, (B) an Event of Default or
Unmatured Event of Default (exclusive of either thereof relating to a Servicer
Default or Unmatured Servicer Default) or (C) a Servicer Default, and no
Unmatured Servicer Default of the type set forth in Section 6.15(k) exists;

(iii) On and as of such day, after giving effect to such Transaction, the
Outstanding Amount does not exceed the lesser of (A) the Advance Limit and
(B) the Borrowing Base; and

(iv) None of NewStar Financial, the Borrower, the Servicer or the Originator has
delivered any notice to the Deal Agent, the Beneficiary or any Lender that the
representation set forth in Section 4.1(f) or Section 4.3(f) of this Agreement,
Section 3.1(h) or Section 3.1(i) of the Guaranty or any other representation or
warranty set forth in the Transaction Documents is not true.

(c) No fact or condition shall exist as of such Advance Date under Applicable
Law or applicable regulations thereunder or interpretations thereof by any
regulatory authority which in the Deal Agent’s reasonable opinion would make it
unlawful for any of the parties to the Transaction Documents to perform their
respective obligations under the Note Purchase Agreement or the other
Transaction Documents.

(d) As of such Advance Date, no action or proceeding shall have been instituted
nor shall any governmental action be threatened before any Governmental
Authority nor shall any order, judgment or decree have been issued or proposed
to be issued by any Governmental Authority to set aside, restrain, enjoin or
prevent the performance of the Note Purchase Agreement or the other Transaction
Documents or the transactions contemplated thereby.

(e) The Borrower or Servicer, as applicable, shall have delivered to the
Trustee, on or prior to two (2) Business Days prior to the related Addition Date
(including the Initial Advance Date), each related Trustee Contract File and a
completed Contract Checklist for each Contract subject to the Assignment
Agreement to be delivered on such Addition Date, and the Deal Agent shall have
received the initial Custodial Receipt from the Trustee.

(f) The Trustee shall be in possession of all Trustee Contract Files related to
any Contract which is in the Asset Pool.

(g) On the date of such Transaction, the Deal Agent shall have received such
other approvals, opinions or documents as the Deal Agent may reasonably require.

 

48



--------------------------------------------------------------------------------

The failure to satisfy any of the foregoing conditions precedent in respect of
any Advance shall give rise to a right of the Deal Agent, which right may be
exercised at any time on the demand of the Lender, to rescind the related
Advance and direct the Borrower to pay to the Deal Agent for the benefit of the
Lender an amount equal to the Advances made during any such time that any of the
foregoing conditions precedent were not satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Borrower.

The Borrower represents and warrants as of the Closing Date, each Advance Date
and each Addition Date (except as otherwise described in any notice or
certificate delivered by Borrower to Beneficiary and Deal Agent with respect to
Section 3.1(f)), as follows:

(a) Organization and Good Standing. The Borrower has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with all requisite power, authority and legal right to
own or lease its properties and to conduct its business as such properties are
presently owned and as such business is presently conducted and has had all
relevant times, and now has, all necessary power, authority and legal right to
acquire, own and sell, pledge or otherwise transfer the Assets in the Asset
Pool, and to execute, deliver and perform its obligations under this Agreement
and each other Transaction Document to which the Borrower is a party.

(b) Due Qualification. The Borrower is duly qualified to do business and is in
good standing as a limited liability company, and has obtained all necessary
licenses and approvals, in all jurisdictions in which ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals.

(c) Power and Authority; Due Authorization. The Borrower (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of the Transaction Documents to which it is a party, and (C) borrow the funds
related to each Advance on the terms and conditions herein provided and (ii) has
duly authorized by all necessary limited liability company action the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party and the issuance of the Note and the borrowings
contemplated hereby on the terms and conditions herein provided. This Agreement
and each other Transaction Document to which the Borrower is a party has been
duly executed and delivered by the Borrower.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Borrower is a party constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principals of
equity (whether considered in a suit of law or in equity).

(e) No Violation. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Borrower’s certificate of formation,
organizational documents, bylaws or any Contractual Obligation of the Borrower,
(ii) result in the creation or imposition of any Lien upon any of the Borrower’s
properties pursuant to the terms of any such Contractual Obligation, other than
this Agreement, or (iii) violate any Applicable Law.

 

49



--------------------------------------------------------------------------------

(f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Borrower, threatened against the
Borrower, before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Borrower is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Borrower is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Borrower of this
Agreement and any other Transaction Document to which the Borrower is a party
have been obtained.

(h) Compliance with Anti-Terrorism Laws. The Borrower (i) is not nor will be in
violation of any Anti-Terrorism Law, (ii) is not or will not be a Prohibited
Person, (iii) does not conduct any business or engage in any transaction or
dealing with any Prohibited Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (iv) does not deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, (v) does not engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, (vi) does
not have more than 10% of its assets in a Prohibited Person and does not derive
more than 10% of its operating income from direct or indirect investments in, or
transactions with, any Prohibited Person, and (vii) does not engage in or will
not engage in any of the foregoing activities in the future. To the extent
applicable, the Borrower has established an adequate anti-money laundering
compliance program as required by the Anti-Terrorism Laws, has conducted the
requisite due diligence in connection with the origination or acquisition of
each Asset for purposes of the Anti-Terrorism Laws, including with respect to
the legitimacy of the applicable Lessee and the origin of the assets used by the
said Lessee to purchase or lease the property in question, and maintains, and
will maintain, sufficient information to identify the applicable Lessee for
purposes of the Anti-Terrorism Laws. No Asset is subject to nullification
pursuant to any Anti-Terrorism Law, no Asset is in violation of any
Anti-Terrorism Law, and no Lessee is listed as a Prohibited Person. The proceeds
of any Advance have not been used and shall not be used to fund any operations
in, finance any investments or activities in or make any payments to a
Prohibited Person.

(i) Solvency. The transactions under this Agreement and any other Transaction
Document to which the Borrower is a party do not and will not render the
Borrower not Solvent.

(j) Selection Procedures. No procedures adverse to the interests of the Lender
were utilized by the Borrower in identifying and/or selecting the Contracts in
the Asset Pool. In addition, each Contract shall have been underwritten in
accordance with and satisfy the standards of any Credit and Collection Policy
that has been established by the Borrower or the Originator and is then in
effect.

(k) Taxes. The Borrower has filed or caused to be filed all tax returns that are
required to be filed by it. The Borrower has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the
Borrower), and no tax lien has been filed and, to the Borrower’s knowledge, no
claim is being asserted, with respect to any such Tax, fee or other charge.

 

50



--------------------------------------------------------------------------------

(l) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Assets) will violate or result in a violation of Section 7 of
the Securities Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower does not own
or intend to carry or purchase, and no proceeds from the sale of the Assets will
be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purchase credit” within the meaning of Regulation U.

(m) Quality of Title. Each Asset, together with the Contract related thereto,
shall, at all times, be owned by the Borrower free and clear of any Lien except
for Permitted Liens and as otherwise provided hereunder, and upon each Advance,
the Trustee, for the benefit of the Secured Parties, shall acquire a valid and
perfected first priority security interest in each Asset then existing or
thereafter arising, free and clear of any Lien, except for Permitted Liens and
as otherwise provided hereunder. No effective financing statement or other
instrument similar in effect covering any Asset subject to this Agreement is on
file showing the Originator or Borrower as debtor in any recording office except
such as may be filed (i) in favor of the Borrower in accordance with the
Purchase Agreement or (ii) in favor of the Trustee in accordance with this
Agreement.

(n) Security Interest. The Borrower has granted a security interest (as defined
in the UCC) to the Trustee, for the benefit of the Secured Parties, in the
Assets and Collections, which is enforceable in accordance with Applicable Law
upon execution and delivery of this Agreement. Upon the filing of UCC-1
financing statements naming the Trustee as secured party and the Borrower, as
debtor, the Trustee, for the benefit of the Secured Parties, shall have a first
priority perfected security interest in the Assets (except for any Permitted
Liens). All filings (including, without limitation, such UCC filings) as are
necessary in any jurisdiction to perfect the interest of the Trustee, for the
benefit of the Secured Parties, in the Assets have been (or prior to the
applicable Advance will be) made.

(o) Reports Accurate. All Monthly Reports (if prepared by the Borrower, or to
the extent that information contained therein is supplied by the Borrower),
information, exhibit, financial statements, documents, books, records or reports
furnished or to be furnished by the Borrower to the Deal Agent or the Lender in
connection with this Agreement are true, complete and correct.

(p) Location of Offices. The principal place of business and chief executive
office of the Borrower and the office where the Borrower keeps all the Records
are located at the address of the Borrower referred to in Section 13.2 hereof
(or at such other locations as to which the notice and other requirements
specified in Section 5.2(g) shall have been satisfied).

(q) Lockbox. The names and addresses of the Lockbox Bank, together, with the
account number of the Lockbox Account at the Lockbox Bank, are specified in
Schedule I.

(r) Tradenames. Except as described in Schedule II, the Borrower has no trade
names, fictitious names, assumed names or “doing business as” names or other
names under which it has done or is doing business.

(s) Purchase Agreement. The Purchase Agreement is the only agreement pursuant to
which the Borrower purchases Assets; provided that, for administrative
convenience, the Purchase Agreement provides that Contracts may originally be
titled in the name of the Borrower.

(t) Value Given. The Borrower shall have given reasonably equivalent value to
the Originator in consideration for the transfer to the Borrower of the Assets
under the Purchase Agreement, no such transfer shall have been made for or on
account of an antecedent debt owed by the Originator to the Borrower, and no
such transfer is or may be voidable or subject to avoidance under any section of
the Bankruptcy Code.

 

51



--------------------------------------------------------------------------------

(u) Accounting. The Borrower accounts for the transfers to it from the
Originator of interests in Assets under the Purchase Agreement as financings of
such Assets for consolidated accounting purposes consistent with GAAP (with a
notation that its treating the transfers as a sale for legal and, where
relevant, tax and all other purposes on its books, records and financial
statements, in each case, consistent with the requirements set forth herein).

(v) Special Purpose Entity. The Borrower has not and shall not from the Closing
Date to the Paid-in-Full Date:

(i) engage in any business or activity other than the purchase and receipt of
Contracts and Related Security from the Originator under the Purchase Agreement
(provided that, pursuant to the Purchase Agreement, Contracts and related
Contract Files may, at the time of origination, be titled directly in the name
of the Borrower for administrative convenience), the pledge of the Asset Pool
under the Transaction Documents, the issuance of the Note and the borrowing and
securing of Advances hereunder and such other activities as are incidental
thereto;

(ii) acquire or own any material assets other than (A) the Assets and Related
Security, (B) the Hedge Agreements and (C) incidental property as may be
necessary for the operation of the Borrower;

(iii) merge into or consolidate with any Person or dissolve (except as otherwise
expressly permitted in this Agreement), terminate or liquidate in whole or in
part, transfer or otherwise dispose of all or substantially all of its assets
(except as otherwise expressly permitted in this Agreement) or change its legal
structure, without in each case first obtaining the Deal Agent’s consent;

(iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the Deal
Agent, amend, modify, terminate, fail to comply with the provisions of its
Certificate of Formation or its limited liability company agreement, or fail to
observe limited liability company formalities;

(v) own any subsidiary or make any investment in any Person without the consent
of the Deal Agent;

(vi) commingle its assets with the assets of any of its Affiliates or of any
other Person;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than Indebtedness to the Secured Parties
hereunder except for trade payables in the ordinary course of its business,
provided that such trade payables are not evidenced by a note and are paid when
due;

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

 

52



--------------------------------------------------------------------------------

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

(x) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with unrelated third parties;

(xi) seek its dissolution or winding up in whole or in part;

(xii) fail to correct any known misunderstandings regarding the separate
identity of the Borrower or any Affiliate thereof or any other Person;

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person;

(xiv) make any loan or advances (other than any Contract) to any third party,
including any principal or Affiliate, or hold evidence of indebtedness issued by
any other Person (other than the Assets, the Hedge Agreements, cash and
Permitted Investments);

(xv) fail to file its own separate tax return, or file a consolidated federal
income tax return with any other Person, except as may be required by the Code
and regulations issued thereunder;

(xvi) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (A) to mislead others as to the identity with which such other
party is transacting business, or (B) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

(xvii) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xviii) file or consent to the filing or any petition, either voluntary or
involuntary, to take advantage of any applicable Insolvency Law or make an
assignment for the benefit of creditors;

(xix) except as may be required by the Code and regulations issued thereunder,
hold itself out as or be considered as a department or division of (A) any of
its principals or Affiliates, (B) any Affiliate of a principal or (C) any other
Person;

(xx) other than as expressly permitted by this Agreement, permit any transfer
(whether in any one or more transactions) of any direct ownership interest in
the Borrower to the extent it has the ability to control the same, unless the
Borrower delivers to the Deal Agent an acceptable non-consolidation opinion;

(xxi) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person (without limiting
the foregoing, it is acknowledged that for accounting purposes, the Borrower may
be consolidated with another Person as required by GAAP and included in such
Person’s consolidated financial statements);

(xxii) fail to pay its own liabilities and expenses only out of its own funds;

 

53



--------------------------------------------------------------------------------

(xxiii) fail to pay the salaries of its own employees, if any, in light of its
contemplated business operations;

(xxiv) acquire the obligations or securities of its Affiliates or members;

(xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxvi) fail to use separate invoices and checks bearing its own name;

(xxvii) pledge its assets for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties hereunder;

(xxviii) fail at any time to have at least one (1) Independent Manager;

(xxix) fail to provide that the consent of the Independent Manager is required
for the Borrower to (A) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or insolvent, (B) institute or consent to
the institution of Insolvency Proceedings against it, (C) file a petition
seeking or consent to reorganization or relief under any applicable Insolvency
Law, (D) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for the Borrower,
(E) make any assignment for the benefit of the Borrower’s creditors, (F) admit
in writing its inability to pay its debts generally as they become due, or
(G) take any action in furtherance of any of the foregoing; and

(xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Dechert LLP, delivered on the
Closing Date, upon which the conclusions expressed therein are based.

(w) Confirmation from the Originator. Pursuant to the Purchase Agreement, the
Borrower has received in writing from the Originator confirmation that, so long
as the Borrower is not “insolvent” within the meaning of the Bankruptcy Code,
the Originator will not cause the Borrower to file a voluntary petition under
the Bankruptcy Code or any other Insolvency Laws. Each of the Borrower and the
Originator is aware that in light of the circumstances described in the
preceding sentence and other relevant facts, the filing of a voluntary petition
under the Bankruptcy Code for the purpose of making any Asset of the Borrower
available to satisfy claims of the creditors of the Originator would not result
in making such assets available to satisfy such creditors under the Bankruptcy
Code.

(x) Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act.

(y) ERISA. The Borrower has not incurred and does not expect to incur any
liabilities (except for premium payments arising in the ordinary course of
business) to the Pension Benefit Guaranty Corporation under ERISA, each pension
plan or profit sharing plan to which the Borrower or any Affiliate is a party
has been administered in all material respects and fully funded in accordance
with the obligations of the Borrower under law and as set forth in such plan,
and the Borrower has complied in all material respects with the applicable
provisions of ERISA in effect as of such Purchase Date.

(z) Possession of Contracts. The Borrower has delivered possession of all
Trustee Contract Files to the Trustee as required by this Agreement.

 

54



--------------------------------------------------------------------------------

(aa) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all material respects.

(bb) Representations and Warranties in Purchase Agreement. The representations
and warranties made by the Originator to the Borrower in the Purchase Agreement
are hereby remade by the Borrower on each date to which they speak in the
Purchase Agreement as if such representations and warranties were set forth
herein. For purposes of this Section 4.1(bb), such representations and
warranties are incorporated herein by reference as if made by the Borrower to
the Deal Agent and to each of the Secured Parties under the terms hereof mutatis
mutandis.

Section 4.2. Representations and Warranties of the Borrower Relating to the
Agreement and the Contracts.

The Borrower represents and warrants as of the Closing Date, each Advance Date
and each Addition Date:

(a) Valid Transfer and Security Interest. This Agreement constitutes a grant of
a security interest in all Assets in the Asset Pool to the Trustee, for the
benefit of the Secured Parties, which, upon the filing of the financing
statements described in Section 4.1(m) and, in the case of Additional Contracts,
on the applicable Advance Date, shall be a first priority perfected security
interest in all Assets in the Asset Pool, subject only to Permitted Liens.
Neither the Borrower, the Servicer or the Originator nor any Person claiming
through or under Borrower, the Servicer or the Originator shall have any claim
to or interest in the Collection Account, except for the interest of the
Borrower in such property as a debtor for purposes of the UCC.

(b) Eligibility of Contracts. As of the Initial Advance Date, (i) the Advance
Notice delivered pursuant to Section 2.2 is an accurate and complete listing in
all material respects of all the Contracts in the Asset Pool as of the Initial
Advance Date and the information contained therein with respect to the identity
of such Contracts and the amounts owing thereunder is true and correct in all
material respects as of the related Cut-Off Date, (ii) each such Contract is an
Eligible Contract, and (iii) with respect to each such Contract, all consents,
licenses, approvals or authorizations of or registrations or declarations with
any Governmental Authority required to be obtained, effected or given by the
Borrower in connection with the transfer of an interest in such Contract and the
related Equipment to the Trustee, for the benefit of the Secured Parties, have
been duly obtained, effected or given and are in full force and effect. On each
Addition Date on which Contracts are added by the Borrower to the Asset Pool,
the Borrower shall be deemed to represent and warrant that (i) such Contract
referenced on the related Advance Notice delivered pursuant to Section 2.2
hereof (or, with respect to a substitution, the related Assignment Agreement) is
an Eligible Contract, (ii) with respect to each such Contract, all consents,
licenses, approvals, authorizations, registrations or declarations with any
Governmental Authority required to be obtained, effected or given by the
Borrower in connection with the addition of such Contract and the related
Equipment to the Asset Pool have been duly obtained, effected or given and are
in full force and effect, and (iii) the representations and warranties set forth
in Section 4.2(a) are true and correct with respect to each Contract transferred
on such day as if made on such day.

Section 4.3. Representations and Warranties of the Servicer.

The initial Servicer represents and warrants as of the Closing Date, each
Advance Date, each Addition Date and each Reporting Date (except, with respect
to any Reporting Date, as otherwise described in any notice or certificate
delivered by Servicer to Beneficiary and Deal Agent with respect to
Section 4.3(f)), as follows:

 

55



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with all requisite limited liability company power,
authority and legal right to own or lease its properties and to conduct its
business as such properties are presently owned and as such business is
presently conducted and has had at all relevant times, and now has, all
necessary power, authority and legal right to acquire, own and sell, pledge or
otherwise transfer the Purchased Assets, and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which
the Servicer is a party.

(b) Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals, except to
the extent that the failure to obtain any such qualification, license or
approval could not reasonably be expected to result in a Material Adverse
Effect.

(c) Power and Authority; Due Authorization. The Servicer (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of the Transaction Documents to which it is a party, and (ii) has duly
authorized by all necessary limited liability company action the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party. This Agreement and each other Transaction Document to
which the Servicer is a party has been duly executed and delivered by the
Servicer.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principals of
equity (whether considered in a suit of law or in equity).

(e) No Violation. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Servicer’s amended and restated limited
liability company agreement, bylaws or any Contractual Obligation of the
Servicer, (ii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer, before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Servicer is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Servicer is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Servicer of this
Agreement and any other Transaction Document to which the Servicer is a party
have been obtained.

 

56



--------------------------------------------------------------------------------

(h) Reports Accurate. All Servicer’s Certificates, Monthly Reports and other
written and electronic information, exhibits, financial statements documents,
books, records and reports furnished or to be furnished by the Servicer to the
Deal Agent or the Lender in connection with this Agreement is and will be true,
complete and correct in all respects as of the date it is or shall be dated.

Section 4.4. Representations and Warranties of the Backup Servicer.

The Backup Servicer represents and warrants as of the Closing Date and each
Advance Date:

(a) Organization and Good Standing. The Backup Servicer has been duly organized,
and is validly existing as a national banking association and in good standing,
with all requisite power and authority to own or lease its properties and to
conduct its business as such business is presently conducted and to enter into
and perform its obligations pursuant to this Agreement.

(b) Due Qualification. The Backup Servicer is duly qualified to do business as a
national banking association and is in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the failure to so
qualify or obtain such license and approval would have a material adverse effect
on its ability to perform its obligations hereunder.

(c) Power and Authority; Due Authorization. The Backup Servicer (i) has all
necessary power, authority and legal right to (A) execute and deliver this
Agreement, (B) carry out the terms of this Agreement, and (ii) has duly
authorized by all necessary action on its part the execution, delivery and
performance of this Agreement.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Backup Servicer enforceable against the Backup Servicer in
accordance with its terms.

(e) No Violation. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and the fulfillment of the
terms hereof will not (i) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, the Backup Servicer’s certificate of incorporation,
bylaws or any Contractual Obligation of the Backup Servicer, (ii) result in the
creation or imposition of any Lien upon any of the Backup Servicer’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Backup Servicer, threatened against the
Backup Servicer, before any Governmental Authority (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, or (iii) seeking any determination
or ruling that could reasonably be expected to have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Backup Servicer of this
Agreement have been obtained.

Section 4.5. Representations and Warranties of the Trustee.

The Trustee represents and warrants as of the Closing Date and each Advance
Date:

(a) Organization and Good Standing. The Trustee has been duly organized and is
validly existing as a national banking association in good standing with all
requisite power and authority to own or lease its properties and to conduct its
business as such business is presently conducted and to enter into and perform
its obligations pursuant to this Agreement.

 

57



--------------------------------------------------------------------------------

(b) Due Qualification. The Trustee is duly qualified to do business as a
national banking association and is in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, licenses or approvals.

(c) Power and Authority; Due Authorization. The Trustee (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement,
(B) carry out the terms of this Agreement, and (ii) has duly authorized by all
necessary action on its part the execution, delivery and performance of this
Agreement.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Trustee enforceable against the Trustee in accordance with its
terms, except as such enforceability may be limited by Insolvency Laws and
except as such enforceability may be limited by general principals of equity
(whether considered in a suit of law or in equity).

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Trustee’s
certificate of incorporation or bylaws or any Contractual Obligation of the
Trustee, (ii) result in the creation or imposition of any Lien upon any of the
Trustee’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceedings, or investigations
pending or to the best knowledge of the Trustee, threatened against the Trustee,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, or (iii) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or any Governmental Authority (if any) required for
the due execution, delivery and performance by the Trustee of this Agreement
have been obtained.

Section 4.6. Breach of Representations and Warranties.

If a Contract in the Asset Pool is subject to a Warranty Event or is otherwise
eligible for substitution in accordance with Section 2.17, no later than the
earlier of (i) knowledge by the Borrower of such Contract being subject to a
Warranty Event and (ii) receipt by the Borrower from the Deal Agent, the Trustee
or Servicer of written notice thereof, the Borrower shall either (a) cause the
Originator, pursuant to the Purchase Agreement, to accept the retransfer of each
such Contract subject to a Warranty Event and any related Equipment, and the
Borrower and the Trustee, for the benefit of the Secured Parties, shall be
deemed, upon receipt of the Prepayment Amount, to convey to the Originator,
without recourse, representation or warranty, all of its right, title and
interest in such Contract subject to a Warranty Event, or (b) subject to the
satisfaction of the conditions in Section 2.17, substitute for any such Contract
eligible for substitution a Substitute Contract. In any of the foregoing
instances, the ADCB shall be reduced by the Discounted Contract Balance
(calculated using the applicable Blended Discount Rate as of the most recent
Determination Date) of each such Contract to be replaced or repurchased and, if
applicable, increased by the Discounted Contract Balance (calculated using the
applicable Blended Discount Rate as of the most recent Determination Date) of
each such Substitute Contract. On and after

 

58



--------------------------------------------------------------------------------

the date of retransfer, the Contracts to be replaced or repurchased shall not be
included in the Asset Pool and, as applicable, the Substitute Contract(s) shall
be included in the Asset Pool. In consideration of a retransfer not involving
any substitution, the Borrower shall, on the date of retransfer of such Contract
subject to a Warranty Event, make a deposit to the Collection Account (for
allocation pursuant to Section 2.7 or 2.8, as applicable) in immediately
available funds an amount equal to the Prepayment Amount. Upon each retransfer
of such Contract subject to a Warranty Event, the Trustee, for the benefit of
the Secured Parties, shall automatically and without further action be deemed to
transfer, assign and set-over to the Borrower, without recourse, representation
or warranty, all the right, title and interest of the Trustee, for the benefit
of the Secured Parties, in, to and under each such Contract subject to a
Warranty Event and all future monies due or to become due with respect thereto,
the related Equipment, all proceeds of such Contract subject to a Warranty Event
and Recoveries and Insurance Proceeds relating thereto, all rights to security
for any such Contract subject to a Warranty Event, and all proceeds and products
of the foregoing. The Trustee, for the benefit of the Secured Parties, shall, at
the sole expense of the initial Servicer execute such documents and instruments
of transfer as may be prepared by the initial Servicer on behalf of the Borrower
and take other such actions as shall reasonably be requested by the Borrower to
effect the transfer of such Contract subject to a Warranty Event pursuant to
this Section 4.6(a).

ARTICLE V

GENERAL COVENANTS

Section 5.1. Affirmative Covenants of the Borrower.

From the Closing Date until the Paid-in-Full Date (and, for the avoidance of
doubt, performance by the Servicer or by NewStar Financial of a covenant
hereunder or under any other Transaction Document which is also a covenant of
the Borrower shall be deemed performance by the Borrower thereof):

(a) Compliance with Laws. The Borrower will comply in all material respects with
all Applicable Laws, including those applicable to the Contracts in the Asset
Pool and related Equipment.

(b) Preservation of Existence. The Borrower will preserve and maintain its
limited liability company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

(c) Performance and Compliance with Contracts. The Borrower will, at its
expense, timely and fully perform and comply (or cause the Originator to perform
and comply pursuant to the Purchase Agreement) in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts in the Asset Pool and all other agreements related to such Contracts.

(d) Keeping of Records and Books of Account. The Borrower will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Contracts.

 

59



--------------------------------------------------------------------------------

(e) Borrower Assets. With respect to each Asset acquired by the Borrower in
which a security interest is granted to the Trustee hereunder, the Borrower will
(i) acquire such Asset pursuant to and in accordance with the terms of the
Purchase Agreement, (ii) take all action necessary to perfect, protect and more
fully evidence the Borrower’s ownership of such Asset, including, without
limitation, (A) filling and maintaining, effective financing statements (Form
UCC-1) against the Originator in all necessary or appropriate filing offices,
and filing continuation statements, amendments or assignments with respect
thereto in such filing offices, and (B) executing or causing to be executed such
other instruments or notices as may be necessary or appropriate, (iii) take all
action necessary to perfect, protect and more fully evidence the grant of the
security interest in the Asset Pool to the Trustee and (iv) take all additional
action that the Deal Agent may reasonably request to perfect, protect and more
fully evidence the respective interests of the parties to this Agreement in the
Assets.

(f) Delivery of Collections. The Borrower will pay to the Collection Account
promptly (but in no event later than two (2) Business Days after receipt) all
Collections received by Borrower in respect of the Contracts in the Asset Pool.

(g) Separate Existence. The Borrower shall be in compliance with the special
purpose entity requirements set forth in Section 4.1(v).

(h) Credit and Collection Policy. The Borrower will (i) comply in all material
respects with the Credit and Collection Policy in regard to each Contract in the
Asset Pool, and (ii) furnish to the Deal Agent, prior to its effective date,
prompt notice of any material changes in the Credit and Collection Policy.

(i) Reporting.

(i) Events of Default, Servicer Defaults and Turbo Events. The Borrower will
provide the Deal Agent, the Trustee, the Hedge Counterparty and the Backup
Servicer with immediate written notice of its knowledge of the occurrence of
each Event of Default, each Unmatured Event of Default, each Servicer Default,
each Unmatured Servicer Default or each Turbo Event and, no later than the
greater of five (5) days or three (3) Business Days following the occurrence of
any such event, the Borrower will provide to the Deal Agent a written statement
of the chief executive officer, the chief financial officer or treasurer of
Servicer setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto;

(ii) Income Tax Liability. The Borrower will provide the Deal Agent and the
Lender notice, within ten (10) Business Days after receipt, of revenue agent
reports or other written proposals, determinations or assessments of the
Internal Revenue Service or any other taxing authority which propose, determine
or otherwise set forth positive adjustments to the Tax liability of the
Originator, the initial Servicer, NewStar Financial or the Borrower which equal
or exceed $1,000,000 in the aggregate, specifying the nature of the items giving
rise to such adjustments and the amounts thereof;

(iii) Tax Returns. Upon demand by the Deal Agent, the Borrower will provide
copies of all federal, state and local Tax returns and reports filed on behalf
of the Borrower (including any in which the Borrower was included on a
consolidated or combined basis (excluding sales, use and like taxes));

(iv) Auditors’ Management Letters. Upon request of the Deal Agent, the Borrower
will provide the Deal Agent a copy of any auditors’ management letters received
by and with respect to the Borrower;

 

60



--------------------------------------------------------------------------------

(v) Representations. Forthwith upon receiving knowledge of same, the Borrower
shall notify the Deal Agent if any representation or warranty set forth in
Section 4.1 or 4.2 was incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Deal Agent, the Trustee and the Lender
a written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Borrower
shall notify the Lender and the Deal Agent in the manner set forth in the
preceding sentence before any Advance Date of any facts or circumstances within
the knowledge of the Borrower which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made;

(vi) ERISA. The Borrower shall notify the Deal Agent promptly after receiving
notice of any “reportable event” (as defined in Title IV of ERISA) with respect
to the Borrower or any Affiliate thereof, together with a copy of such notice;

(vii) Proceedings. As soon as possible and in any event within the greater of
three (3) Business Days and five (5) days after any executive officer of the
Borrower receives notice or obtains knowledge thereof, any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any Governmental Authority affecting the Borrower, the initial
Servicer, the Originator, NewStar Financial, the Asset Pool, the Transaction
Documents or the Trustee’s interest in the Asset Pool; provided, however,
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting any of such matters in excess
of $10,000, with respect to the Borrower, or $1,000,000, in all other cases,
shall be deemed reportable for purposes of this clause (vii); and

(viii) Notice of Material Events. Promptly upon becoming aware thereof, the
Borrower shall provide the Deal Agent notice of any other event or circumstances
that, in the reasonable judgment of the Borrower, is likely to have a Material
Adverse Effect.

(j) Compliance with Anti-Terrorism Laws. The Borrower shall comply with all
applicable Anti-Terrorism Laws. The Borrower shall conduct the requisite due
diligence in connection with the origination or acquisition of each Asset for
purposes of complying with the Anti–Terrorism Laws, including with respect to
the legitimacy of the applicable Lessee and the origin of the assets used by the
said Lessee to purchase the property in question, and will maintain sufficient
information to identify the applicable Lessee for purposes of the Anti-Terrorism
Laws. The Borrower shall not engage in any conduct described in Section 4.1(h).
The Borrower shall, upon the request of the Deal Agent from time to time,
provide certification and other evidence of the Borrower’s compliance with this
Section 5.1(j).

(k) Taxes. The Borrower will file and pay when due any and all Taxes required to
meet the obligations of the Transaction Documents.

(l) Use of Proceeds. The Borrower will use the proceeds of the Advances only to
acquire Assets or to pay distributions to its members.

(m) Lessee Notification Forms. The Borrower shall furnish to the Trustee, with
respect to each Contract, the information needed to complete a Lessee
Notification Form.

(n) Adverse Claims. The Borrower will not create, or participate in the creation
of, or permit to exist, any Liens in relation to the Lockbox Account except any
Lien with respect thereto created by the Transaction Documents.

 

61



--------------------------------------------------------------------------------

(o) Other. The Borrower will furnish to the Deal Agent promptly, from time to
time, such other information, documents, records or reports respecting the
Assets or the condition or operations, financial or otherwise, of the Borrower
as the Deal Agent may from time to time reasonably request in order to protect
the interests of the Trustee or the Secured Parties under or as contemplated by
this Agreement.

(p) Enforcement of the Purchase Agreement. The Borrower shall enforce its
rights, powers and remedies under the Purchase Agreement.

Section 5.2. Negative Covenants of the Borrower.

From the Closing Date until the Paid-in-Full Date:

(a) Other Business. Borrower will not (i) engage in any business other than the
transactions contemplated by the Transaction Documents, (ii) incur any
indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement and the other Transaction Documents or under any
Hedge Agreement required by Section 5.3(a), or (iii) form any Subsidiary or make
any Investments (other than pursuant to an Equipment Loan) in any other Person.

(b) Contracts Not to be Evidenced by Instruments. The Borrower will take no
action to cause any Contract that is not, as of the related Advance Date or the
related Addition Date, as the case may be, evidenced by an Instrument, to be so
evidenced except in connection with the enforcement or collection of such
Contract.

(c) Security Interests. Except as otherwise permitted under this Agreement or
the Purchase Agreement, the Borrower will not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) on any Contract in the Asset Pool or related
Equipment, whether now existing or hereafter transferred hereunder, or any
interest therein, and the Borrower will not sell, pledge, assign or suffer to
exist any Lien (other than Permitted Liens) on its interest, if any, hereunder.
The Borrower will promptly notify the Deal Agent of the existence of any Lien
(other than Permitted Liens) on any Contract in the Asset Pool or related
Equipment and the Borrower shall defend the right, title and interest of the
Trustee, for the benefit of the Secured Parties, in, to and under the Contracts
in the Asset Pool and the related Equipment, against all claims of third parties
(other than Permitted Liens), provided, however, that nothing in this
Section 5.2(c) shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any of the Contracts in the Asset Pool
or any related Equipment.

(d) Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any stock of any class of, or any partnership or joint
venture interest in, any other Person, or, sell, transfer, convey or lease all
or any substantial part of its assets, or sell or assign with or without
recourse any Contracts or any interest therein (other than pursuant to this
Agreement or to the Purchase Agreement).

(e) Deposits to Special Accounts. The Borrower will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Lockbox
Account cash or cash proceeds other than Collections and Excluded Amounts in
respect of Contracts in the Asset Pool.

(f) Restricted Payments. The Borrower shall not make any Restricted Junior
Payment, except that, so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result there from, the Borrower
may declare and make distributions to its members on their membership interests
to the extent the Borrower receives funds in accordance with Section 2.7 or 2.8.

 

62



--------------------------------------------------------------------------------

(g) Change of Name or Location of Contract Files. The Borrower shall not
(i) change its name, move the location of its principal place of business and
chief executive office, and the offices where it keeps the records from the
location referred to in Section 13.2 or (ii) move, or consent to the Trustee
moving the Trustee Contract Files or the Servicer moving the Contract Files from
the respective locations thereof on the Closing Date, unless the Borrower has
given at least thirty (30) days’ written notice to the Deal Agent and has taken
all actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Trustee, for the
benefit of the Secured Parties, in all Assets in the Asset Pool.

(h) Accounting of Advances; Accounting of Purchases. The Borrower will not
account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than as a secured loan by
the Lender to the Borrower. The Borrower shall account for the transfers to it
from the Originator of interests in Assets under the Purchase Agreement as
financings of such Assets for consolidated accounting purposes consistent with
GAAP (with a notation that its treating the transfers as a sale for legal and,
where relevant, tax and all other purposes on its books, records and financial
statements, in each case, consistent with the requirements set forth herein).

(i) ERISA Matters. The Borrower will not (i) engage in any prohibited
transaction for which an exemption is not available or has not previously been
obtained from the United States Department of Labor; (ii) fail to satisfy the
minimum funding standards under Section 302(a) of ERISA and Section 412(a) of
the Code; (iii) fail to make any payments to a Multiemployer Plan that the
Borrower may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (iv) terminate any Benefit
Plan so as to result in any material liability to the Borrower; or (v) permit to
exist any occurrence of any reportable event described in Title IV of ERISA that
represents a material risk of a liability of the Borrower under ERISA or the
Code.

(j) Certificate of Formation; Purchase Agreement. The Borrower will not amend,
modify, waive or terminate any provision of its certificate of formation,
limited liability company agreement or the Purchase Agreement without the prior
written consent of the Deal Agent.

(k) Change in Payment Instructions to Lessees. The Borrower will not terminate
the Lockbox Account or make any change, or permit the Servicer to make any
change, in its instructions to Lessees regarding payments to be made to the
Borrower or the Servicer or allow payments to be made to any account other than
the Lockbox Account.

(l) Extension or Amendment of Contracts. The Borrower will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify, or
permit the Servicer to extend, amend or otherwise modify, the terms of any
Contract.

(m) Modification of Credit and Collection Policy. The Borrower will not permit
the Servicer to amend, modify, restate or replace the Credit and Collection
Policy except as may be permitted by Section 5.5(e).

(n) Transactions with Affiliates. The Borrower will not enter into any contract
or agreement with any of its principals or Affiliates or any other Person,
except upon terms and conditions that are commercially reasonable and
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any principal or Affiliate.

 

63



--------------------------------------------------------------------------------

Section 5.3. Covenants of the Borrower Relating to the Hedging of Contracts.

(a) On or prior to each Advance Date, at any time that the Outstanding Amount is
greater than $5,000,000, the Borrower shall enter into and maintain one or more
Hedge Transactions, provided that, in aggregate, the Hedge Transactions shall:

(i) be entered into with a Hedge Counterparty and governed by a Hedge Agreement;

(ii) have a schedule of monthly payment periods ending on the last Scheduled
Payment due to occur under the Contracts;

(iii) have an amortizing notional amount such that the Hedge Notional Amount in
effect for all transactions during any monthly payment period shall be not
greater than 110% of the ADCB minus the ADCB that is in excess of the Portfolio
Concentration Criteria (or such lesser amount as may be necessary so that each
of NewStar Financial and the initial Servicer will be eligible for an exemption
from registration as a “commodity pool operator” as defined in the Commodity
Exchange Act, as amended) and, notwithstanding the preceding parenthetical,
shall not be less than 95% of the Outstanding Amount (calculated after giving
effect to the Advance contemplated as of such Advance Date); and

(iv) provide for two series of monthly payments to be netted against each other,
one such series being payments to be made by the Borrower to a Hedge
Counterparty by reference to a fixed rate, and the other such series being
payments to be made by the Hedge Counterparty to the Deal Agent (solely on a net
basis) at a floating rate equal to either (x) “USD-LIBOR-BBA” (as defined in the
ISDA Definitions) or (y) “USD-CP-H.15” (as defined in the ISDA Definitions), the
net amount of which shall be paid into the Collection Account (if payable by the
Hedge Counterparty) or from the Collection Account to the Hedge Counterparty.

(b) As additional security hereunder, Borrower hereby assigns to the Trustee,
for the benefit of the Secured Parties, all right, title and interest of the
Borrower in each Hedge Agreement, each Hedge Transaction, and all present and
future amounts payable by a Hedge Counterparty to Borrower under or in
connection with the respective Hedge Agreement and Hedge Transaction(s) with
that Hedge Counterparty (“Hedge Collateral”), and grants a security interest to
the Trustee, for the benefit of the Secured Parties, in the Hedge Collateral;
provided that the Trustee, for the benefit of the Secured Parties, hereby grants
to the Borrower (and/or the Servicer on its behalf) a non-exclusive license
(which shall be deemed revoked upon the occurrence of an Event of Default) to
exercise any rights under any related Hedge Agreement or Hedge Transaction.
Borrower acknowledges that, as a result of that assignment, Borrower may not,
except as set forth in the proviso of the immediately preceding sentence,
without the prior written consent of the Deal Agent, exercise any rights under
any Hedge Agreement or Hedge Transaction, except for Borrower’s right under any
Hedge Agreement to enter into Hedge Transactions in order to meet the Borrower’s
obligations under Section 5.3(a) hereof. Nothing herein shall have the effect of
releasing the Borrower from any of its obligations under any Hedge Agreement or
any Hedge Transaction, nor be construed as requiring the consent of the Deal
Agent or any Secured Party for the performance by Borrower of any such
obligations.

Section 5.4. Affirmative Covenants of the Servicer.

From the Closing Date until the Paid-in-Full Date (and, for the avoidance of
doubt, performance by the Servicer of a covenant hereunder which is also a
covenant of the Borrower shall be deemed performance by the Borrower thereof):

 

64



--------------------------------------------------------------------------------

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Laws, including those applicable to the Contracts in the Asset
Pool and related Equipment and Contract Files or any part thereof.

(b) Preservation of Limited Liability Company Existence. The Servicer will
preserve and maintain its limited liability company existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified in good standing as a foreign limited liability company in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

(c) Obligations and Compliance with Contracts. The initial Servicer will duly
fulfill and comply with all obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with each Contract in the
Asset Pool and will do nothing to impair the rights of the Trustee, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Assets.

(d) Keeping of Records and Books of Account. The initial Servicer will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Contracts in the event of
the destruction of the originals thereof), and the Servicer will keep and
maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Contracts.

(e) Preservation of Security Interest. The Servicer will execute and file such
financing statements, continuation statements and any other documents that may
be required by any law or regulation of any Governmental Authority to preserve
and protect fully the security interest of the Trustee, for the benefit of the
Secured Parties, in, to and under the Assets and the security interest of the
Borrower created pursuant to the Purchase Agreement; provided, however, that the
only duty of the Backup Servicer (to the extent appointed as Successor Servicer
hereunder) under this Section 5.4(e) shall be to file any necessary continuation
statements for preexisting financing statements and to review annual lien
searches against the Borrower (or otherwise as requested by the Deal Agent) (for
the avoidance of doubt, any costs and administrative fees in connection with any
such filings and lien searches shall be the responsibility of the Borrower).

(f) Credit and Collection Policy. The Servicer will comply in all material
respects with the Credit and Collection Policy in regard to each Contract in the
Asset Pool.

(g) Reporting.

(i) Events of Default, Servicer Defaults and Turbo Events. The Servicer will
provide the Deal Agent, the Hedge Counterparty, the Backup Servicer and the
Trustee with immediate written notice of its knowledge of the occurrence of each
Event of Default, each Unmatured Event of Default, each Servicer Default, each
Unmatured Servicer Default or each Turbo Event and, no later than the greater of
five (5) days and three (3) Business Days following the occurrence of any such
event, the Servicer will provide to the Deal Agent a written statement of the
chief executive officer, the chief financial officer or treasurer of the
designated manager of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

(ii) Representations. Forthwith upon receiving knowledge of same, the initial
Servicer shall notify the Deal Agent if any representation or warranty set forth
in Section 4.1, 4.2 or 4.3 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Deal Agent, the Trustee and
the Lender a written notice setting forth in reasonable

 

65



--------------------------------------------------------------------------------

detail the nature of such facts and circumstances. In particular, but without
limiting the foregoing, the Servicer shall notify the Lender and the Deal Agent
in the manner set forth in the preceding sentence before any Advance Date of any
facts or circumstances within the knowledge of the Servicer which would render
any of the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made;

(iii) Proceedings. As soon as possible and in any event within the greater of
three (3) Business Days and five (5) days after any executive officer of the
designated manager of the initial Servicer receives notice or obtains knowledge
thereof, any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any Governmental Authority, affecting the
Borrower, the initial Servicer, NewStar Financial, the Originator, the Asset
Pool, the Transaction Documents or the Trustee’s interest in the Asset Pool;
provided that, notwithstanding the foregoing, any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting any of such
matters in excess of $10,000, with respect to the Borrower, or $1,000,000 in all
other cases, shall be deemed material for purposes of this clause (iii);

(iv) Notice of Material Events. Promptly upon becoming aware thereof, the
initial Servicer shall provide the Deal Agent notice of any other event or
circumstances that, in the reasonable judgment of the initial Servicer, is
likely to have a Material Adverse Effect;

(v) Credit Memos. From and after the Initial Advance Date until the initial
Revolving Period Termination Date (without regard to any extension), the initial
Servicer shall cause the Originator to furnish to the Deal Agent all internal
underwriting memo used to approve Contracts (A) with a Discounted Contract
Balance of $1,000,000 or more or (B) with a Lessee with an aggregate exposure
(calculated by reference to Discounted Contract Balance) of $1,000,000 or more;

(vi) SEC Reporting. Promptly, but in any event within ten (10) Business Days
after the filing date (it being understood that the filing date with respect to
any registration statement shall be deemed the date such registration statement
is declared effective by the SEC, the initial Servicer shall provide the Deal
Agent a copy of (a) each quarterly, annual or current report filed by the
initial Servicer or NewStar Financial with the SEC, and (b) each registration
statement, if any, of the initial Servicer or NewStar Financial filed with and
declared effective by the SEC. Notwithstanding the foregoing, to the extent that
any of the foregoing reports or registration statements are available on the SEC
website, the initial Servicer or NewStar Financial shall be deemed to satisfy
the delivery requirements of this Section 5.4(g)(vi) upon filing with the SEC;
and

(vii) Other. At its own expense, with respect to the initial Servicer, or at the
expense of the Borrower, with respect to any Successor Servicer, the Servicer
will furnish to the Deal Agent, promptly, from time to time, such other
information, documents, records or reports respecting the Assets or the
conditions or operations, financial or otherwise, of the Borrower or the
Servicer, as the Deal Agent may from time to time reasonably request in order to
perform their obligations hereunder or under any other Transaction Document or
to protect the interests of the Trustee under or as contemplated by this
Agreement and the other Transaction Documents.

(h) Lockbox Account. The Servicer shall direct Lessees to make payments with
respect to the Asset Pool to the Lockbox Account (or such other account as the
Deal Agent may permit in its discretion). In the event that any Lessee makes a
payment to an account other than the appropriate

 

66



--------------------------------------------------------------------------------

Lockbox Account (or such other account as the Deal Agent may permit in its
discretion), the Servicer shall (i) promptly deposit such payment to the
Collection Account and (ii) communicate with such Lessee telephonically and in
writing, instructing such Lessee of its error and directing such Lessee to make
payment to the appropriate Lockbox Account (or such other account as the Deal
Agent may permit in its discretion).

(i) Additional Information. Within ten (10) Business Days after request therefor
by the Deal Agent, the initial Servicer (except with respect to clause
(iv) below, in which case any Servicer) will provide the Deal Agent, the Hedge
Counterparty and the Lender the following:

(i) notice, within ten (10) Business Days, of the receipt of revenue agent
reports or other written proposals, determinations or assessments of the
Internal Revenue Service or any other taxing authority which propose, determine
or otherwise set forth positive adjustments to the Tax liability of any
affiliated group (within the meaning of section 1504(a)(l) of the Internal
Revenue Code of 1986 (as amended from time to time)) which equal or exceed
$1,000,000 in the aggregate, specifying the nature of the items giving rise to
such adjustments and the amounts thereof;

(ii) copies of all federal, state and local Tax returns and reports filed on
behalf of the Borrower (including any in which the Borrower was included on a
consolidated or combined basis (excluding sales, use and like taxes);

(iii) notice of any “reportable event” (as defined in Title IV of ERISA) with
respect to the Originator, the Servicer, NewStar Financial, the Borrower or any
Affiliate thereof, together with a copy of such notice;

(iv) copies of bank account statements with respect to the Lockbox Account, the
Collection Account and any other account of the Borrower.

Section 5.5. Negative Covenants of the Servicer.

From the Closing Date until the Paid-in-Full Date.

(a) Deposits to Special Accounts. The Servicer will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Lockbox
Account cash or cash proceeds other than Collections, Excluded Amounts in
respect of Contracts in the Asset Pool and capital contributions received, in
cash, from the Originator.

(b) Mergers, Acquisition, Sales, etc. The initial Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the initial Servicer
is the surviving entity and unless:

(i) the initial Servicer has delivered to the Deal Agent and the Backup Servicer
an Officer’s Certificate and an Opinion of Counsel each stating that any
consolidation, merger, conveyance or transfer and such supplemental agreement
comply with this Section 5.5(b) and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the initial Servicer and such other matters as the
Deal Agent may reasonably request;

 

67



--------------------------------------------------------------------------------

(ii) the initial Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Deal Agent;

(iii) after giving effect thereto, no Event of Default, Servicer Default,
Unmatured Event of Default or Unmatured Servicer Default shall have occurred;
and

(iv) the Deal Agent shall have consented in writing to such consolidation,
merger, conveyance or transfer.

(c) Change in Payment Instructions to Lessees. The initial Servicer will not add
or terminate the Lockbox Bank or the Lockbox Account. The initial Servicer will
not direct any Lessee to make payments with respect to the Contracts to any
account other than the Lockbox Account.

(d) Extension or Amendment of Contracts. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Contract, any Underlying Lease or any Lease Discounting Obligation
Master Agreement.

(e) Credit and Collection Policy. The initial Servicer will not materially
amend, modify, supplement, restate or replace the Credit and Collection Policy
without the prior written consent of the Deal Agent (such consent to be granted
or denied within ten (10) Business Days of request); provided, that such prior
written consent shall not be required in the case of an amendment which was
mandated by any Applicable Law or Governmental Authority.

(f) Adverse Claim. The Servicer will not create, or participate in the creation
of, or permit to exist, any Liens in relation to the Lockbox Account except any
Lien with respect thereto created by the Transaction Documents.

Section 5.6. Affirmative Covenants of the Backup Servicer.

From the Closing Date until the Paid-in-Full Date:

(a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.

(b) Preservation of Existence. The Backup Servicer will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

Section 5.7. Negative Covenants of the Backup Servicer.

From the Closing Date until the Paid-in-Full Date, the Backup Servicer will not
make any changes to the Backup Servicing Fee set forth in the Backup Servicer
and Trustee Fee Letter without the prior written approval of the Deal Agent.

 

68



--------------------------------------------------------------------------------

Section 5.8. Affirmative Covenants of the Trustee.

From the Closing Date until the Paid-in-Full Date:

(a) Compliance with Law. The Trustee will comply in all material respects with
all Applicable Laws.

(b) Preservation of Existence. The Trustee will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c) Location of Contract Files. Subject to Sections 8.7, 8.8 and 9.2, the
Trustee Contract Files shall remain at all times in the possession of the
Trustee at the address set forth herein unless notice of a different address is
given in accordance with the terms hereof.

Section 5.9. Negative Covenants of the Trustee.

From the Closing Date until the Paid-in-Full Date:

(a) Trustee Contract Files. The Trustee will not dispose of any documents
constituting the Trustee Contract Files in any manner that is inconsistent with
the performance of its obligations as the Trustee pursuant to this Agreement and
will not dispose of any Contract except as contemplated by this Agreement.

(b) No Changes in Trustee Fee. The Trustee will not make any changes to the
Trustee Fee set forth in the Backup Servicer and Trustee Fee Letter without the
prior written approval of the Deal Agent.

ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.1. Designation of the Servicer.

(a) Initial Servicer. The servicing, administering and collection of the Assets
shall be conducted by the Person designated as the Servicer hereunder from time
to time in accordance with this Section 6.1. Until the Deal Agent gives to the
Originator a Servicer Termination Notice, the Originator is hereby designated
as, and hereby agrees to perform the duties and responsibilities of, the
Servicer pursuant to the terms hereof.

(b) Successor Servicer. Upon the Servicer’s receipt of a notice from the Deal
Agent of the designation of a new Servicer pursuant to the terms of
Section 6.16, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Deal Agent reasonably believes will
facilitate the transition of the performance of such activities to a new
Servicer, and the Successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer such Assets, on the terms and subject to
the conditions herein set forth, and the Servicer shall use its best efforts to
assist the Successor Servicer in assuming such obligations.

(c) Subcontracts. The Servicer may, with the prior consent of the Deal Agent,
subcontract with any other Person for servicing, administering or collecting the
Assets; provided, however, that the Servicer shall remain liable for the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof and that any such subcontract may be terminated upon the occurrence of a
Servicer Default.

 

69



--------------------------------------------------------------------------------

(d) Servicing Programs. In the event that the Servicer uses any software program
in servicing the Assets that it licenses from a third party, the Servicer shall
use its best efforts to obtain whatever licenses or approvals are necessary to
allow the Servicer to use such program.

(e) Ownership of the Servicing File. Pursuant to this Agreement, the Servicer
shall service all Assets on behalf of the Borrower, the Deal Agent, the Trustee
and the other Secured Parties. The ownership of the contents of the related
Servicing File shall be vested in the Borrower and the ownership of all records
and documents (including records stored electronically on computer tapes,
magnetic disks and the like) with respect to the Assets prepared by or which
come into the possession of the Servicer shall immediately vest in the Borrower
and shall be retained and maintained by the Servicer, in trust, at the will of
the Borrower in such custodial capacity only. The portion of each Servicing File
held by the Servicer pursuant to this Agreement shall be identified to clearly
reflect the ownership of the related Assets by the Borrower. Immediately upon
request of the Deal Agent, including in connection with any appointment of a
Successor Servicer pursuant to Section 6.16 or otherwise, the Servicer shall
release from its custody the contents of any Servicing File held by it in
accordance with the direction of the Deal Agent.

Section 6.2. Duties of the Servicer.

(a) Appointment. The Borrower hereby appoints the Servicer as its agent, as from
time to time designated pursuant to Section 6.1, to service the Assets and
enforce its respective rights in and under each Asset. In order to facilitate
the servicing of the Assets, the Deal Agent and the Trustee hereby authorize the
Servicer to perform the duties of the Servicer under this Agreement and the
other Transaction Documents. The Servicer hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein. The Servicer and the Borrower hereby acknowledge that the Deal Agent,
the Trustee, the Hedge Counterparty and the other Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

(b) Servicing Standard. In managing, administering, servicing, enforcing and
making collections on the Assets pursuant to this Agreement, the Servicer will
exercise that degree of skill and care and follow the servicing procedures that
are consistent with industry standards for servicing of commercial loan and
lease portfolios, and in any event, in a prudent and commercially reasonable
manner that is not in violation of Applicable Law (such standard, the “Servicing
Standard”); provided, however, in the case of the Successor Servicer, the
“Servicing Standard” shall be the same care, skill and diligence with which such
Successor Servicer services and administers similar assets for its own account
or the account of others. The Servicer shall punctually perform all of its
respective obligations and agreements under this Agreement and the other
Transaction Documents to which it is a party and shall comply with all
applicable federal and state laws and regulations, shall obtain all state and
federal licenses and franchises necessary for it to perform its servicing
responsibilities hereunder except to the extent that the failure to obtain any
such license or franchise could not reasonably be expected to result in a
Material Adverse Effect, and, except as permitted by this Agreement and the
other Transaction Documents, shall not impair the security interest of the
Trustee for the benefit of the Secured Parties in any Assets or any payments
arising thereunder.

 

70



--------------------------------------------------------------------------------

(c) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Contract in the Asset Pool from time
to time, all in accordance with Applicable Laws, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy and the
Servicing Standard. Without limiting the foregoing, the duties of the Servicer
shall include the following:

(i) preparing and submitting of claims to, and post-billing liaison with,
Lessees on Contracts;

(ii) maintaining all necessary servicing records with respect to the Contracts
and providing such reports to the Deal Agent in respect of the servicing of the
Contracts (including information relating to its performance under this
Agreement) as may be required hereunder or as the Deal Agent may reasonably
request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Contracts in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Contract;

(iv) promptly delivering to the Deal Agent or the Trustee, from time to time,
such information and servicing records (including information relating to its
performance under this Agreement) as the Deal Agent or the Trustee may from time
to time reasonably request;

(v) identifying each Contract clearly and unambiguously in its servicing records
to reflect that such Contract is owned by the Borrower and that the Borrower is
granting a first priority security interest therein to the Trustee pursuant to
this Agreement;

(vi) furnishing to the Deal Agent, prior to its effective date, prompt notice of
any material changes in the Credit and Collection Policy;

(vii) notifying the Deal Agent of any proposed change in the Credit and
Collections Policies that could reasonably be expected to have a material
adverse effect on the collectability of the Assets in the Asset Pool, on the
Borrower or on the interests of the Deal Agent or any Secured Party hereunder;

(viii) subject to the applicable provisions of this Agreement, using, with
respect to the initial Servicer, its best efforts, and, with respect to any
Successor Servicer, its commercially reasonable efforts, to maintain the
perfected security interest of the Trustee, for the benefit of the Secured
Parties, in the Contracts;

(ix) directing the Trustee to make payments pursuant to the Monthly Report in
accordance with Section 2.7 and Section 2.8; and

(x) enforcing any rights or remedies available to the Servicer or the Borrower
against any Originating Lessor with respect to any related Lease Discounting
Obligation and/or the related Lease Discounting Obligation Master Agreement or
Lease Discounting Note.

(d) The Secured Parties, the Deal Agent and the Trustee shall not have any
obligation or liability with respect to any Contract in the Asset Pool, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder.

 

71



--------------------------------------------------------------------------------

Section 6.3. Authorization of the Servicer.

(a) Each of the Borrower, the Deal Agent, the Trustee, the Lender and each Hedge
Counterparty hereby authorizes the Servicer (including any successor thereto) to
take any and all reasonable steps in its name and on its behalf necessary or
desirable, in the determination of the Servicer, and not inconsistent with the
Trustee’s security interest in the Asset Pool, to collect all amounts due under
any and all Contracts, including, without limitation, endorsing any of their
names on checks and other instruments representing Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Contracts and, after the delinquency of any Contract and to the
extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Originator could have done if it had continued to own such Contract. The
Originator, the Borrower and the Trustee, on behalf of the Lender, and each
Hedge Counterparty shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectability of the Contracts. In no event shall the Servicer be entitled to
make the Lender, any Hedge Counterparty, the Trustee or the Deal Agent a party
to any litigation without such party’s express prior written consent, or to make
the Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Deal Agent’s consent.

(b) After an Event of Default has occurred and is continuing, at the Deal
Agent’s direction the Servicer shall take such action as the Deal Agent may deem
necessary or advisable to enforce collection of the Contracts; provided,
however, that the Deal Agent may, at any time that a Servicer Default or an
Event of Default has occurred and is continuing, notify any Lessee with respect
to any Contracts of the assignment of such Contracts, to the Trustee and direct
that payments of all amounts due or to become due be made directly to the
Trustee or any servicer, collection agent or lockbox or other account designated
by the Trustee and, upon such notification and at the expense of the Borrower,
the Deal Agent may enforce collection of any such Contracts and adjust, settle
or compromise the amount or payment thereof.

Section 6.4. Collection of Payments.

(a) Collection Efforts, Modification of Contracts. The Servicer will use, in the
case of the initial Servicer, its best efforts, or, in the case of any Successor
Servicer, the same efforts which such Successor Servicer applies to collect
payments for its own account, to collect all payments called for under the terms
and provisions of the Contracts in the Asset Pool as and when the same become
due in accordance with the Credit and Collection Policy and the Servicing
Standard and will follow those collection procedures that it follows with
respect to all comparable Contracts that it services for itself or others. Other
than a Permitted Modification, the Servicer may not waive, modify or otherwise
vary any provision of a Contract, a Lease Discounting Obligation Master
Agreement or a Lease Discounting Note. The Servicer may in its discretion waive
any late payment charge or any other fees that may be collected in the ordinary
course of servicing any Contract in the Asset Pool.

(b) Prepaid Contract. The Servicer may not voluntarily permit a Contract in the
Asset Pool to become a Prepaid Contract (which shall not include a Contract that
becomes a Prepaid Contract due to a Casualty Loss), unless (x) a Substitute
Contract is provided in accordance with Section 2.17 or (y) such prepayment will
not result in the Collection Account receiving an amount less than the
Prepayment Amount.

 

72



--------------------------------------------------------------------------------

(c) Acceleration. If required by the Credit and Collection Policy and the
Servicing Standard, the Servicer shall accelerate the maturity of all or any
Scheduled Payments under any Contract in the Asset Pool under which a default
under the terms thereof has occurred and is continuing (after the lapse of any
applicable grace period) promptly after such Contract becomes a Defaulted
Contract.

(d) Taxes and other Amounts. To the extent provided for in any Contract in the
Asset Pool, the Servicer will use its best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Contracts and the Equipment and remit such amounts to the appropriate
Governmental Authority or insurer on or prior to the date such payments are due.
To the extent provided for in any Contract in the Asset Pool, the Servicer will
use its best efforts to collect and apply all security deposits due from the
Obligor thereunder in accordance therewith. The Servicer shall cause to be
established, on or before the Initial Advance Date, and maintained in the name
of the Borrower to the extent not in violation of Applicable Law, with an office
or branch of a depository institution or trust company a segregated corporate
trust account entitled T&I Reserve Account for the Borrower (the “T&I Reserve
Account”), which account shall be subject to a control agreement granting the
Trustee, for the benefit of the Secured Parties, control over such account
following the occurrence of an Event of Default or Servicer Default; provided,
however, that at all times such depository institution or trust company shall be
a depository institution organized under the laws of the United States of
America or any one of the States thereof or the District of Columbia (or any
domestic branch of a foreign bank), (i) (A) that has either (1) a long-term
unsecured debt rating of AA- or better by S&P and AA-3 or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of A-1
or better by S&P or P-1 or better by Moody’s, (B) the parent corporation which
has either (1) a long-term unsecured debt rating of AA- or better by S&P and
AA-3 or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of A-1 or better by S&P and P-1 or better by
Moody’s or (C) is otherwise acceptable to the Deal Agent and (ii) whose deposits
are insured by the Federal Deposit Insurance Corporation (any such depository
institution or trust company, a “Qualified Institution”). For the avoidance of
doubt, the sole right of withdrawal by the Servicer or the Borrower with respect
to the T&I Reserve Account shall be prior to the occurrence of an Event of
Default or Servicer Default and shall be solely for the purpose of paying any
taxes, assessments and insurance premiums relating to the Contracts and the
Equipment. Following the occurrence of an Event of Default or Servicer Default,
the Trustee or the Successor Servicer shall distribute amounts on deposit in the
T&I Reserve Account to the appropriate third party.

(e) Payments to Lockbox Account. On or prior to any Advance Date (including the
Initial Advance Date), the initial Servicer shall have instructed all Lessees to
make all payments in respect of the Contracts in the Asset Pool to the Lockbox
Account or the related Lockbox (or such other account as the Deal Agent may
permit in its discretion). In the event that any Lessee makes a payment
elsewhere, the Servicer shall communicate with such Lessee telephonically and in
writing and shall further instruct such Lessee to make payment to the Lockbox
Account (or such other account as the Deal Agent may permit in its discretion).

(f) Establishment of the Collection Account.

(i) The Servicer shall cause to be established, on or before the Closing Date,
and maintained in the name of the Borrower, subject to the Lien of the Trustee,
for the benefit of the Secured Parties, with an office or branch of the Trustee
a segregated corporate trust account entitled Collection Account for NewStar
Commercial Lease Funding I, LLC, subject to the Lien of Wells Fargo, as trustee,
for the benefit of the Secured Parties (the “Collection Account”), over which
the Trustee shall have sole dominion and control and from which neither the
Originator nor the Borrower shall have any right of withdrawal; provided,
however, that at all times such depository institution or trust company shall be
a Qualified Institution. For the avoidance of

 

73



--------------------------------------------------------------------------------

doubt, for the purpose of establishing control over the Collection Account, the
Trustee, the Servicer, the Borrower and the Deal Agent agree that the Trustee
will comply with instructions originated by the Deal Agent directing disposition
of the funds in the Collection Account without further consent by the Servicer
or the Borrower. Wells Fargo, in its capacity as the bank or securities
intermediary providing the Collection Account (the “Account Bank”), acknowledges
and agrees to the provisions of this Section 6.4(f), and the Borrower, the
Trustee and the Account Bank agree that for purposes of Article 9, the law of
the State of New York shall govern the Collection Account.

(ii) Notwithstanding anything set forth in this Agreement to the contrary, prior
to an Event of Default, the Servicer may direct the Trustee to apply the funds
on deposit in the Collection Account consistent with the provisions of
Section 2.5, 2.9, 2.17, 2.18 and 2.19.

(g) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of a Collection of a Contract in the Asset Pool and such Collection
was received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

Section 6.5. Servicer Advances.

(a) For each Collection Period, if the initial Servicer determines that any
Scheduled Payment (or portion thereof) that was due and payable pursuant to a
Contract in the Asset Pool during such Collection Period was not received prior
to the last day of such Collection Period, the Servicer may, at its option, but
without obligation, make an advance in an amount up to the amount of such
delinquent Scheduled Payment (or portion thereof) (any such advance, a “Servicer
Advance”). Notwithstanding the preceding sentence, (i) the Servicer may make a
Servicer Advance with respect to any Contract if, and only if, the Servicer
determines (such determination to be conclusive and binding) in good faith that
such Servicer Advance will ultimately be recoverable from future collections on
the related Asset, and (ii) the Servicer’s option to make a Servicer Advance for
any Contract shall cease on the day such Contract becomes a Defaulted Contract.
The Servicer will deposit any Servicer Advances into the Collection Account on
or prior to 2:00 p.m. on the Business Day preceding the related Payment Date, in
immediately available funds. On each Reporting Date, the Servicer shall deliver
to the Trustee, the Lender and the Deal Agent, as part of the Monthly Report
information, regarding the amount of Servicer Advances made by the Servicer with
respect to the related Contract and the amounts which it has determined in its
sole discretion, and in accordance with its customary servicing practices, is
unlikely to be recoverable. For the avoidance of doubt, no Successor Servicer
shall be responsible for the making of any Servicer Advance hereunder.

(b) The Servicer shall be reimbursed for any outstanding Servicer Advance as a
Reimbursable Servicer Advance in accordance with Section 2.7 or 2.8, as
applicable, from (i) delinquent Scheduled Payments or liquidation proceeds
subsequently received on the related Contract or (ii) if the related Contract
becomes a Defaulted Contract, from collections on all Contracts or from amounts
on deposit in the Collection Account.

 

74



--------------------------------------------------------------------------------

Section 6.6. Realization Upon Defaulted Contract.

The Servicer will use reasonable efforts consistent with the Credit and
Collection Policy and the Servicing Standard to repossess or otherwise
comparably convert the ownership of any Equipment relating to a Defaulted
Contract and will act as sales and processing agent for Equipment that it
repossesses. The Servicer will follow such other practices and procedures as it
deems necessary or advisable and as are customary and usual in its servicing of
contracts and other actions by the Servicer in order to realize upon such
Equipment, which practices and procedures may include reasonable efforts to
enforce all obligations of Lessees and repossessing and selling such Equipment
at public or private sale in circumstances other than those described in the
preceding sentence. Without limiting the generality of the foregoing, the
Servicer may sell any such Equipment to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Deal Agent setting forth the Contract, the Equipment, the sale price of the
Equipment and certifying that such sale price is the fair market value of such
Equipment. In any case in which any such Equipment has suffered damage, the
Servicer will not expend funds in connection with any repair or toward the
repossession of such Equipment unless it reasonably determines that such repair
and/or repossession will increase the Recoveries by an amount greater than the
amount of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Equipment
relating to a Defaulted Contract. For the avoidance of doubt, the Servicer shall
be reimbursed any Liquidation Expenses incurred in connection with a Defaulted
Contract solely out of the Recoveries related to such Defaulted Contract.

Section 6.7. Maintenance of Insurance Policies.

The Servicer will use its best efforts to cause each Lessee to maintain an
Insurance Policy with respect to the related Equipment in an amount at least
equal to the sum of the Discounted Contract Balance of the related Contract and
shall require that each such Insurance Policy names the Servicer, and its
successors and assigns, as loss payee and as an insured thereunder.
Additionally, the Servicer will require that each Lessee maintain property
damage liability insurance during the term of each Contract in amounts and
against risks customarily insured against by the Lessee on equipment owned by
it. If a Lessee fails to maintain property damage insurance, the Servicer may
purchase and maintain such insurance on behalf of, and at the expense of, the
Lessee. In connection with its activities as Servicer, the Servicer agrees to
present, on behalf of the Trustee, for the benefit of the Secured Parties,
claims to the insurer under each Insurance Policy and any such liability policy,
and to settle, adjust and compromise such claims, in each case, consistent with
the terms of each Contract. The Servicer’s Insurance Policies with respect to
the related Equipment will insure against liability for personal injury and
property damage relating to such Equipment, will name the Trustee, for the
benefit of the Secured Parties, as loss payee and as an insured thereunder and
will contain a breach of warranty clause. On an annual basis and otherwise upon
request of the Deal Agent, the Servicer shall cause to be delivered to the Deal
Agent a certification evidencing coverage under the umbrella insurance policy
required to be maintained by Servicer.

Section 6.8. Servicing Compensation.

(a) As compensation for its servicing activities hereunder and reimbursement for
its expenses, the Servicer shall be entitled to receive the Servicing Fee to the
extent of funds available therefor pursuant to the provisions of Section 2.7 or
2.8, as applicable.

(b) In addition to the Servicing Fee payable pursuant to Section 6.8(a), the
Servicer shall be entitled to reimbursement of Reimbursable Servicer Advances in
accordance with Section 6.5(b) hereof and of Liquidation Expenses as set forth
in Section 6.6 hereof.

 

75



--------------------------------------------------------------------------------

Section 6.9. Payment of Certain Expenses by Servicer.

The initial Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of independent accountants, Taxes imposed on the initial Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Borrower. The initial Servicer will be required
to pay all fees and expenses owing to any bank or trust company in connection
with the maintenance of the Collection Account and the Lockbox Account. The
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than as provided in Section 6.8.
Notwithstanding the foregoing, and for the avoidance of doubt, nothing contained
in this Section 6.9 shall prohibit the Borrower from reimbursing the Servicer
for expenses incurred by it hereunder provided such amounts are paid from
amounts permitted to be released under this Agreement to the Borrower.

Section 6.10. Reports.

(a) Monthly Report. Not later than 2:00 p.m. on each Reporting Date, the
Servicer will provide to the Borrower, the Deal Agent, the Trustee, each Hedge
Counterparty and the Backup Servicer a monthly statement (a “Monthly Report”),
with respect to the related Collection Period, signed by a Responsible Officer
of the Servicer and substantially in the form of Exhibit D (as such form may be
amended from time to time by such changes as are mutually agreed to by the
Servicer and the Deal Agent).

(b) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Lender a certificate (a “Servicer’s Certificate”), signed by
a Responsible Officer of the Servicer and substantially in the form of Exhibit
E.

(c) Monthly Computer Tape. Not later than 2:00 p.m. on each Reporting Date, the
Servicer shall furnish to the Backup Servicer and the Deal Agent a series of
tapes, which shall include, but shall not be limited to, the following
information: (i) for each Contract, the name and contract number of the related
Lessee, the collection status, the contract status, day of the month when each
Scheduled Payment is due, the sum of the remaining unpaid Scheduled Payments,
the state location of the Lessee, the description and location of any related
Equipment and the Discounted Contract Balance, together with such other
information needed to complete a Lessee Notification Form for each Lessee,
(ii) such other information necessary to enable the Backup Servicer to perform
its verification process pursuant to Section 7.2(a)(iv), and (iii) such
additional data or calculations as the Backup Servicer or the Deal Agent may
reasonably request (the “Monthly Computer Tape”); provided, however, the Monthly
Computer Tape must be delivered in an electronic format to be agreed upon by the
Backup Servicer and the Servicer.

(d) Financial Statements. The Servicer will, or will cause NewStar Financial to,
submit to the Deal Agent, the Lender and the Backup Servicer, within forty-five
(45) days of the end of each of NewStar Financial’s first three fiscal quarters,
commencing September 30, 2012, unaudited financial statements (including an
analysis of delinquencies and losses for each fiscal quarter) of NewStar
Financial and its consolidated subsidiaries as of the end of each such fiscal
quarter. The Servicer will, or will cause NewStar Financial to, submit to the
Deal Agent, the Lender and the Backup Servicer, within one hundred twenty
(120) days of the end of each of NewStar Financial’s fiscal years, commencing
December 31, 2012, audited financial statements (including an analysis of
delinquencies and losses for each fiscal year) of NewStar Financial and its
consolidated subsidiaries as of the end of each such fiscal year. So long as
NewStar Financial is a public company filing its financial statements with the
SEC, the requirements of this Section 6.10(d) may be satisfied by NewStar
Financial making available its financial statements on

 

76



--------------------------------------------------------------------------------

the SEC website with its analysis of delinquencies and losses as customarily
presented by NewStar Financial in its SEC filings. For the avoidance of doubt,
the Backup Servicer shall be under no obligation to review any such statements.
In the event that the Backup Servicer becomes the Successor Servicer, such
Successor Servicer shall satisfy the requirements of this Section 6.10(d) by
making available the annual financial statements of its corporate parent (either
direct or indirect) on the SEC website.

(e) Other. At its own expense, with respect to the initial Servicer, or at the
expense of the Borrower, with respect to any Successor Servicer, the Servicer
will furnish to the Deal Agent, promptly, from time to time, such other
information, documents, records or reports respecting the Assets or the
condition or operations, financial or otherwise, of the Borrower, the Servicer
or NewStar Financial as the Deal Agent may from time to time reasonably request.

Section 6.11. Annual Statement as to Compliance.

The Servicer will provide to the Deal Agent, within ninety (90) days following
the end of each fiscal year of the Servicer, commencing with the fiscal year
ending on December 31, 2012, an annual report signed by a Responsible Officer of
the Servicer certifying that (a) a review of the activities of the Servicer, and
the Servicer’s performance pursuant to this Agreement, for the period ending on
the last day of such fiscal year has been made under such Person’s supervision
and (b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Default has occurred and is continuing (or if a Servicer Default has so
occurred and is continuing, specifying each such event, the nature and status
thereof and the steps necessary to remedy such event.

Section 6.12. Annual Independent Public Accountant’s Servicing Reports.

The Servicer will cause a firm of nationally recognized independent public
accountants or other firm acceptable to the Deal Agent (who may also render
other services to the Servicer) to furnish to the Deal Agent, within ninety
(90) days following the end of each fiscal year of the Servicer, commencing with
the fiscal year ending on December 31, 2013: (a) a report relating to such
fiscal year (provided, with respect to the first such report, such report shall
relate to the period from the Closing Date to December 31, 2013) to the effect
that (i) such firm has reviewed certain documents and records relating to the
servicing of the Contracts included in the Asset Pool, and (ii) based on such
examination, such firm is of the opinion that the Monthly Reports for such year
(or period) were prepared in compliance with this Agreement, except for such
exceptions as it believes to be immaterial and such other exceptions as will be
set forth in such firm’s report and (b) a report covering such fiscal year (or
period) to the effect that such accountants have applied certain agreed-upon
procedures (which procedures shall have been approved by the Deal Agent, such
approval not to be unreasonably withheld or delayed) to certain documents and
records relating to the Contracts under any Transaction Document, compared the
information contained in the Monthly Reports and the Servicer’s Certificates
delivered during the period covered by such report which such documents and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Article VI of this Agreement, except for such exceptions as such
accountants shall believe to be immaterial and such other exception as shall be
set forth in such statement. For the avoidance of doubt, any such audit
performed pursuant to this Section 6.12 after the termination of the initial
Servicer hereunder shall be at the expense of the Borrower.

 

77



--------------------------------------------------------------------------------

Section 6.13. Limitation on Liability of the Servicer and Others.

Except as provided herein, the Servicer shall not be under any liability to the
Deal Agent, the Secured Parties or any other Person for any action taken or for
refraining from the taking of any action pursuant to this Agreement whether
arising from express or implied duties under this Agreement; provided, however,
that this provision shall not protect the Servicer against any liability that
would otherwise be imposed by reason of its willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of its willful
misconduct hereunder.

Section 6.14. The Servicer Not to Resign.

The initial Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the initial Servicer’s determination that (a) the
performance of its duties hereunder is or becomes impermissible under Applicable
Law and (b) there is no reasonable action that the Servicer could take to make
the performance of its duties hereunder permissible under Applicable Law. Any
such determination permitting the resignation of the Servicer shall be evidenced
as to clause (a) above by an Opinion of Counsel to such effect delivered to the
Deal Agent and the Backup Servicer. No resignation of the Servicer shall become
effective until a Successor Servicer shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 6.16.

Section 6.15. Servicer Defaults.

If any one of the following events (a “Servicer Default”) shall occur and be
continuing:

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account as required by this Agreement and such failure shall
continue for two (2) Business Days; or

(b) any failure by the Servicer to give instructions or notice to the Deal Agent
as required by Section 5.4(g) or 5.4(i), or to deliver any Required Reports
hereunder, on or before the date occurring two (2) Business Days after the date
such instruction of notice or report is required to be made or given, as the
case may be, under the terms of this Agreement; or

(c) any failure on the part of the Servicer or NewStar Financial, in its
capacity as guarantor of the Servicer’s obligations pursuant to the Transaction
Documents (in such capacity, the “Servicer Guarantor”), duly to observe or
perform in any material respect any other covenants or agreements of the
Servicer or the Servicer Guarantor set forth in this Agreement or the other
Transaction Documents to which the Servicer or the Servicer Guarantor is a party
which failure continues unremedied for a period of thirty (30) days (if such
failure can be remedied) after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Servicer and the Servicer Guarantor (with a copy to the Backup
Servicer) by the Deal Agent or the Trustee and (ii) the date on which the
Servicer or the Servicer Guarantor acquires knowledge thereof; or

(d) the initial Servicer consents or agrees to, or otherwise permits to occur,
an amendment to the Credit and Collection Policy other than as permitted by
Section 5.5(e); or

(e) any representation, warranty or certification made by the Servicer or the
Servicer Guarantor in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been false or incorrect
in any materially adverse respect when made, deemed made or delivered which
continues to be unremedied for a period of thirty (30) days after the earlier to
occur of (i) the date on which written notice of such failure requiring the same
to be remedied shall have been given to the Servicer and the Servicer Guarantor
(with a copy to the Backup Servicer) by the Deal Agent or the Trustee and
(ii) the date on which the Servicer or the Servicer Guarantor acquires knowledge
thereof; or

(f) an Insolvency Event shall occur with respect to the Servicer or NewStar
Financial; or

 

78



--------------------------------------------------------------------------------

(g) any financial or Asset information reasonably requested by the Deal Agent or
the Lender as provided herein is not provided by the Servicer as requested
within the greater of (a) three (3) Business Days or (b) five (5) days following
such request; or

(h) the rendering against the initial Servicer or NewStar Financial of one or
more final judgments, decrees or orders for the payment of money in excess of
United States $10,000, in the aggregate, in the case of the initial Servicer, or
$7,500,000, in the aggregate, in the case of NewStar Financial, and, in each
case, the continuance of such judgment, decree or order unsatisfied and in
effect for any period of more than sixty (60) consecutive days without a stay of
execution; or

(i) the failure of the Servicer (for so long as the Servicer is the Originator)
or NewStar Financial to make any payment due with respect to aggregate recourse
debt or other obligations with an aggregate principal amount exceeding United
States $5,000,000, or the occurrence of any event or condition that has resulted
in the acceleration of such recourse debt or other obligations if such event or
condition has not been waived; or

(j) any change in the control of the initial Servicer or NewStar Financial that
takes the form of either a merger or consolidation that does not comply with the
provisions of Section 5.5(b) hereof or Section 3.2(i) of the Guaranty, as
applicable, or a Change-in-Control occurs; or

(k) the earlier of (i) the termination or material modification (without the
prior written consent of the Deal Agent) of any contract NewStar Financial
enters into with a third-party consultant to provide equipment management
activities or (ii) ninety (90) days after any such consultant gives notice of
its intent not to renew such contract; provided, however, the initial Servicer
shall have forty-five (45) days after the occurrence of such event to hire or
contract an experienced equipment manager acceptable to the Deal Agent and
approved by the Deal Agent in writing; or

(l) [Reserved]; or

(m) the failure of NewStar Financial to maintain Liquidity of at least
$25,000,000 for more than the greater of three (3) Business Days or five
(5) days; provided, however, on one occurrence from and after the Closing Date
only on which NewStar Financial fails to maintain such Liquidity for more than
five (5) days, no Servicer Default shall occur unless such failure continues for
thirty (30) days or more; provided, further, however, in the event a Servicer
Default of the type described in this clause (m) shall occur or be expected to
occur, the Servicer or NewStar Financial may request a waiver of such Servicer
Default and, in connection therewith, submit to the Deal Agent and the Lender a
cash flow forecast which forecasts the cure of such Servicer Default (for the
avoidance of doubt, Deal Agent and Lender may approve or disapprove such request
in their sole and absolute discretion); or

(n) the failure of NewStar Financial to maintain Liquidity of at least
$15,000,000 for more than three (3) Business Days; or

(o) NewStar Financial fails to maintain the aggregate of its GAAP stockholders’
equity and subscribed stockholders’ equity in an amount equal to $475,000,000,
as (i) increased by 80% of the proceeds of any equity offerings (including
capital contributions) of NewStar Financial consummated after the Closing Date,
(ii) increased by 50% of cumulative positive GAAP net income earned by NewStar
Financial after the Closing Date and (iii) as decreased, due to an accounting
change or changes in tax rates imposed after the Closing Date, by the amounts of
any reductions in the assets designated on NewStar Financial’s consolidated
balance sheet as “deferred income taxes, net” and/or “deferred financing costs,
net” from the amounts thereof shown on NewStar Financial’s consolidated balance
sheet as of September 30, 2010; or

 

79



--------------------------------------------------------------------------------

(p) occurrence of a material exception in any audit of the initial Servicer or
NewStar Financial which has an adverse effect on the Lender or any other Secured
Party; or

(q) NewStar Financial or any majority-owned Affiliate thereof defaults beyond
any applicable grace period in performing any obligation as servicer under any
term loan or revolving credit facility (for the avoidance of doubt, excluding
this Agreement except as expressly provided herein and any 144A or publicly
registered CLOs) with the Lender or any of Affiliate thereof which is
majority-owned, directly or indirectly, by the ultimate parent of the Lender;

then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied within any applicable cure period
prior to the date of the Servicer Termination Notice (defined below), the Deal
Agent, by written notice to the Servicer (with a copy to the Backup Servicer) (a
“Servicer Termination Notice”), may terminate all of the rights and obligations
of the Servicer as Servicer under this Agreement.

Section 6.16. Appointment of Successor Servicer.

(a) On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to Section 6.15, the Servicer shall continue to perform all servicing
functions under this Agreement until either the Backup Servicer is appointed as
Servicer hereunder or a Successor Servicer has accepted its appointment as
Successor Servicer hereunder and, until such date, shall be entitled to receive
the Servicing Fee to the extent funds are available therefore under this
Agreement. The Deal Agent may at the time described in the immediately preceding
sentence in its sole discretion, appoint the Backup Servicer as the Servicer
hereunder, and the Backup Servicer shall on such date assume all obligations of
the Servicer hereunder, and all authority and power of the Servicer under this
Agreement shall pass to and be vested in the Backup Servicer. In the event that
the Deal Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is legally unable to assume such obligations on
such date, the Deal Agent shall as promptly as possible appoint another
successor servicer (the Backup Servicer or such other successor Servicer, the
“Successor Servicer”), and such Successor Servicer shall accept its appointment
by a written assumption in a form acceptable to the Deal Agent. In the event
that a Successor Servicer has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Deal Agent shall petition a court of
competent jurisdiction to appoint any established financial institution having a
net worth of not less than $50,000,000 and whose regular business includes the
servicing of Contracts as the Successor Servicer hereunder.

(b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a)) or
any other Successor Servicer, as applicable, shall be the successor in all
respects to the Servicer, except as otherwise set forth in this Agreement, with
respect to servicing functions under this Agreement and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Successor Servicer;
provided, however, except as otherwise expressly set forth herein, following the
termination of the initial Servicer and the appointment of a Successor Servicer,
neither the Successor Servicer nor the initial Servicer shall have any
obligation with respect to responsibilities delegated to the initial Servicer.
On and after the date the Successor Servicer accepts its appointment as such, it
shall be entitled to receive the Servicing Fee. Notwithstanding any termination
of a Servicer hereunder, subject to Section 13.16, such terminated Servicer
shall continue to have the right to receive reimbursement of any Reimbursable
Servicer Advances made by it and of any Administrative Expenses paid by it to
the extent funds are available therefore under this Agreement.

 

80



--------------------------------------------------------------------------------

(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of this Agreement and shall
pass to and be vested in the Borrower and, without limitation, the Borrower is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Borrower in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing on the Contracts in the Asset
Pool. In connection therewith, in the event of termination of the Servicer, the
terminated Servicer shall deliver all Servicing Files, servicing records,
Collections, funds or other amounts held by the Servicer in accordance with the
directions of the Deal Agent and at the cost and expense of such terminated
Servicer. In the event of the termination of the Servicer, the terminated
Servicer agrees to cooperate with the Borrower, the Successor Servicer, the
Trustee and the Deal Agent in effecting the termination of the responsibilities
and rights of such terminated Servicer to conduct servicing on the Contracts in
the Asset Pool, as more particularly set forth in Section 7.8(d).

(d) Upon the Backup Servicer receiving notice that it is required to serve as
the Successor Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer will promptly begin the transition to its role
as Successor Servicer.

Section 6.17. Appointment of NEF as Titling Agent.

The Borrower, the Trustee and the Deal Agent hereby appoint NEF, and NEF hereby
accepts such appointment, as the Borrower’s and the Trustee’s agent for the
following limited purposes: (i) with respect to the Titled Equipment for which
NEF is identified as secured party on the related certificate of title, to be
named as the secured party on the certificates of title relating to such Titled
Equipment on behalf of the Borrower and the Trustee; (ii) with respect to the
Titled Equipment for which NEF is identified as owner on the related certificate
of title, to be named as owner on the certificates of title relating to such
Titled Equipment on behalf of the Borrower and the Trustee; and (iii) to take
any lawful actions requested in writing by the Trustee (acting at the direction
of the Deal Agent) solely relating to NEF’s being named as the secured party or
owner, as applicable, on the certificates of title relating to the Titled
Equipment as agent for the Borrower and the Trustee, including, but not limited
to, following the occurrence and during the continuance of a Servicer Default or
Event of Default, upon the written request of the Borrower or the Trustee
(acting at the direction of the Deal Agent), assigning its interest as secured
party or owner to the Borrower. NEF shall not, unless otherwise permitted in
accordance with the Servicing Standard, take any action with respect to the
certificates of title except as expressly directed by the Trustee in writing
(acting at the direction of the Deal Agent). Each of the Borrower and the
Trustee hereby confer on NEF such powers as it possesses as are necessary for
NEF to act as the Borrower’s and the Trustee’s agent for the purpose of being
listed as secured party or owner, as applicable, on the certificates of title to
the Titled Equipment. NEF acknowledges and agrees that NEF shall have conveyed
all of its right, title and interest in the Titled Equipment to the Borrower
pursuant to the Purchase Agreement, notwithstanding that NEF may remain on the
certificate of title prior to such time as the certificate of title is updated
to reflect the Borrower as owner or secured party.

ARTICLE VII

THE BACKUP SERVICER

Section 7.1. Designation of the Backup Servicer.

(a) Initial Backup Servicer. The backup servicing role with respect to the
Assets in the Asset Pool shall be conducted by the Person designated as Backup
Servicer hereunder from time to time in accordance with this Section 7.1. The
Deal Agent, the Lender, the Borrower and the Trustee, for the

 

81



--------------------------------------------------------------------------------

benefit of the Secured Parties, each hereby appoints Wells Fargo to act as
Backup Servicer, for the benefit of the Trustee and the Secured Parties. The
Backup Servicer hereby accepts such appointment and agrees to perform the duties
and obligations with respect thereto set forth herein until such time as the
Deal Agent shall give to Wells Fargo a Backup Servicer Termination Notice.

(b) Termination of Backup Servicer. Upon Wells Fargo’ receipt of a Backup
Servicer Termination Note from the Deal Agent, Wells Fargo agrees that it will
terminate its activities as Backup Servicer hereunder.

Section 7.2. Duties of the Backup Servicer.

(a) Duties. From and after the Initial Advance Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Trustee and the Secured Parties, the following duties and obligations:

(i) On or before the Initial Advance Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports in hard copy and on computer tape; provided, however, the computer tape
is in electronic format to be agreed upon by the Backup Servicer and the
Servicer on or prior to closing.

(ii) No later than 2:00 p.m. on each Reporting Date, the Backup Servicer shall
accept delivery of the Monthly Computer Tape from the Servicer.

(iii) Not later than 2:00 p.m. on each Reporting Date, the Backup Servicer shall
accept delivery of the Monthly Report from the Servicer.

(iv) Prior to the related Payment Date, the Backup Servicer shall review the
Monthly Report to ensure that it is complete on its face and that the following
items in such Monthly Report have been accurately calculated, if applicable, and
reported: (A) the ADCB, (B) the Backup Servicing Fee, the Unused Fee and the
Trustee Fee, (C) the average ADCB over such Collection Period, (D) the
Discounted Contract Balance, and the number of Contracts, that are 31—60 days
past due, (E) the Discounted Contract Balance, and the number of Contracts, that
are 61—90 days past due, (F) the Discounted Contract Balance, and the number of
Contracts, that are 90+ days past due, (G) the Delinquency Ratio, (H) the
Default Ratio, (I) the Portfolio Concentration Criteria, (J) the remaining
average term of the Contracts, (K) the total number of Contracts (as compares to
the number of Contracts on the Contract List), and (L) such other calculations
as reasonably requested by the Deal Agent. The Backup Servicer shall notify the
Deal Agent, the Trustee and the Servicer of any disagreements with the Monthly
Report based on such review not later than the Business Day preceding such
Payment Date.

(v) If the Servicer disagrees with the report provided under clause (iv) above
by the Backup Servicer or if the Servicer or any subservicer has not reconciled
such discrepancy, the Backup Servicer agrees to confer with the Servicer to
resolve such disagreement on or prior to the next succeeding Reporting Date and
shall settle such discrepancy with the Servicer if possible, and notify the Deal
Agent and the Trustee of the resolution thereof. The Servicer hereby agrees to
cooperate, at its own expense, with the Backup Servicer in reconciling any
discrepancies herein. If, within twenty (20) days after the delivery of the
report provided under clause (iv) above by the Backup Servicer, such discrepancy
is not resolved, the Backup Servicer shall promptly notify the Deal Agent, the
Trustee and the Servicer of the continued existence of such discrepancy.
Following receipt of such notice by the Deal Agent, the Servicer shall deliver
to the Deal Agent, the Trustee, the Secured Parties, and the Backup Servicer no
later than the next succeeding Payment Date a certificate describing the nature
and amount of such discrepancies and the actions the Servicer proposes to take
with respect thereto.

 

82



--------------------------------------------------------------------------------

(b) Reliance on Monthly Computer Tape. With respect to the duties described in
Section 7.2(a), the Backup Servicer is entitled to rely conclusively, and shall
be fully protected in so relying, on the contents of each Monthly Computer Tape
and Monthly Report including, but not limited to, the completeness and accuracy
thereof, provided by the Servicer.

Section 7.3. Merger or Consolidation.

Any Person (a) into which the Backup Servicer may be merged or consolidated,
(b) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (c) that may succeed to the properties and assets
of the Backup Servicer substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Backup Servicer hereunder, shall be the successor to the Backup Servicer
under this Agreement without further act on the part of any of the parties to
this Agreement.

Section 7.4. Backup Servicing Compensation.

As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the fee, expenses (including, without
limitation, attorneys’ fees and expenses) and other amounts set forth in the
Backup Servicer and Trustee Fee Letter or provided for herein (the “Backup
Servicing Fee”) from the initial Servicer. To the extent that such Backup
Servicing Fee is not paid by the initial Servicer, the Backup Servicer shall be
entitled to receive the unpaid balance of its Backup Servicing Fee to the extent
of funds available therefor pursuant to the provision of 2.7(i) or 2.8(i) as
applicable. The Backup Servicer’s entitlement to receive the Backup Servicing
Fee shall cease on the earliest to occur of: (a) it becoming the Successor
Servicer, (b) its removal as Backup Servicer pursuant to Section 7.5, or (c) the
termination of this Agreement.

Section 7.5. Backup Servicer Removal.

The Backup Servicer may be removed, with or without cause, by the Deal Agent by
notice given in writing to the Backup Servicer, the Borrower, the Servicer and
the Trustee (the “Backup Servicer Termination Notice”). In the event of any such
removal, a replacement Backup Servicer may be appointed by the Deal Agent
(acting at the direction of the Lender) with notice thereof given to the
Borrower, the Servicer and the Trustee.

Section 7.6. Limitation on Liability.

(a) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto that there are no implied duties or obligations of the
Backup Servicer hereunder. Without limiting the generality of the foregoing, the
Backup Servicer, except as expressly set forth herein, shall have no obligation
to supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians acting for and on behalf of the Backup Servicer. Neither the Backup
Servicer nor any of its officers, directors, employees or agents shall be
liable, directly or indirectly, for any damages or expenses arising out of the
services performed under this Agreement other than damages or expenses that
result from the gross negligence or willful misconduct of it or them or the
failure to perform materially in accordance with this Agreement.

 

83



--------------------------------------------------------------------------------

(b) The Backup Servicer shall not be liable for any obligation of the Servicer
contained in this Agreement or for any errors of the Servicer contained in any
computer tape (including the Monthly Computer Tape), certificate or other data
or document delivered to the Backup Servicer hereunder or on which the Backup
Servicer must rely in order to perform its obligations hereunder, and the
Secured Parties, the Deal Agent, the Trustee and the Backup Servicer each agree
to look only to the Servicer to perform such obligations. The Backup Servicer
shall have no responsibility and shall not be in default hereunder or incur any
liability for any failure, error, malfunction or any delay in carrying out any
of its duties under this Agreement if such failure or delay results from the
Backup Servicer acting in accordance with information prepared or supplied by a
Person other than the Backup Servicer or the failure of any such other Person to
prepare or provide such information. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party, including the Servicer, (ii) any
inaccuracy or omission in a notice or communication received by the Backup
Servicer from any third party, (iii) the invalidity or unenforceability of any
Contract under Applicable Law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Contract, or (v) the acts or
omissions of any successor Backup Servicer.

Section 7.7. The Backup Servicer Not to Resign.

Except with the prior written consent of the Deal Agent, the Backup Servicer
shall not resign from the obligations and duties hereby imposed on it (either as
Backup Servicer or, if applicable, Successor Servicer) except upon the Backup
Servicer’s determination that (a) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (b) there is no reasonable action
that the Backup Servicer could take to make the performance of its duties
hereunder permissible under Applicable Law. Any such determination permitting
the resignation of the Backup Servicer shall be evidenced as to clause (a) above
by an Opinion of Counsel to such effect delivered to the Deal Agent. No such
resignation shall become effective until a successor Backup Servicer shall have
assumed the responsibilities and obligations of the Backup Servicer hereunder.

Section 7.8. Appointment of Backup Servicer as Successor Servicer.

(a) Upon the receipt by the Backup Servicer of a Servicer Termination Notice
appointing the Backup Servicer as the Successor Servicer, all authority and
power of NEF, as the initial Servicer, shall pass to and be vested in the Backup
Servicer as Successor Servicer, except as otherwise set forth in this Agreement;
provided, however, that the Backup Servicer as Successor Servicer shall have
(i) no liability with respect to any action performed, breaches or defaults
caused by the terminated Servicer prior to the date that the Backup Servicer
becomes the Successor Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to pay
any taxes required to be paid by the previous Servicer (provided that the
Successor Servicer shall pay any income taxes for which it is liable), (iii) no
liability or obligation with respect to any Servicer indemnification obligations
of any prior Servicer, including the initial Servicer, (iv) no obligation to
make Servicer Advances unless it elects to do so in its sole discretion, and
(v) no obligations to pay any of the fees and expenses of any other party to the
transactions contemplated by the Transaction Documents. Additionally, the
representations and warranties of the Servicer in this Agreement shall not apply
to the Backup Servicer, as Successor Servicer.

(b) The indemnification obligations of the Backup Servicer upon becoming the
Successor Servicer hereunder are expressly limited to those instances of gross
negligence or willful misconduct of the Backup Servicer in its role as Successor
Servicer. The Backup Servicer, in its capacity as Successor Servicer, shall not
be responsible for the value, validity, effectiveness, genuineness,
enforceability, perfection or sufficiency of this Agreement or any of the
Contracts, except that the Successor Servicer, at the request of the Deal Agent
or the Borrower, and at the expense of the Borrower, shall file any continuation
statements as may be required to maintain the perfection of the security
interest granted herein.

 

84



--------------------------------------------------------------------------------

(c) The Backup Servicer as Successor Servicer is authorized to accept and rely
on all accounting records (including computer records) and work product of the
prior Servicer hereunder relating to the Contracts without any audit or other
examination. Notwithstanding anything contained in this Agreement to the
contrary, the Backup Servicer, as Successor Servicer, is not responsible for the
accounting, records (including computer records) or work of the prior Servicer
relating to the Asset Pool (collectively, the “Predecessor Servicer Work
Product”). If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Backup Servicer as Successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
Backup Servicer as Successor Servicer shall have no liability for such Continued
Errors; provided, however, that the Backup Servicer as Successor Servicer agrees
to use its best efforts to prevent Continued Errors. In the event that the
Backup Servicer as Successor Servicer becomes aware of Errors or Continued
Errors, it shall, with the prior consent of the Deal Agent, use its best efforts
to reconstruct and reconcile such data as is commercially reasonable to correct
such Errors and Continued Errors and to prevent future Continued Errors. The
Backup Servicer as Successor Servicer shall be entitled to recover its costs
thereby expended.

(d) Any removed Servicer agrees to cooperate and use its best efforts in
effecting the transition of the responsibilities and rights of servicing of the
Asset Pool, including, without limitation, the transfer to the Successor
Servicer appointed in accordance with the terms hereof for the administration by
it of all cash amounts that shall at the time be held by such removed Servicer,
for deposit, or have been deposited by the initial Servicer, or thereafter
received with respect to the Contracts and the delivery to the Successor
Servicer in an orderly and timely fashion of all files and records with respect
to the Contracts and a computer tape in readable form (consistent with the
Monthly Computer Tape) containing all information necessary to enable the as
Successor Servicer to service the Contracts. In addition, the removed Servicer
agrees to cooperate and use its best efforts in providing, at the removed
Servicer’s expense, the Successor Servicer, with reasonable access (including at
the premises of the removed Servicer) to the removed Servicer’s employees, and
any and all of the books, records (in electronic or other form) or other
information reasonably requested by it to enable the Successor Servicer to
assume the servicing functions hereunder and to maintain a list of key servicing
personnel and contact information.

(e)   (i) No Successor Servicer shall be liable for any acts or omissions of a
predecessor Servicer of the Contracts or for any breach by a removed Servicer of
its representations contained in any Transaction Documents.

(ii) The Backup Servicer (as Backup Servicer or Successor Servicer) undertakes
to perform only such duties and obligations as are specifically set forth in
this Agreement, it being expressly understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer hereunder.

(iii) If the Backup Servicer (as the Backup Servicer or Successor Servicer) is
prevented from fulfilling its obligations hereunder as a result of government
actions, regulations, fires, strikes, accidents, acts of God or other causes
beyond the control of such party, such party’s obligations shall be suspended
for a reasonable time during which such conditions exist.

(iv) No provision of this Agreement shall require the Backup Servicer (as Backup
Servicer or Successor Servicer) to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights and powers, if, in its sole judgment, it
shall believe that repayment of such funds or adequate indemnity against such
risk or liability is not assured to it.

 

85



--------------------------------------------------------------------------------

(v) In no event shall the Backup Servicer (as the Backup Servicer or Successor
Servicer) or its directors, officers, agents and employees be held liable for
any special, indirect, punitive or consequential damages resulting from any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, even if advised of the possibility of such damages.

Section 7.9. Removal of Successor Servicer.

Notwithstanding anything to the contrary set forth in Article VI, a Successor
Servicer may be removed by the Deal Agent or the Lender upon fifteen (15) days
prior written notice (provided, however, no such advance notice shall be
required if a Servicer Default with respect to the Successor Servicer exists).
No such removal shall become effective until a new Successor Servicer shall have
assumed the responsibilities and obligations of the related Successor Servicer
in accordance with Section 6.16. In the event of the removal of a Successor
Servicer, the removed Successor Servicer agrees to cooperate with the Borrower
and the Deal Agent in effecting the termination of the responsibilities and
rights of such Successor Servicer to conduct servicing on the Contracts in the
Asset Pool, as more particularly set forth in Section 7.8(d). In connection
therewith, in the event of termination of a Successor Servicer, the terminated
Successor Servicer shall deliver all Servicing Files, servicing records,
Collections, funds or other amounts held by the Servicer in accordance with the
directions of the Deal Agent and at the cost and expense of such terminated
Successor Servicer.

ARTICLE VIII

THE TRUSTEE

Section 8.1. Authorization and Appointment of Trustee.

(a) Each Secured Party hereby designates and appoints Wells Fargo to act as
Trustee hereunder, and authorizes the Trustee to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Trustee by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. The Trustee shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the Lender or any
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Trustee shall be read into
this Agreement or otherwise exist for the Trustee. In performing its functions
and duties hereunder, the Trustee shall act solely for the benefit of the
Secured Parties and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower, the
Servicer, the Originator or any of their successors or assigns. The Trustee
shall not be required to take any action that exposes the Trustee to personal
liability or that is contrary to this Agreement or Applicable Law. The
appointment and authority of the Trustee hereunder shall terminate at the early
of (ii) indefeasible payment in full of the Aggregate Unpaids and (ii) receipt
by the Trustee of a Trustee Termination Notice.

(b) Wells Fargo hereby agrees to perform the duties and obligations of Trustee
pursuant to the terms hereof. Upon Wells Fargo’s receipt of a Trustee
Termination Notice from the Deal Agent, Wells Fargo agrees that it will
terminate its activities as Trustee hereunder.

 

86



--------------------------------------------------------------------------------

Section 8.2. Duties of the Trustee With Respect to the Contract Files.

On or before each Advance Date, and until its removal pursuant to Section 8.5,
the Trustee shall perform on behalf of the Deal Agent and the Secured Parties,
the following duties and obligations:

(a) The Trustee shall take and retain custody of the Trustee Contract Files
delivered by the Borrower pursuant to Section 3.3 hereof in accordance with the
terms and conditions of this Agreement, all for the benefit of the Secured
Parties and subject to the Lien thereon in favor of the Trustee, for the benefit
of the Secured Parties, and shall, immediately upon receipt of any Trustee
Contract File, deliver to the Deal Agent, the Borrower and the Servicer a
certification in the form of Exhibit I. Within five (5) Business Days of its
receipt of any Trustee Contract File, the Trustee shall review the related
Contract and the Trustee Contract File to verify (A) that (1) each related
Trustee Contract File includes all documentation identified on the related
Contract Checklist (provided, however, that with respect to part (a) of the
definition of “Trustee Contract File,” the Trustee shall not confirm that a loan
or lease agreement is the one and only executed original) and (2) each such
Contract has been executed and is complete on its face and (B) to confirm (in
reliance on the related contract number and Lessee name) that such Contract is
referenced on the related Contract List and shall deliver to the Deal Agent a
certification in the form of Exhibit J. In order to facilitate the foregoing
review by the Trustee, in connection with each delivery of Trustee Contract
Files hereunder to the Trustee, the Servicer shall provide to the Trustee an
electronic file (in EXCEL or a comparable format) that contains the related
Contract List or that otherwise contains the Contract number and the name of the
Lessee with respect to each related Contract, together with a Contract Checklist
for each such Contract (upon which the Trustee shall be entitled to conclusively
rely with respect to the required contents of the Contract File). If, at the
conclusion of such review, the Trustee shall determine that such Contract is not
executed or in proper form on its face, or that it is not referenced on such
Contract List, the Trustee shall promptly notify the Borrower, the Servicer and
the Deal Agent of such determination by providing a written report (an
“Exceptions Report”) to such Persons. The Servicer shall have five (5) Business
Days to correct any exceptions noted in the Exceptions Report. If after the
conclusion of such time period, the Servicer has not cured all such exceptions,
the Trustee shall promptly notify the Borrower, the Servicer and the Deal Agent
by providing an updated Exception Report with respect thereto. In addition,
unless instructed otherwise in writing by the Borrower, the Servicer or the Deal
Agent within ten (10) days of the Trustee’s delivery of the first such report,
the Trustee shall return any Contract not referenced on such Contract List to
the Borrower, and, if requested in writing by the Servicer and approved in
writing by the Deal Agent, within ten (10) Business Days of the Trustee’s
delivery of the first such Exceptions Report, the Trustee shall return any
Contract which has exceptions outstanding on the second Exceptions Report. Other
than the foregoing, the Trustee shall not have any responsibility for reviewing
any Trustee Contract File.

(b) In taking and retaining custody of the Trustee Contract Files, the Trustee
shall be deemed to be acting as the agent of the Deal Agent and the Secured
Parties; provided, however, that the Trustee makes no representations as to the
existence, perfection or priority of any Lien on the Trustee Contract Files or
the instruments therein; and provided, further, that the Trustee’s duties as
agent shall be limited to those expressly contemplated herein.

(c) All Trustee Contract Files shall be kept in secure and fire-resistant
facilities in accordance with customary standards for such custody at the
locations specified on Schedule III attached hereto, or at such other office as
shall be specified to the Deal Agent, the Borrower and the Servicer by the
Trustee in a written notice delivered at least forty-five (45) days prior to
such change. All Trustee Contract Files shall be clearly segregated on the
Trustee’s inventory system and will not be commingled with any other physical
files of the Trustee other than those relating to NewStar Financial, Inc. or its
Affiliates and subsidiaries. All Trustee Contract Files shall be placed
together, have an appropriate identifying label and be maintained in such manner
so as to permit reasonable retrieval and access. The Trustee shall clearly
indicate that such Trustee Contract Files are the sole property of the Borrower
and that the Borrower has granted an interest therein to the Deal Agent on
behalf of the Secured Parties.

 

87



--------------------------------------------------------------------------------

(d) In performing its duties, the Trustee shall use the same degree of care and
attention as it employs with respect to similar Contracts that it holds as
Trustee.

(e) Promptly after receipt thereof, the Trustee shall provide to the Servicer a
copy of all written notices and communications (other than any notices or
communications related to repossessions or UCC matters) identified as being sent
to it in connection with the Assets held hereunder which it receives from the
related Lessee or any other Person. In no instance shall the Trustee be under
any duty or obligation to take any action on behalf of the Servicer (or
Borrower) in respect of the exercise of any voting or consent rights, or similar
actions, unless it receives specific written instructions from the Servicer
prior to the occurrence of an Event of Default or from the Deal Agent after the
occurrence of an Event of Default, in which event the Trustee shall vote,
consent or take such other action in accordance with such instructions.

Section 8.3. Merger or Consolidation.

Any Person (a) into which the Trustee may be merged or consolidated, (b) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (c) that may succeed to the properties and assets of the Trustee
substantially are a whole, which Person in any of the foregoing cases executes
an agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

Section 8.4. Trustee Compensation.

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to receive the fees, expenses (including, without limitation,
attorneys’ fees and expenses) and other amounts set forth in the Backup Servicer
and Trustee Fee Letter or provided for herein (the “Trustee Fee”) from the
initial Servicer in accordance with the terms of the Backup Servicer and Trustee
Fee Letter. To the extent that such Trustee Fee is not paid by the initial
Servicer, the Trustee shall be entitled to receive the unpaid balance of its
Trustee Fee to the extent of funds available therefor pursuant to the provision
of Section 2.7(a)(i) or 2.8(a)(i), as applicable. The Trustee’s entitlement to
receive the Trustee shall cease on the earlier to occur of: (a) its removal as
Trustee pursuant to Section 8.5 or (b) the termination of this Agreement.

Section 8.5. Trustee Removal or Resignation.

(a) The Trustee may be removed from the performance of its obligations under
this Agreement with or without cause, by the Deal Agent, upon at least thirty
(30) days’ prior written notice to the Trustee (the “Trustee Termination
Notice”); provided that, notwithstanding its receipt of a Trustee Termination
Notice, the Trustee shall continue to act in such capacity until a successor
Trustee has been appointed (and has accepted such appointment) pursuant to this
Section 8.5, has received all Trustee Contract Files held by the previous
Trustee and has delivered a receipt with respect thereto to the Deal Agent, the
Borrower and the Servicer. Promptly after the giving of notice of removal of the
Trustee, the Deal Agent shall appoint, by written instrument, a successor
Trustee, which appointment shall be reasonably acceptable to the Borrower. One
original counterpart of such instrument of appointment shall be delivered to
each of the Deal Agent, the Borrower, the Servicer, the Trustee and the
successor Trustee. If the successor Trustee shall not have been appointed within
thirty (30) days of the Deal Agent’s providing such notice, the Trustee may
petition any court of competent jurisdiction to appoint a successor Trustee.

 

88



--------------------------------------------------------------------------------

(b) The Trustee may at any time resign and terminate its obligations under this
Agreement upon at least thirty (30) days’ prior written notice to the Deal Agent
and the Borrower; provided, that no such resignation shall be effective until a
successor Trustee is appointed (and accepts such appointment) pursuant to this
Section 8.5, has received all Trustee Contract Files held by the previous
Trustee and has delivered a Custodial Receipt with respect thereto to the Deal
Agent, the Borrower and the Servicer. Promptly after receipt of notice of the
Trustee’s resignation, the Deal Agent shall appoint, by written instrument, a
successor Trustee, which appointment, prior to an Event of Default, shall be
reasonably acceptable to the Borrower. One original counterpart of such
instrument of appointment shall be delivered to each of the Deal Agent, the
Borrower, the Trustee and the successor Trustee. If the successor Trustee shall
not have been appointed within thirty (30) days of the Trustee’s providing such
notice, the Trustee may petition any court of competent jurisdiction to appoint
a successor Trustee.

Section 8.6. Limitation on Liability.

(a) The Trustee may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Trustee may
rely conclusively on and shall be fully protected by in acting upon (i) the
written instructions of any designated officer of the Deal Agent or (ii) the
verbal instructions of the Deal Agent.

(b) The Trustee may consult counsel satisfactory to it and the advice or opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

(c) The Trustee shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it, in good faith, or for any mistakes of fact
or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its willful misconduct or grossly negligent
performance or omission of its duties and in the case of its negligent
performance in its duties in taking and retaining custody of the Trustee
Contract Files.

(d) The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Contracts, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Contracts. The
Trustee shall not be obligated to take any legal action hereunder that might in
its judgment involve any expense or liability unless it has been furnished with
an indemnity reasonably satisfactory to it.

(e) The Trustee shall have no duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the Trustee.

(f) The Trustee shall not be required to expend or risk its own funds in the
performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Trustee is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Contracts.

(h) The Trustee shall not be responsible for preparing or filing any reports or
returns relating to federal, state or local income taxes with respect to this
Agreement.

 

89



--------------------------------------------------------------------------------

(i) The Trustee shall not be responsible or liable for, and makes no
representation or warranty with respect to, the validity, recordation, adequacy
or perfection of any lien upon or security interest in any Contract, provided,
however, that the Trustee shall be responsible for the performance of its
obligations with respect to the Trustee Contract Files as expressly set forth in
this Agreement.

(j) In no event shall the Trustee, its agents, attorneys, directors, officers or
employees be liable for any indirect, special or consequential damages
(including lost profits) whether or not they have been advised of the likelihood
of such damages.

(k) The parties hereto acknowledge and agree that the Trustee shall not be
required to act as a “commodity pool operator” or a “commodity trading advisor,”
or be required to undertake regulatory filings related to this Agreement in
connection therewith.

Section 8.7. Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Contracts, the Trustee is hereby authorized,
upon written receipt from the Servicer of a request for release of documents and
receipt in the form annexed hereto as Exhibit K, to release to the Servicer the
related Trustee Contract File or the documents set forth in such request and
receipt to the Servicer. All documents so released to the Servicer shall be held
by the Servicer in trust for the benefit of the Deal Agent in accordance with
the terms of this Agreement. The Servicer shall return to the Trustee the
Trustee Contract File or other such documents when the Servicer’s need therefor
in connection with such foreclosure or servicing no longer exists, unless the
Contract shall be liquidated, in which case, upon receipt of an additional
request for release of documents and receipt certifying such liquidation from
the Servicer to the Trustee in the form annexed hereto as Exhibit K, the
Servicer’s request and receipt submitted pursuant to the first sentence of this
subsection shall be released by the Trustee to the Servicer.

(b) Limitation on Release. The Servicer shall request the release of Trustee
Contract Files only to the extent that at any time the Trustee shall not have
released to the Servicer active Trustee Contract Files (including those
requested) pertaining to more than fifteen (15) Contracts at the time being
serviced by the Servicer under this Agreement. Any additional Trustee Contract
Files or documents requested to be released by the Servicer may be released only
upon written authorization of the Deal Agent. The limitations of this paragraph
shall not apply to the release of Trustee Contract Files to the Servicer
pursuant to the immediately succeeding subsection.

(c) Release for Payment. Upon receipt by the Trustee of the Servicer’s request
for release of documents and receipt in the form annexed hereto as Exhibit K
(which certification shall include a statement to the effect that all amounts
received in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Trustee shall promptly
release the related Trustee Contract File to the Servicer.

Section 8.8. Return of Contract Files.

The Borrower may, with the prior written consent of the Deal Agent (such consent
not to be unreasonably withheld), require that the Trustee return each Trustee
Contract File (a) delivered to the Trustee in error, (b) for which a Substitute
Contract has been substituted in accordance with Section 2.17 or which has been
repurchased in accordance with the terms of the Purchase Agreement, (c) as to
which the Lien on the related Contract or related Equipment, as applicable, has
been so released pursuant to Section 9.2, or (d) that is required to be
redelivered to the Borrower in connection with the termination of this
Agreement, in each case by submitting to the Trustee and the Deal Agent a
written request in the form of Exhibit K hereto (signed by both the Borrower and
the Deal Agent) specifying the Contracts to be

 

90



--------------------------------------------------------------------------------

so returned and reciting that the conditions to such release have been met (and
specifying the section or sections of this Agreement being relied upon for such
release). The Trustee shall upon its receipt of each such request for return
executed by the Borrower and the Deal Agent promptly, but in any event within
five (5) Business Days, return the Trustee Contract Files so requested to the
Borrower.

Section 8.9. Access to Certain Documentation and Information Regarding the
Contracts.

The Trustee shall provide to the Deal Agent access to the Trustee Contract Files
and all other documentation regarding the Contracts in the Asset Pool and the
related Equipment in such cases where the Deal Agent is required in connection
with the enforcement of the rights or interests of the Secured Parties, or by
applicable statutes or regulations to review such documentation, such access
being afforded without charge but only (a) upon two Business Days prior written
request, (b) during normal business hours and (c) subject to the Servicer’s and
Trustee’s normal security and confidentiality procedures. Prior to the Closing
Date and periodically thereafter at the discretion of the Deal Agent, the Deal
Agent may review during normal business hours the Servicer’s collection and
administration of the Contracts in order to assess compliance by the Servicer
with the Servicer’s written policies and procedures, as well as with this
Agreement and may conduct an audit of the Contracts and Contract Files in
conjunction with such a review. Such review shall be reasonable in scope and
shall be completed in a reasonable period of time. Prior to the occurrence of a
Turbo Event of the type described in clause (b) or (c) of the definition thereof
or of an Event of Default or Servicer Default, the initial Servicer shall be
required to bear the expense of no more than two such reviews and audits within
any twelve (12) month period and any additional reviews shall be at the expense
of the Deal Agent. On and after the occurrence of a Turbo Event of the type
described in clause (b) or (c) of the definition thereof or of an Event of
Default or Servicer Default, the initial Servicer shall be required to bear the
expense of all such reviews.

ARTICLE IX

SECURITY INTEREST

Section 9.1. Grant of Security Interest.

The parties hereto intend that this Agreement constitute a security agreement
and the transactions effected hereby constitute secured loans by the Lender to
the Borrower under Applicable Law. For such purpose, the Borrower hereby
transfers, conveys, assigns and grants as of the Initial Advance Date to the
Trustee, for the benefit of the Secured Parties, a continuing security interest
in all of the Borrower’s right, title and interest in all Assets in the Asset
Pool and all Hedge Agreements to secure all obligations of the Borrower arising
in connection with this Agreement and each other Transaction Document, whether
now or hereafter existing, due or to become due, direct or indirect, or absolute
or contingent, including, without limitation, all Aggregate Unpaids.

Section 9.2. Release of Lien.

At the same time as (a) any Contract in the Asset Pool expires by its terms and
all amounts in respect thereof have been paid by the related Lessee and
deposited in the Collection Account, (b) any Contract becomes a Prepaid Contract
and all amounts in respect thereof have been paid by the related Lessee and
deposited in the Collection Account, (c) any Hedge Agreement terminates by its
terms and all amounts in respect thereof have been paid in full by, as
applicable, the Borrower to the Hedge Counterparty or by the related Hedge
Counterparty to the Borrower and deposited in the Collection Account, (d) any
Contract is repurchased or replaced in accordance with Section 2.17, (e) any
Contract is repurchased by the Originator in connection with a Warranty Event or
otherwise in accordance with the Purchase Agreement or this Agreement, (f) any
Contract has been sold pursuant to this Agreement, or (g)

 

91



--------------------------------------------------------------------------------

the earliest to occur of (i) the Optional Prepayment Date pursuant to
Section 2.5(a), (ii) the Optional Sale Date pursuant to Section 2.18 and
(iii) the Paid-in-Full Date, the Trustee, on behalf of the Secured Parties,
shall automatically and without further action, be deemed to release its Lien
thereon and to transfer to the Borrower (or its assignee, as applicable), free
and clear of any Lien created pursuant to this Agreement, all of the right,
title and interest of the Trustee, for the benefit of the Secured Parties, in,
to and under such Assets or Hedge Agreement, as applicable. In connection with
any such release of Lien, the Trustee, for the benefit of the Secured Parties,
will after or upon the deposit by the Servicer of the amounts required hereunder
in connection therewith into the Collection Account, at the expense of the
initial Servicer or the Borrower, execute and deliver to the Servicer any
assignments, bills of sale, termination statements and any other releases and
instruments as the Servicer may reasonably request in order to effect the
release and transfer of the Assets then required to be released hereunder;
provided, that the Trustee, for the benefit of the Secured Parties, will make no
representation or warranty, express or implied, with respect to any such
Equipment in connection with such sale or transfer and assignment. Nothing in
this Section 9.2 shall diminish the Servicer’s obligations pursuant to
Section 6.6 with respect to the proceeds of any such sale.

Section 9.3. Further Assurances.

The provisions of Section 13.12 shall apply to the security interest granted
under Section 9.1.

Section 9.4. Remedies.

Upon the occurrence of an Event of Default, the Trustee and Secured Parties
shall have, with respect to the security interest granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Trustee and Secured Parties under this Agreement or other Applicable Law, all
rights and remedies of a secured party upon default under the UCC, subject to
Section 10(e).

Section 9.5. Waiver of Certain Laws.

Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Asset may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Assets or any
part thereof or the granting of a security interest therein, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and each of the Borrower and the Servicer, for itself and
all who may at any time claim through or under it, hereby waives, to the full
extent that it may be lawful so to do, the benefit of all such laws, and any and
all right to have any of the properties or assets constituting the Assets
marshalled upon any such sale, and agrees that the Trustee or any court having
jurisdiction to foreclosure the security interests granted in this Agreement may
sell the Assets as an entirety or in such parcels as the Trustee or such court
may determine.

Section 9.6. Power of Attorney.

Each of the Borrower and the initial Servicer hereby irrevocably appoints the
Trustee its true and lawful attorney (with full power of substitution) in its
name, place and stead and at is expense, in connection with the enforcement of
the rights and remedies provided for in this Agreement, including, without
limitation, the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Assets in connection with any such sale or other
disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other

 

92



--------------------------------------------------------------------------------

disposition, the Borrower and the initial Servicer hereby ratifying and
confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, (d) to establish new accounts to which
Collections should be remitted, and (e) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document or Hedge
Agreement. Nevertheless, if so requested by the Trustee or a purchaser of
Assets, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Deal Agent or such purchaser all proper bills
of sale, assignments, releases and other instruments as may be designated in any
such request.

ARTICLE X

EVENTS OF DEFAULT

Section 10.1. Event of Defaults.

The following events shall be events of default (“Event of Defaults”) hereunder:

(a) failure on the part of the Borrower to make any payment or deposit required
by the terms of any Transaction Document on the day such payment or deposit is
required to be made; or

(b) failure on the part of the Borrower, the Originator or NewStar Financial to
observe or perform any of its covenants or agreements of the Borrower, the
Originator or NewStar Financial set forth in any Transaction Document to which
the Borrower, the Originator or NewStar Financial is a party and the same
continues unremedied for a period of thirty (30) days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to the
Borrower, the Originator or NewStar Financial, as applicable, by the Deal Agent
or the Trustee and (ii) the date of which the Borrower, the Originator or
NewStar Financial acquires knowledge thereof; or

(c) any representation or warranty made or deemed to be made by the Borrower,
the Originator or NewStar Financial under or in connection with this Agreement,
any of the other Transaction Documents or any Monthly Report or any information
required to be given by the Borrower, the Originator or NewStar Financial to the
Deal Agent to identify Contracts pursuant to any Transaction Document, shall
prove to have been false or incorrect in any materially adverse respect when
made, deemed made or delivered which continues to be unremedied for a period of
thirty (30) days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Borrower, the Originator or NewStar Financial, as applicable, by
the Deal Agent or the Trustee and (ii) the date on which the Borrower, the
Originator or NewStar Financial acquires knowledge thereof; or

(d) the Borrower, the Originator or NewStar Financial shall be required to
register as an “investment company” within the meaning of the Investment Company
Act, or the arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the Investment
Company Act; or

(e) a Servicer Default occurs and is continuing for a period of two (2) days
after satisfaction of the cure period (to the extent any cure period is
available); or

(f) as of any Payment Date, during the Revolving Period, for a period of two
(2) Business Days, the aggregate Outstanding Amount on any day exceeds the
lesser of (i) the Advance Limit and (ii) the Borrowing Base or, following the
Revolving Period, for a period of three (3) calendar months, the aggregate
Outstanding Amount on any day exceeds the lesser of (i) the Advance Limit and
(ii) the Borrowing Base; or

 

93



--------------------------------------------------------------------------------

(g) as of any Reporting Date, for the preceding Determination Date, the Default
Ratio exceeds 5%; or

(h) as of any Reporting Date, the Delinquency Ratio for the preceding
Determination Date exceeds 6.50%; or

(i) the Trustee, for the benefit of the Secured Parties, shall fail for any
reason (other than Permitted Liens) to have a first priority perfected security
interest in the Assets; or

(j) the occurrence of an Insolvency Event relating to the Borrower; or

(k) a regulatory, tax or accounting body has ordered that the activities of the
Borrower or any Affiliate of the Borrower, contemplated hereby be terminated or,
as a result of any other event or circumstance, the activities of the Borrower
contemplated hereby may reasonably be expected to cause a Material Adverse
Effect on the Borrower; or

(l) (i) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $7,500,000, against NewStar Financial, or
$10,000, against the Borrower or the Originator, and NewStar Financial, the
Borrower or the Originator, as applicable, shall not have either (A) discharged
or provided for the discharge of any such judgment, decree or order in
accordance with its terms or (B) perfected a timely appeal of such judgment,
decree or order and caused the execution of same to be stayed during the
pendency of the appeal or (ii) the Originator, the Borrower or NewStar Financial
shall have made payments of amounts in excess of $5,000,000, by NewStar
Financial, or in excess of $10,000, by the Originator or the Borrower, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

(m) the failure of the Borrower or the Originator to make any payment required
to be made under an agreement for borrowed money to which it is a party with an
aggregate principal amount exceeding United States $10,000, in the case of the
Borrower or the Originator, or $5,000,000, in the case of NewStar Financial, and
such default is not cured or waived within the applicable cure period, if any,
provided for under such agreement; or

(n) the Borrower or any majority-owned Affiliate of NewStar Financial defaults
beyond any applicable grace period in paying any amount or performing any
obligation under any term loan or revolving credit facility (for the avoidance
of doubt, excluding any 144A or publicly registered CLOs) with the Lender or any
Affiliate thereof which is majority-owned, directly or indirectly, by the
ultimate parent of the Lender; or

(o) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower, the
Originator or NewStar Financial and such lien shall not have been released
within five (5) Business Days, or the Pension Benefit Guaranty Corporation shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any of
the assets of the Borrower, the Originator or NewStar Financial and such lien
shall not have been released within five (5) Business Days; or

 

94



--------------------------------------------------------------------------------

(p) the Borrower, the Originator or NewStar Financial shall fail to respect the
separateness of the Borrower such that the Borrower could be consolidated with
the Originator in an Insolvency Proceeding; or

(q) the Borrower engages in any activities other than those related to the
Transaction Documents and the Assets; or

(r) a Change-in-Control occurs; or

(s) (i) any Transaction Document, or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower, the Originator, the Servicer or NewStar
Financial, (ii) the Borrower, the Originator, the Servicer or NewStar Financial
shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability, or (iii) any security interest
securing any obligation under any Transaction Document shall, in whole or in
part, cease to be perfected first priority security interest (other than with
respect to Permitted Liens except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Documents); or

(t) the Aggregate Unpaids remain outstanding on or after the Facility
Termination Date.

Section 10.2. Remedies.

(a) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 10.1(j)), the Deal Agent shall, at the request, or may with
the consent, of the Lender, by notice to the Borrower, declare the Revolving
Period Termination Date to have occurred and the Amortization Period to have
commenced.

(b) Upon the occurrence of an Event of Default described in Section 10.1(j), the
Revolving Period Termination Date shall occur and the Amortization Period shall
commence automatically.

(c) Upon any Revolving Period Termination Date pursuant to this Section 10.2, no
Advances will thereafter be made, and the Trustee and the Secured Parties shall
have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.

(d) Upon the occurrence of any Revolving Period Termination Date pursuant to
this Section 10.2, at any time after the second (2nd) Business Day following
notice to the Borrower, in the event the Borrower has not repaid the Aggregate
Unpaids, the Trustee for the benefit of the Secured Parties may immediately
sell, without demand of any kind (subject to the notice required by clause
(e) below), at a public or private sale and at such price or prices as the Deal
Agent may deem reasonably satisfactory any or all of the Assets and apply the
proceeds thereof to the aggregate unpaid Outstanding Amount, the Aggregate
Unpaids and any other amounts owed by the Borrower hereunder. The proceeds of
any disposition of the Assets shall be applied first to the reasonable costs and
expenses incurred by the Deal Agent, the Lender, the Backup Servicer and the
Successor Servicer in connection with this Section 10.2; second as set forth in
Section 2.8 hereof.

(e) The Trustee or the Deal Agent shall provide at least thirty (30) Business
Days’ prior notice to the Borrower and the Servicer of its intention to sell
(including, without limitation, any transfer of title to the Deal Agent, the
Lender or any Affiliate thereof) any Assets (a “Notice of Intended Sale”), but
no such Notice of Intended Sale shall be valid if given prior to the occurrence
or declaration of an

 

95



--------------------------------------------------------------------------------

Event of Default. The delivery of a Notice of Intended Sale shall not obligate
or otherwise commit the Trustee or the Deal Agent to sell any Assets. The
Trustee shall not sell (nor shall the Deal Agent or the Lender direct the
Trustee to sell) any Assets within such thirty (30) Business Day period. During
such thirty (30) Business Day Period, the Borrower may pay the Aggregate Unpaids
in full, in which case the Paid-in-Full Date shall occur as provided in this
Agreement. If the Paid-in-Full Date has not occurred by the close of business on
the last day of such thirty (30) Business Day Period, the Trustee may sell any
Assets in accordance with this Agreement.

ARTICLE XI

INDEMNIFICATION

Section 11.1. Indemnities by the Borrower.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to hold harmless and indemnify,
without duplication, the Lender, the Deal Agent, the Backup Servicer, any
Successor Servicer, the Trustee, the Hedge Counterparty, the Secured Parties,
and each of their respective Affiliates, shareholders, officers, directors,
employees and agents thereof (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as the
“Indemnified Amounts”), awarded against or incurred by such Indemnified Party of
any such Indemnified Party any of them arising out of or as a result of this
Agreement or the ownership of the Note or making any Advance or in respect of
any Asset or any Contract, excluding, however, Indemnified Amounts to the extent
resulting from negligence or willful misconduct on the part of such Indemnified
Party. If the Borrower has made any indemnity payment pursuant to this
Section 11.1 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Indemnified Amounts then, the recipient shall repay to the Borrower an amount
equal to the amount it has collected from others in respect of such indemnified
amounts. Without limiting the foregoing, the Borrower shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

(i) any Asset treated as or represented by the Borrower to be an Eligible
Contract that is not at the applicable time an Eligible Contract;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (if the Originator or one of its Affiliates) or any of
their respective officers under or in connection with this Agreement, which
shall have been false or incorrect in any material respect when made or deemed
made or delivered;

(iii) the failure by the Borrower or the Servicer (if the Originator or one of
its Affiliates) to comply with any term, provision or covenant contained in this
Agreement or any agreement executed in connection with this Agreement, or with
any Applicable Law, with respect to any Asset or the related Contract, or the
nonconformity of any Asset or the related Contract with any such Applicable Law;

(iv) the failure to vest and maintain vested in the Trustee or to transfer to
the Trustee, perfected, first priority security interest in the Assets, together
with all Collections, free and clear of any Lien (other than Permitted Liens)
whether existing at the time of any Advance or at any time thereafter;

 

96



--------------------------------------------------------------------------------

(v) the failure to maintain, as of the close of business on each Business Day
prior to the Revolving Period Termination Date, an Outstanding Amount that is
less than or equal to the lesser of (x) the Advance Limit on such Business Day,
or (y) the Borrowing Base on such Business Day;

(vi) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Assets, whether at the time of any
Advance or at any subsequent time;

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Lessee) of the Lessee to the payment of any Asset (including,
without limitation, a defense based on such Asset or the related Contract not
being a legal, valid and binding obligation of such Lessee enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Asset or the furnishing or failure
to furnish such merchandise or services;

(viii) any failure of the Borrower or the Servicer (if the Originator or one of
its Affiliates) to perform its duties or obligations in accordance with the
provisions of this Agreement or any failure by the Originator, the Borrower or
any Affiliate thereof to perform its respective duties under the Contracts;

(ix) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services that are the subject of any Asset or
Contract;

(x) the failure by Borrower to pay when due any Taxes for which the Borrower is
liable, including, without limitation, sales, excise or personal property taxes
payable in connection with the Asset Pool;

(xi) any repayment by the Deal Agent or a Secured Party of any amount previously
distributed in reduction of the Outstanding Amount or payment of Interest or any
other amount due hereunder or under any Hedge Agreement, in each case which
amount the Deal Agent or a Secured Party believes in good faith is required to
be repaid except as may be required by the second sentence of this
Section 11.1(a);

(xii) the commingling of Collections of the Assets in the Asset Pool at any time
with other funds;

(xiii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or in respect of any Asset or Contract;

(xiv) any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Assets or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xv) the use of the Proceeds of any Advance in a manner other than as provided
in this Agreement and the Purchase Agreement;

(xvi) any Lessee is in violation of or adversely affected by the provisions of
any Anti-Terrorism Law;

 

97



--------------------------------------------------------------------------------

(xvii) the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Trustee, Collections
of the Assets in the Asset Pool remitted to the Borrower or any such agent or
representative; or

(xviii) the failure of the Borrower to pay any fees, expenses, costs or other
amounts to the Lockbox Bank pursuant to the terms of the Lockbox Control
Agreement.

(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Borrower to the Deal Agent on the Payment Date that is five
(5) Business Days following the Deal Agent’s demand therefor.

(c) If for any reason other than the exclusions set forth in the first paragraph
of Section 11.1(a) the indemnification provided above in this Section 11.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower or the initial Servicer, as the case may be,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower or the initial Servicer, as
the case may be, on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations. The
parties agree that the provisions of this Section 11.1(c) specifically exclude
recourse to the initial Servicer against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of a Lessee with respect to any Contract.

Section 11.2. Indemnities by the Servicer.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, forthwith on demand, from and against any and all Indemnified Amounts
awarded against or incurred by any such Indemnified Party by reason of any acts,
omissions or alleged acts or omissions of the Servicer, including, but not
limited to (i) any representation or warranty made by the Servicer under or in
connection with any Transaction Document, any Monthly Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made, (ii) the failure by the
Servicer to comply with any Applicable Law, (iii) the failure of the Servicer to
comply with its duties or obligations in accordance with the Transaction
Documents, (iv) any litigation, proceedings or investigation against the
Servicer, (v) a past, present or future violation or alleged violation of any
Environmental Law in connection with any real property that serves as a
collateral for a Contract by any Person or other source, whether related or
unrelated to the Borrower, the Servicer or the Originator, (vi) any Lessee is in
violation of or adversely affected by the provisions of any Anti-Terrorism Law;
(vii) any indemnification obligation that arises pursuant to the Lockbox Control
Agreement (including, without limitation, any indemnification obligation set
forth therein), (viii) the failure of the Servicer to cooperate in connection
with an orderly transition of servicing, (ix) any reasonable out-of-pocket costs
and/or expenses required in connection with the retitling of any Titled
Equipment to the name of the Borrower, or changing the name of the secured party
on a certificate of title for Titled Equipment to the name of the Borrower or
its designee, following a Servicer Default or Event of Default, or (x) the
exercise of control over the Lockbox Account; provided, however, in the event
the Backup Servicer is appointed as Successor Servicer, (x) the Backup Servicer
shall have no indemnification obligation with respect to clause (viii), (y) the
indemnification obligations of the Backup Servicer are limited as set forth in
Section 7.8(b), and, (z) as more particularly set forth in Section 7.8(c), the
Backup Servicer shall have no liability for Predecessor Servicer Work Product.
The parties agree that the provisions of this Section 11.2 shall not be
interpreted to provide recourse to the initial Servicer against loss by reason
of the bankruptcy, insolvency or lack of creditworthiness of a Lessee with
respect to any Contract. The provisions of this indemnity shall run directly to
and be enforceable by an injured party subject to the limitations hereof.

 

98



--------------------------------------------------------------------------------

(b) Any amounts subject to the indemnification provisions of this Section 11.2
shall be paid by the Servicer to the Deal Agent within five (5) Business Days
following the Deal Agent’s demand therefor.

(c) The initial Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Contracts.

(d) The obligations of the Servicer under this Section 11.2 shall survive the
resignation or removal of the Deal Agent, the Backup Servicer or the Trustee and
the termination of this Agreement.

(e) Any indemnification pursuant to this Section 11.2 shall not be payable from
the Assets.

Section 11.3. Indemnities by the Trustee.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Trustee hereby agrees to indemnify each Indemnified
Party, the Borrower, NewStar Financial and the Servicer, from and against any
and all Indemnified Amounts awarded against or incurred by any of them arising
out of or relating to any loss or destruction of the Trustee Contract Files, or
any document contained therein, delivered to the Trustee pursuant to the terms
of this Agreement.

(b) Any amounts subject to the indemnification provisions of this Section 11.3
shall be paid by the Trustee to the Deal Agent within five (5) Business Days
following the Deal Agent’s demand therefor.

(c) The obligations of the Trustee under this Section 11.3 shall survive the
resignation or removal of the Deal Agent and the Servicer and the termination of
this Agreement.

Section 11.4. After-Tax Basis.

Indemnification under Sections 11.1, 11.2 and 11.3 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

ARTICLE XII

THE DEAL AGENT

Section 12.1. Authorization and Action.

Each Secured Party hereby designates and appoints WFS as Deal Agent hereunder,
and authorizes the Deal Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Deal Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. The
Deal Agent shall not have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with the Lender or any other
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Deal Agent shall be read into this
Agreement or otherwise exist for the Deal Agent. In performing its functions and
duties hereunder, the Deal Agent shall act solely for the benefit of the Secured
Parties and does not assume nor

 

99



--------------------------------------------------------------------------------

shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower or any of its successors or assigns. The Deal
Agent shall not be required to take any action that exposes the Deal Agent to
personal liability or that is contrary to this Agreement or Applicable Law. The
appointment and authority of the Deal Agent hereunder shall terminate at the
indefeasible payment in full of the Aggregate Unpaids.

Section 12.2. Delegation of Duties.

The Deal Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Deal Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 12.3. Exculpatory Provisions.

Neither the Deal Agent nor any of its directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement (except for its, their or
such Person’s own gross negligence or willful misconduct or, in the case of the
Deal Agent, the breach of its obligations expressly set forth in this
Agreement), or (ii) responsible in any manner to any of the Secured Parties for
any recitals, statements, representations or warranties made by the Borrower
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of the Borrower to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article III. The Deal Agent shall not be under any obligation to any Secured
Party to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, this Agreement, or
to inspect the properties, books or records of the Borrower. The Deal Agent
shall not be deemed to have knowledge of any Unmatured Event of Default, Event
of Default or Servicer Default unless the Deal Agent has received notice from
the Borrower or a Secured Party.

Section 12.4. Reliance.

The Deal Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Deal Agent. The Deal Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the Lender or the Secured Parties, as applicable, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Secured Parties, provided that unless and until the Deal Agent shall have
received such advice, the Deal Agent may take or refrain from taking any action,
as the Deal Agent shall deem advisable and in the best interests of the Secured
Parties. The Deal Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Lender or the
Secured Parties, as applicable, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Secured Parties.

 

100



--------------------------------------------------------------------------------

Section 12.5. Non-Reliance on Deal Agent and Other Lenders.

Each Secured Party expressly acknowledges that neither the Deal Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the Deal Agent
hereafter taken, including, without limitation, any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Deal Agent. Each Secured Party represents and warrants to the Deal Agent that it
has and will, independently and without reliance upon the Deal Agent and each
Secured Party and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement or Hedge Agreement, as the case may be.

Section 12.6. The Deal Agent in its Individual Capacity.

The Deal Agent and any of its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as though the Deal Agent were not the Deal Agent hereunder. With
respect to the funding of Advances pursuant to this Agreement, the Deal Agent
and each of its Affiliates shall have the same rights and powers under this
Agreement as the Lender and may exercise the same as though it were not the Deal
Agent and the terms “Lender” and “Lenders” shall include the Deal Agent in its
individual capacity.

Section 12.7. Successor Deal Agent.

The Deal Agent may, upon five (5) days’ notice to the Borrower and the Secured
Parties, and the Deal Agent will, upon the direction of the Lender, resign as
Deal Agent. If the Deal Agent shall resign, then the Lender, during such five
(5) day period, shall appoint from among the Secured Parties a successor agent.
If for any reason no successor Deal Agent is appointed by the Lender during such
five (5) day period, then effective upon the expiration of such five (5) day
period, except as otherwise expressly required by this Agreement, the Borrower
shall make all payments in respect of the Aggregate Unpaids or under any fee
letter delivered in connection herewith directly to the applicable Secured Party
and for all purposes shall deal directly with each Secured Party. After any
retiring Deal Agent’s resignation hereunder as Deal Agent, the provisions of
Article XI and Article XII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Deal Agent under this Agreement.

ARTICLE XIII

MISCELLANEOUS

Section 13.1. Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, NewStar Financial, the Deal
Agent, the Lender, the Backup Servicer and the Trustee; provided, however, that
no such amendment, waiver or modification affecting the rights or obligations of
any Hedge Counterparty shall be effective without the written agreement of such
Person. The Borrower will provide the Hedge Counterparty at least five
(5) Business Days’ prior written notice of any proposed amendment or
modification to the Note Purchase Agreement. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 13.2. Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy) and mailed, emailed, faxed, transmitted or delivered, as to each party
hereto, at its address set forth below or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and

 

101



--------------------------------------------------------------------------------

communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five (5) days after being deposited in the United States mail, first class
postage prepaid, (b) notice by email, when verbal or electronic communications
of receipt is obtained, or (c) notice by facsimile copy, when verbal or
electronic communication of receipt is obtained.

 

If to Borrower:    NEWSTAR COMMERCIAL LEASE FUNDING I, LLC    500 Boylston
Street, Suite 1250    Boston, Massachusetts 02116    Attention:    Brian Forde
   Facsimile No.:    (617) 848-4373    Confirmation No.:    (617) 848-4300   
Email:    operations@newstarfin.com    With a copy to:    NEWSTAR FINANCIAL,
INC.    500 Boylston Street, Suite 1250    Boston, Massachusetts 02116   
Attention:    Brian Forde    Facsimile No.:    (617) 848-4373    Confirmation
No.:    (617) 848-4300    Email:    operations@newstarfin.com If to initial
Servicer or Originator:    NEWSTAR EQUIPMENT FINANCE I, LLC    500 Boylston
Street, Suite 1250    Boston, Massachusetts 02116    Attention:    Brian Forde
   Facsimile No.:    (617) 848-4373    Confirmation No.:    (617) 848-4300   
Email:    operations@newstarfin.com    With a copy to:    NEWSTAR FINANCIAL,
INC.    500 Boylston Street, Suite 1250    Boston, Massachusetts 02116   
Attention:    Brian Forde    Facsimile No.:    (617) 848-4373    Confirmation
No.:    (617) 848-4300    Email:    operations@newstarfin.com If to Lender:   
WELLS FARGO BANK, NATIONAL ASSOCIATION    301 South College Street, 8th Floor   
MAC D1053-082    Charlotte, NC 28202    Attention:    Kevin Ryan    Confirmation
No.:    (704) 715-7407    Email:    kevin.c.ryan@wellsfargo.com

 

102



--------------------------------------------------------------------------------

If to Deal Agent:    WELLS FARGO SECURITIES, LLC    301 South College Street,
8th Floor    MAC D1053-082    Charlotte, NC 28202    Attention:    Kevin Ryan   
Confirmation No.:    (704) 715-7407    Email:    kevin.c.ryan@wellsfargo.com If
to Trustee:    WELLS FARGO BANK, NATIONAL ASSOCIATION    MAC N9311-161    Sixth
Street and Marquette Avenue    Minneapolis, MN 55479    Attention:    Corporate
Trust Services – Asset-       Backed Administration    Facsimile No.:    (612)
667-3464    Confirmation No.:    (612) 667-8058    FOR DELIVERY OF CONTRACT
FILES:    WELLS FARGO BANK, NATIONAL ASSOCIATION    ABS Custody Vault    1055
10th Avenue SE    MAC N9401-011    Minneapolis, MN 55414    Attention:   
Corporate Trust Services – Asset-       Backed Securities Vault    Facsimile
No.:    (612) 667-1080    Confirmation No.:    (612) 667-8058 If to Backup
Servicer:    WELLS FARGO BANK, NATIONAL ASSOCIATION    MAC N9311-161    Sixth
Street and Marquette Avenue    Minneapolis, MN 55479    Attention:    Corporate
Trust Services – Asset-       Backed Administration    Facsimile No.:    (612)
667-3464    Confirmation No.:    (612) 667-8058 If to Hedge Counterparty:   
WELLS FARGO BANK, NATIONAL ASSOCIATION    301 South College Street, MAC
D1053-077    Charlotte, NC 28202-0600    Attention:    Derivatives Documentation
Group    Confirmation No.:    (704) 383-8778    Facsimile:    (704) 383-0575   
With a copy to:    WELLS FARGO BANK, NATIONAL ASSOCIATION    550 California
Street, 12th Floor    MAC A0112-121    San Francisco, California 94104   
Attention:    Derivatives Documentation Manager    Facsimile:    (415) 986-2604

 

103



--------------------------------------------------------------------------------

Section 13.3. Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided, however, that if all or any portion of such excess
amount is thereafter recovered from such Secured Party, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

Section 13.4. No Waiver; Remedies.

No failure by any Person to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

Section 13.5. Binding Effect; Benefit of Agreement.

This Agreement shall inure to the benefit of and the obligations hereunder shall
be binding upon the parties hereto and their respective successors and permitted
assigns. In addition, each Secured Party and their respective successors and
assigns shall be third-party beneficiaries of this Agreement, and, in addition,
the provisions of Sections 2.7(a)(iii), (viii), (x) and (xi) and 2.8(a)(iii),
(viii), (xi) and (xii) shall inure to the benefit of each Hedge Counterparty,
whether or not that Hedge Counterparty is a Secured Party.

Section 13.6. Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Servicer’s covenants set
forth in Article V, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Paid-in-Full Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article XI and Article XII and the
provisions of Section 13.10 and Section 13.11 shall be continuing and shall
survive any termination of this Agreement.

Section 13.7. Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF. EACH OF THE PARTIES HERETO AND EACH HEDGE COUNTERPARTY HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

 

104



--------------------------------------------------------------------------------

Section 13.8. Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND EACH
HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 13.9. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Indemnified
Parties under Article XI hereof, the Borrower agrees to pay on demand all
reasonable costs and expenses of the Deal Agent, the Backup Servicer (including
in its capacity as Successor Servicer), the Trustee and the Secured Parties
incurred in connection with the preparation, execution, delivery, administration
(including periodic auditing as provided in this Agreement), amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith (excluding any Hedge Agreement), including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Deal Agent, the
Backup Servicer, the Trustee and the Secured Parties with respect thereto and
with respect to advising the Deal Agent, the Backup Servicer, the Trustee and
the Secured Parties as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith (excluding any Hedge Agreement), and all costs and expenses, if any
(including reasonable counsel fees and expenses), incurred by the Deal Agent,
the Backup Servicer, the Trustee or the Secured Parties in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith (including any Hedge Agreement).

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing and recording of this
Agreement, the other documents to be delivered hereunder or any agreement or
other document providing liquidity support, credit enhancement or other similar
support to the Lender in connection with this Agreement or the funding or
maintenance of Advances hereunder.

(c) The Borrower shall pay on demand all other reasonable costs, expenses and
Taxes (excluding income taxes) incurred by Lender, Deal Agent, Trustee, Backup
Servicer or any other Secured Party (“Other Costs”), including, without
limitation, all reasonable costs and expenses incurred by the Deal Agent in
connection with periodic audits of the Borrower’s or the Servicer’s books and
records except as expressly provided in this Agreement.

Section 13.10. No Proceedings.

Each of the parties hereto and each Hedge Counterparty (by accepting the
benefits of this Agreement) hereby agrees that it will not institute against, or
join any other Person in instituting against the Borrower any Insolvency
Proceeding so long as there shall not have elapsed two (2) years and one (1) day
since the Paid-in-Full Date.

 

105



--------------------------------------------------------------------------------

Section 13.11. Recourse Against Certain Parties.

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of any Secured Party as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of such Secured Party
or any incorporator, affiliate, stockholder, officer, employee or director of
such Secured Party or of any such administrator, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that the agreements of
such Secured Party contained in this Agreement and all of the other agreements,
instruments and documents entered into by it pursuant hereto or in connection
herewith are, in each case, solely the corporate obligations of such Secured
Party, and that no personal liability whatsoever shall attach to or be incurred
by any administrator of such Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of such Secured Party or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of such Secured Party contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of every such
administrator of such Secured Party and each incorporator, stockholder,
affiliate, officer, employee or director of such Secured Party or of any such
administrator, or any of them, for breaches by such Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 13.11 shall survive the termination of
this Agreement.

Section 13.12. Protection of Right, Title and Interest in Assets; Further Action
Evidencing Advances.

(a) The initial Servicer shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Trustee for
the benefit of the Secured Parties and of the Secured Parties to the Assets to
be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Trustee for the benefit of the Secured Parties hereunder to all property
comprising the Assets. The initial Servicer shall deliver to the Deal Agent
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Borrower shall cooperate fully with the
initial Servicer in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
Section 13.12(a).

(b) The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
the Deal Agent may reasonably request in order to perfect, protect or more fully
evidence the Advances hereunder and the resulting security interest in the Asset
Pool, or to enable the Trustee or the Secured Parties to exercise and enforce
their rights and remedies hereunder or under any Transaction Document.

(c) If the Borrower or the initial Servicer fails to perform any of its
obligations hereunder, the Deal Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the Deal
Agent’s or such Secured Party’s costs and expenses incurred in connection
therewith shall be payable by the Borrower (if the initial Servicer that fails
to so perform is the Borrower

 

106



--------------------------------------------------------------------------------

or an Affiliate thereof) as provided in Article XI, as applicable. The Borrower
irrevocably authorizes the Deal Agent and appoints the Deal Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to execute on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Deal Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Secured Parties in the Assets and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Assets as a financing statement in such
offices as the Deal Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Trustee, for the benefit of the Secured Parties, in the Assets. This appointment
is coupled with an interest and is irrevocable.

(d) Without limited the generality of the foregoing, Borrower will, not earlier
than six (6) months and not later than three (3) months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 4.1(n) or any other financing statement filed pursuant to this Agreement
or in connection with any Advance hereunder, unless the Paid-in-Full Date shall
have occurred:

(i) deliver and file or cause to be filed an appropriate continuation statement
with respect to such financing statement; and

(ii) deliver or cause to be delivered to the Deal Agent an opinion of the
counsel for Borrower, in form and substance reasonably satisfactory to the Deal
Agent, confirming and updating the opinion delivered pursuant to Section 3.1
with respect to perfection and otherwise to the effect that the security
interest granted hereunder continues to be an enforceable and perfected first
priority security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.

Section 13.13. Confidentiality

(a) Each of the Deal Agent, the Secured Parties, the Servicer, the Originator,
the Lender, the Trustee, the Backup Servicer and the Borrower shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of the Transaction Documents and all information with respect to the other
parties, including all information regarding the business of the Borrower, the
Originator, NewStar Financial and the Servicer hereto and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its directors, officers and employees may (i) disclose such
information to its external accountants, auditors, attorneys, investors,
potential investors, credit enhancers to the Lender (including the directors,
officers, external accountants, and attorneys of such credit enhancers) and the
agents or advisors of such Persons (“Excepted Persons”) who have a need to know
such information, provided, that each Excepted Person shall be advised by the
party disclosing such information of the confidential nature of the information
being disclosed, (ii) disclose the existence of the Transaction Documents, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law and (iv) disclose the Transaction Documents and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
or any Hedge Agreement for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents or any
Hedge Agreement, provided, that the Persons permitted to make such disclosures
under clauses (iii) and (iv) shall also include credit enhancers of the Lender.
It is understood that the financial terms that may not be disclosed except in
compliance with this Section 13.13(a), including, without limitation, all fees
and other pricing terms, all Event of Defaults, Servicer Defaults and priority
of payment provisions.

 

107



--------------------------------------------------------------------------------

(b) Anything herein to the contrary notwithstanding, the Borrower, the
Originator, NewStar Financial and the Servicer each hereby consents to the
disclosure of any nonpublic information with respect to it (i) to the Deal
Agent, the Lender, the Trustee, the Backup Servicer or the Secured Parties by
each other, (ii) by the Deal Agent or the Lender to any prospective or actual
assignee or participant of any of them or (iii) by the Deal Agent or the Lender
to any provider of a surety, guaranty or credit or liquidity enhancement to the
Lender and to any officers, directors, employees, outside accountants, advisors
and attorneys of any of the foregoing, provided each such Person referred to in
clause (i), (ii) or (iii), as applicable, is informed of the confidential nature
of such information. In addition, the Secured Parties, the Lender and credit
enhancers to the Lender and the Deal Agent may disclose any such nonpublic
information as required pursuant to any Applicable Law or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known through no wrongful act of the Deal Agent, the Secured
Parties, the Servicer, the Originator, the Borrower, the Lender, the Trustee,
the Backup Servicer or any Excepted Person, (ii) disclosure of any and all
information (A) if required to do so by any applicable statute, law, rule or
regulation, (B) to any government agency or regulatory body having or claiming
authority to regulate or oversee any respects of the Borrower’s, the Servicer’s,
the Originator’s, NewStar Financial’s, the Deal Agent’s, the Lender’s, the
Secured Parties’, the Trustee’s or Backup Servicer’s business or that of their
affiliates, (C) pursuant to any subpoena, civil investigative demand or similar
demand or request of any court, regulatory authority, arbitrator or arbitration
to which the Borrower, the Servicer, NewStar Financial, the Originator, the Deal
Agent, the Lender, the Secured Parties, the Trustee or the Backup Servicer or an
affiliate or an officer, director, employer or shareholder thereof is a party,
(D) in any preliminary or final offering circular, registration statement or
contract or other document pertaining to the transactions contemplated herein
approved in advance by the Borrower, the Originator, NewStar Financial and the
Servicer or (E) to any affiliate, independent or internal accountant, auditor,
agent, employee or attorney of the Borrower, the Servicer, NewStar Financial,
the Originator, the Deal Agent, the Lender, the Secured Parties, the Trustee or
the Backup Servicer having a need to know the same, provided that the Borrower,
the Servicer, NewStar Financial, the Originator, the Deal Agent, the Lender, the
Secured Parties, the Trustee or Backup Servicer advises such recipient of the
confidential nature of the information being disclosed, or (iii) any other
disclosure authorized by the Borrower, the Originator, NewStar Financial or the
Servicer, as applicable.

Section 13.14. Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile or pdf), each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Originator to the Deal Agent and the
Lender.

 

108



--------------------------------------------------------------------------------

Section 13.15. Assignments.

With the prior written consent of the Borrower (which consent shall not be
unreasonably withheld), the Lender may at any time assign, or grant a security
interest in or sell a participation interest in or sell any Advance (or portion
thereof) or any Note (or any portion thereof) to any Person rated A2 or higher
by Moody’s or A or higher by S&P; provided that, as applicable, (i) no transfer
of any Advance (or any portion thereof) or of any Note (or any portion thereof)
shall be made unless such transfer is exempt from the registration requirements
of the Securities Act and any applicable state securities laws or is made in
accordance with the Securities Act and such laws, and is made only to either an
“accredited investor” as defined in paragraphs (a)(1), (2), (3), or (7) of Rule
501 of Regulation D under the Securities Act or any entity in which all of the
equity owners come within such paragraphs or to a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act, (ii) no such consent of
the Borrower shall be required following the occurrence of an Event of Default
or Servicer Default, (iii) in the case of an assignment of any Advance (or any
portion thereof) or of any Note (or of any portion thereof), the assignee
executes and delivers to the Servicer, the Borrower and the Deal Agent a fully
executed transferee letter substantially in the form of Exhibit L attached
hereto, and (iv) the Lender shall not need prior consent of the Borrower to at
any time assign, or grant a security interest or sell a participation interest
in, or sell, any Advance (or portion thereof) or any Note or any portion thereof
to an Affiliate. The parties to any such assignment, grant or sale of a
participation interest shall execute and deliver to the Deal Agent, for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the Deal Agent. The Borrower shall not
assign or delegate, or grant any interest in, or permit any Lien to exist upon,
any of the Borrower’s rights, obligations or duties under this Agreement without
the prior written consent of the Lender, the Deal Agent and each Hedge
Counterparty.

Section 13.16. Right of Set-Off.

(a) If an Event of Default or Servicer Default shall have occurred and be
continuing, the Deal Agent and the Lender, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) related to the Assets at any time held by the Deal Agent, the Trustee,
the Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Transaction Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Transaction Document and although such obligations of the
Borrower are owed to a branch or office of the Deal Agent, the Lender or such
Affiliate different from the branch or office holding such deposit. The rights
of the Deal Agent and the Lender, and each of their respective Affiliates, under
this Section 13.16 are in addition to other rights and remedies (including any
other rights of setoff) that the Deal Agent and the Lender, and each of their
respective Affiliates, may have. The Deal Agent and the Lender agree to notify
the Borrower and the Servicer promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

(b) The Deal Agent, the Lender and each of their respective Affiliates shall
have the right to set-off against the Originator and the initial Servicer any
amounts to which the Originator or the initial Servicer may be entitled from the
Borrower and/or related to the Asset Pool and to apply such amounts to any
claims the Deal Agent or the Lender may have against the Originator or the
initial Servicer from time to time under this Agreement. The Deal Agent and the
Lender agree to notify the Borrower and the Servicer promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

[Remainder of Page Intentionally Left Blank]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NEWSTAR COMMERCIAL LEASE FUNDING I, LLC, as Borrower By:   NEWSTAR FINANCIAL,
INC.,   as Designated Manager By:   /s/ JOHN J. FRISHKOPF Name:   John J.
Frishkopf Title:   Treasurer NEWSTAR EQUIPMENT FINANCE I, LLC, as Servicer and
Originator By:   NEWSTAR FINANCIAL, INC.,   as Designated Manager By:   /s/ JOHN
J. FRISHKOPF Name:   John J. Frishkopf Title:   Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ DANIEL MILLER Name:
  Daniel Miller Title:   Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-2



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC, as Deal Agent By:   /s/ KEVIN C. RYAN Name:   Kevin
C. Ryan Title:   Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-3



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:   /s/ ADAM HOLZEMER Name:
  Adam Holzemer Title:   Assistant Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer By:   /s/ ADAM
HOLZEMER Name:   Adam Holzemer Title:   Assistant Vice President

 

S-5